Ex. 10.28

EXECUTION COPY

Published CUSIP Numbers:

Deal:  [                   ]

Revolver:  [                   ]

Term:  [                   ]

FIRST LIEN CREDIT AGREEMENT

Dated as of May 18, 2007

among

CANNERY CASINO RESORTS, LLC
and
WASHINGTON TROTTING ASSOCIATION, INC.,
as the Borrowers,

BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent, Swing Line Lender
and L/C Issuer,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Syndication Agent

CIT LENDING SERVICES CORPORATION,
COMMERZBANK AG, LOS ANGELES BRANCH and
NEVADA STATE BANK, as
Co-Documentation Agents

and

The Other Lenders Party Hereto

--------------------------------------------------------------------------------

BANC OF AMERICA SECURITIES LLC and MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED,
as
Joint Lead Arrangers and Joint Book Running Managers


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

 

 

 

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

 

 

Page

1.01

 

Defined Terms

 

1

1.02

 

Other Interpretive Provisions

 

36

1.03

 

Accounting Terms

 

37

1.04

 

Rounding

 

37

1.05

 

Times of Day

 

37

1.06

 

Letter of Credit Amounts

 

37

 

 

 

 

 

 

 

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

 

 

 

 

 

 

 

2.01

 

Committed Loans

 

37

2.02

 

Borrowings, Conversions and Continuations of Committed Loans

 

38

2.03

 

Letters of Credit

 

40

2.04

 

Swing Line Loans

 

48

2.05

 

Prepayments

 

51

2.06

 

Termination or Reduction of Revolving Commitments

 

52

2.07

 

Repayment of Loans

 

53

2.08

 

Interest

 

55

2.09

 

Fees

 

56

2.10

 

Computation of Interest and Fees

 

56

2.11

 

Evidence of Debt

 

57

2.12

 

Payments Generally; Administrative Agent’s Clawback

 

58

2.13

 

Sharing of Payments by Lenders

 

59

2.14

 

Increase in Commitments

 

60

2.15

 

Joint and Several Liability

 

62

 

 

 

 

 

 

 

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

 

 

 

 

3.01

 

Taxes

 

63

3.02

 

Illegality

 

65

3.03

 

Inability to Determine Rates

 

65

3.04

 

Increased Costs; Reserves on Eurodollar Rate Loans

 

66

3.05

 

Compensation for Losses

 

67

3.06

 

Mitigation Obligations; Replacement of Lenders

 

68

3.07

 

Survival

 

68

 

 

 

 

 

 

 

ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

 

 

 

 

 

 

4.01

 

Conditions of Effectiveness

 

69

 

i


--------------------------------------------------------------------------------


 

4.02

 

Conditions to All Credit Extensions

 

77

 

 

 

 

 

 

 

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

 

5.01

 

Existence, Qualification and Power; Compliance with Laws

 

78

5.02

 

Authorization; No Contravention

 

78

5.03

 

Governmental Authorization; Other Consents

 

78

5.04

 

Binding Effect

 

79

5.05

 

Financial Statements; No Material Adverse Effect; No Internal Control Event

 

79

5.06

 

Litigation

 

80

5.07

 

No Default

 

80

5.08

 

Ownership of Property; Liens

 

80

5.09

 

Environmental Compliance

 

81

5.10

 

Insurance

 

81

5.11

 

Taxes

 

82

5.12

 

ERISA Compliance

 

82

5.13

 

Subsidiaries; Equity Interests

 

83

5.14

 

Margin Regulations; Investment Company Act; Public Utility Holding Company Act

 

83

5.15

 

Disclosure

 

83

5.16

 

Compliance with Laws

 

83

5.17

 

Intellectual Property; Licenses, Etc.

 

83

5.18

 

Collateral Documents

 

84

5.19

 

Solvency

 

84

5.20

 

Labor Matters

 

84

5.21

 

Gaming Matters

 

84

 

 

 

 

 

 

 

ARTICLE VI.
AFFIRMATIVE COVENANTS

 

 

 

 

 

 

 

6.01

 

Financial Statements

 

85

6.02

 

Certificates; Other Information

 

86

6.03

 

Notices

 

88

6.04

 

Payment of Obligations

 

88

6.05

 

Preservation of Existence, Etc.

 

88

6.06

 

Maintenance of Properties

 

89

6.07

 

Maintenance of Insurance

 

89

6.08

 

Compliance with Laws

 

89

6.09

 

Books and Records

 

89

6.10

 

Inspection Rights

 

89

6.11

 

Use of Proceeds

 

90

6.12

 

Compliance with Agreements

 

90

6.13

 

Covenant to Guarantee Obligations and Give Security

 

90

6.14

 

Environmental Covenant

 

93

 

ii


--------------------------------------------------------------------------------


 

6.15

 

Accuracy of Information

 

94

6.16

 

Further Assurances

 

94

6.17

 

Compliance with Terms of Leaseholds

 

94

6.18

 

[reserved]

 

94

6.19

 

Interest Rate Hedging

 

94

6.20

 

Lien Searches

 

94

6.21

 

Material Contracts

 

95

6.22

 

Gaming Licenses

 

95

6.23

 

Cash Collateral Accounts

 

95

6.24

 

Construction Covenants

 

95

6.25

 

In Balance Covenants

 

96

6.26

 

Designation of Unrestricted Subsidiaries

 

96

6.27

 

Pledge Undertakings

 

96

6.28

 

Additional Post Closing Matters

 

97

6.29

 

 

 

97

 

 

 

 

 

 

 

ARTICLE VII.
NEGATIVE COVENANTS

 

 

 

 

 

 

 

7.01

 

Liens

 

97

7.02

 

Investments

 

97

7.03

 

Indebtedness

 

98

7.04

 

Fundamental Changes

 

99

7.05

 

Dispositions

 

100

7.06

 

Restricted Payments

 

101

7.07

 

Change in Nature of Business

 

102

7.08

 

Transactions with Affiliates

 

103

7.09

 

Burdensome Agreements

 

103

7.10

 

Use of Proceeds

 

103

7.11

 

Financial Covenants

 

103

7.12

 

Capital Expenditures

 

104

7.13

 

Payment of Subordinated Debt

 

105

7.14

 

Construction of the Projects

 

105

7.15

 

Amendment, Etc. of Indebtedness

 

107

 

 

 

 

 

 

 

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

 

 

 

 

 

 

 

8.01

 

Events of Default

 

107

8.02

 

Remedies upon Event of Default

 

110

8.03

 

Application of Funds

 

111

8.04

 

Equity Cure

 

112

 

 

 

 

 

 

 

ARTICLE IX.
ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

9.01

 

Appointment and Authority

 

113

 

iii


--------------------------------------------------------------------------------


 

9.02

 

Rights as a Lender

 

113

9.03

 

Exculpatory Provisions

 

113

9.04

 

Reliance by Administrative Agent

 

114

9.05

 

Delegation of Duties

 

114

9.06

 

Resignation of Administrative Agent

 

115

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

 

116

9.08

 

No Other Duties, Etc.

 

116

9.09

 

Administrative Agent May File Proofs of Claim

 

116

9.10

 

Collateral and Guaranty Matters

 

117

 

 

 

 

 

 

 

ARTICLE X.
MISCELLANEOUS

 

 

 

 

 

 

 

10.01

 

Amendments, Etc.

 

117

10.02

 

Notices; Effectiveness; Electronic Communication

 

119

10.03

 

No Waiver; Cumulative Remedies

 

121

10.04

 

Expenses; Indemnity; Damage Waiver

 

121

10.05

 

Payments Set Aside

 

123

10.06

 

Successors and Assigns

 

123

10.07

 

Treatment of Certain Information; Confidentiality

 

128

10.08

 

Right of Setoff

 

128

10.09

 

Interest Rate Limitation

 

129

10.10

 

Counterparts; Integration; Effectiveness

 

129

10.11

 

Survival of Representations and Warranties

 

129

10.12

 

Severability

 

130

10.13

 

Replacement of Lenders

 

130

10.14

 

Governing Law; Jurisdiction; Etc.

 

131

10.15

 

Waiver of Jury Trial

 

132

10.16

 

USA PATRIOT Act Notice

 

132

10.17

 

Cooperation with Gaming Boards

 

132

10.18

 

Removal of a Lender

 

132

 

 

 

 

 

SIGNATURES

 

S-1

 

SCHEDULES

1.01(a)

Existing Letters of Credit

1.01(b)

Guarantors

2.01

Commitments and Pro Rata Shares

4.01(a)(iv)

Mortgaged Properties

5.01

Qualifications

5.03

Certain Authorizations

5.06

Litigation

5.09

Environmental Matters

5.11

Tax Assessments

5.12

Unfunded Pension Liability

 

iv


--------------------------------------------------------------------------------


 

5.13

Subsidiaries; Other Equity Investments; Equity Interests in the Borrower

5.20

Labor Matters

5.21

Gaming Matters

6.28(a)

Post-closing SNDA and Landlord Access Agreements

6.28(c)

Post-closing Deposit and Securities Account Control Agreements

7.01

Existing Liens

7.03

Existing Indebtedness

7.08

Affiliate Transactions

10.02

Administrative Agent’s Office; Certain Addresses for Notices

10.06

Processing and Recordation Fees

EXHIBITS

 

Form of

A

 

Assignment and Assumption

B

 

Cash Collateral and Disbursement Agreement

C-1

 

Committed Loan Notice

C-2

 

Swing Line Loan Notice

D

 

Compliance Certificate

E

 

Subsidiary Guaranty

F

 

Intercreditor Agreement

H-1

 

Term Note

H-2

 

Revolving Note

H-3

 

Swing Line Note

I

 

Security Agreement

J

 

Mortgage

K

 

Pledge Agreement

L-1

 

Opinion Munger, Tolles & Olson LLP

L-2

 

Opinion of Fox Rothschild LLP

L-3

 

Opinion of Santoro, Driggs, Walch, Kearney, Johnson & Thompson

L-4

 

Opinion of Brownstein Hyatt Farber Schreck

M

 

Management Subordination Agreement

 

v


--------------------------------------------------------------------------------


CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of May 18, 2007 among
CANNERY CASINO RESORTS, LLC, a Nevada limited liability company (“CCR” or
“Borrower”), WASHINGTON TROTTING ASSOCIATION, INC., a Delaware corporation
(“WTA” and, collectively with CCR, the “Borrowers”), each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent, Swing Line
Lender and L/C Issuer, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as
Syndication Agent and CIT LENDING SERVICES CORPORATION, COMMERZBANK AG, LOS
ANGELES BRANCH and NEVADA STATE BANK, as Co-Documentation Agents.  Banc of
America Securities LLC and Merrill Lynch, Pierce, Fenner & Smith Incorporated
are the joint lead arrangers and joint book running managers of the facilities
provided under this Agreement.

The Borrowers have requested that the Lenders provide a revolving credit
facility, term loan facility and a delayed draw facility, and the Lenders are
willing to do so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

1.01        Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

“Act” has the meaning specified in Section 10.16.

“Administrative Agent” means Bank of America, N.A. in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time specify by notice to
the Borrowers and the Lenders.

“Administrative Fee Letter” means the letter agreement dated May 18, 2007, among
the Borrower, the Administrative Agent and Banc of America Securities LLC.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent to the Lenders.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Parties” has the meaning specified in Section 10.02(c).


--------------------------------------------------------------------------------


“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate Credit Exposures” means, at any time, the sum of (i) the unused
portion of the Aggregate Revolving Commitment then in effect, (ii) the unused
portion of each Term Loan Commitment then in effect and (iii) the Total
Outstandings at such time.

“Aggregate Revolving Commitments” means the Revolving Commitments of all
Revolving Lenders.  As of the Effective Date, the Aggregate Revolving
Commitments are $110,000,000.

“Agreement” means this Credit Agreement.

“Applicable Rate” means (a) with respect to the Term Loans (i) 2.25% per annum,
in the case of Eurodollar Rate Loans, and (ii) 1.25% per annum, in the case of
Base Rate Loans, and (b) with respect to the Revolving Loans the following
percentages per annum, based upon the Consolidated Total Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 6.02(b):

Applicable Rate

Pricing
Level

 

Consolidated Total
Leverage Ratio

 

Commitment
Fee

 

Eurodollar Rate and
Letter of Credit Fee

 

Base Rate
Advances

 

1

 

<5.00:1

 

0.375

%

2.00

%

1.00

%

2

 

>5.00:1 but <5.50:1

 

0.50

%

2.25

%

1.25

%

3

 

>5.50:1

 

0.625

%

2.50

%

1.50

%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level 3 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered.  The Applicable
Rate (including, without limitation, the Commitment Fee) in effect from the
Effective Date through the date that CCR delivers a Compliance Certificate for
the fiscal quarter ending on September 30, 2007 shall be no less than the rate
determined based upon Pricing Level 2.  Notwithstanding anything to the contrary
contained in this definition, the determination of the Applicable Rate for any
period shall be subject to the provisions of Section 2.10(b).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Banc of America Securities LLC and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, in their capacities as joint lead arrangers and
joint book running managers.

2


--------------------------------------------------------------------------------


“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
CCR and its consolidated Subsidiaries for the fiscal year ended December 31,
2006, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of CCR and its
consolidated Subsidiaries, including the notes thereto.

“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).

“Availability Period” means the period from and including the Effective Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Revolving Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Revolving Lender to make Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to Section
8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowers” has the meaning specified in the introductory paragraph hereto, and
a “Borrower” means one of the Borrowers.

3


--------------------------------------------------------------------------------


“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Budget” means, the budget for the design and construction of each Project as a
whole from the commencement of construction thereof through Completion that is
prepared by CCR and approved by the Construction Consultant; all such Budgets
are collectively the “Budgets”.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of Nevada, the Commonwealth of Pennsylvania or the state
where the Administrative Agent’s office is located and, if such day relates to
any Eurodollar Rate Loan, means any such day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank eurodollar
market.

“Cannery” means the Cannery Hotel and Casino which is owned by CHC and located
in North Las Vegas, Nevada.

“Cannery East” means one of the Projects to be constructed adjacent to the
existing Nevada Palace and containing approximately 2,000 slot machines, 26
tables and 308 hotel rooms.

“Cannery East Amount” means the portion of Consolidated EBITDA attributed to
Cannery East for the applicable Measurement Period.

“Cannery East Construction Disbursement Account” has the meaning set forth in
the Cash Collateral and Disbursement Agreement.

“Capital Expenditure” means any expenditure that is capitalized on the balance
sheet in accordance with GAAP.

“Cash Collateral Account” means a blocked deposit account of one or more of the
Loan Parties at Bank of America (or another commercial bank selected by the
Administrative Agent) in the name of the Collateral Agent and under the sole
dominion and control of the Collateral Agent, established as provided in Section
6.23 and otherwise established in a manner satisfactory to the Collateral Agent.

“Cash Collateral and Disbursement Agreement” means the Cash Collateral and
Disbursement Agreement between CCR and Control Agent in the form attached hereto
as Exhibit B.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement is a Lender, an Affiliate of a Lender, in its capacity as a
party to such Cash Management Agreement or a financial institution reasonably
acceptable to the Administrative

4


--------------------------------------------------------------------------------


Agent; provided that such financial institution enters into a control agreement
with the Control Agent on terms reasonably acceptable to the Administrative
Agent.

“Casino Businesses” means all personal property interests in the Cannery, the
Rampart Casino, the Nevada Palace, Cannery East, the Temporary Meadows Casino,
the Permanent Meadows Casino or any additional Ventures pledged pursuant to
Section 6.13 (exclusive of any gaming licenses, accounts and equipment to the
extent the pledge thereof is prohibited by local law or contract).

“Casino Real Estate” means (i) the fee interest in real property underlying the
Cannery, Cannery East, the Temporary Meadows Casino and the Permanent Meadows
Casino, (ii) the leasehold interest in the Nevada Palace, (iii) any real
property interest in any additional Ventures pledged pursuant to Section 6.13
and (iv) any fixtures and other real property improvements now existing or to be
constructed on any of the properties described in (i), (ii) or (iii) above
(exclusive of any gaming equipment to the extent the pledge thereof is
prohibited by local law or contract), in each case, held by CCR or any of its
Restricted Subsidiaries.

“Casualty Event” means any involuntary loss of title, any involuntary loss of,
damage to or any destruction of, or any condemnation or other taking (including
by any Governmental Authority) of, the Casino Real Estate and any other material
property of the Loan Parties and any of their Subsidiaries, taken as a whole. 
“Casualty Event” shall include but not be limited to any taking of all or any
part of any real property of any person or any part thereof, in or by
condemnation or other eminent domain proceedings pursuant to any requirement of
Law, or by reason of the temporary requisition of the use or occupancy of all or
any part or any real property of any person or any part thereof by any
Governmental Authority, civil or military, or any settlement in lieu thereof.

“CCR” has the meaning specified in the introductory paragraph hereof.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Certificate of Occupancy” means a temporary or permanent certificate of
occupancy, in either case, for Cannery East, the Temporary Meadows Casino and
the Permanent Meadows Casino issued by the applicable Governmental Authority,
respectively, pursuant to applicable Laws which permanent or temporary
certificate of occupancy shall permit the Cannery East and Permanent Meadows
Casino to be used for their respective intended purposes and shall be in full
force and effect and, in the case of a temporary certificate of occupancy, if
such temporary certificate of occupancy shall provide for an expiration date,
any items which must be completed in order for such temporary certificate of
occupancy to be renewed or extended shall be completed no later than 15 days
prior to the applicable expiration date.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

5


--------------------------------------------------------------------------------


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means an event or series of events by which:

(a)           (i) Mr. William Paulos and Mr. William Wortman collectively shall,
directly or indirectly, cease to beneficially own 35% or more of the equity
securities of CCR entitled to vote for members of the management committee or
equivalent governing body of CCR on a fully-diluted basis (and taking into
account all such securities that such person or group has the right to acquire
pursuant to any option right) or (ii) OCM shall, directly or indirectly, cease
to beneficially own 30% or more of the equity securities of CCR entitled to vote
for members of the management committee or equivalent governing body of CCR on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right);

(b)           either of Mr. William Paulos and Mr. William Wortman shall at any
time cease to be a member of the management committee or equivalent governing
body of CCR;

(c)           OCM shall at any time cease to have at least two members of the
management committee or equivalent governing body of CCR;

(d)           Mr. William Paulos, Mr. William Wortman and OCM shall at any time
cease to hold the power to appoint a majority of the members of the management
committee or equivalent governing body of CCR; or

(e)           any Person or two or more Persons acting in concert (other than
Permitted Holders) shall have acquired by contract or otherwise, or shall have
entered into a contract or arrangement that, upon consummation thereof, will
result in its or their acquisition of the power to exercise, directly or
indirectly, a controlling influence over the management or policies of CCR, or
control over the equity securities of CCR entitled to vote for members of the
management committee or equivalent governing body of CCR on a fully-diluted
basis (and taking into account all such securities that such Person or group has
the right to acquire pursuant to any option right) representing 30% or more of
the combined voting power of such securities.

“CHC” means Cannery Hotel and Casino, LLC.

“Code” means the Internal Revenue Code of 1986.

Co-Documentation Agents” means, collectively, CIT Lending Services Corporation,
Commerzbank AG, Los Angeles Branch and Nevada State Bank, in their capacity as
co-documentation agents under any of the Loan Documents, or any of their
respective successor.

6


--------------------------------------------------------------------------------


“Collateral” means all of the “Collateral”, “Mortgaged Property” and “Trust
Property” referred to in the Collateral Documents and all of the other property
that is or is intended under the terms of the Collateral Documents to be subject
to Liens in favor of the Administrative Agent and Collateral Agent for the
benefit of the Secured Parties.  Notwithstanding any other provision hereof, no
lien, claim or encumbrance extends to, and “Collateral” does not include, (i)
amounts held in an account for the Commonwealth of Pennsylvania as specified by
Chapter 14 of the Pennsylvania Race Horse Development and Gaming Act (Act 71) (4
Pa. C.S.A. § 1401, et seq.), (ii) any right, title or interest of CCR or any of
its Subsidiaries in any Gaming License, and (iii) Excluded Property.

“Collateral Agent” means Bank of America, N.A. in its capacity as collateral
agent under any of the Loan Documents, or any successor collateral agent.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, each assignment of Construction Contracts, each of the mortgages,
collateral assignments, security agreements, pledge agreements or other similar
agreements delivered to the Administrative Agent pursuant to Sections 6.13, 6.16
and 6.28, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Administrative Agent and
Collateral Agent for the benefit of the Secured Parties.

“Commitment” means for each Lender, such Lender’s Revolving Commitment and/or
Term Loan Commitment.

“Commitments” means the Revolving Commitments and the Term Loan Commitments.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Term Loan Lenders pursuant to Section
2.01 or by each of the Revolving Lenders pursuant to Section 2.01(b).

“Committed Loan” means a Loan made or to be made by a Lender pursuant to Section
2.01.

“Committed Loan Notice” means (i) a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit C-1, or (ii) a deemed Committed
Loan Notice pursuant to Section 2.04(c)(i) or (ii).

“Commitment Fee” has the meaning specified in Section 2.09(a).

“Completion” means, with respect to each Project, completion of such Project in
substantial conformance with the Plans and Specifications for such Project such
that when completed, a Certificate of Occupancy will be issued.

“Completion Certificate” means a written certificate executed by the architect,
General Contractor and the Construction Consultant (and any other relevant
contracting parties reasonably requested by the Construction Consultant)
certifying that each Project has

7


--------------------------------------------------------------------------------


been completed in all material respects in accordance with its Plans and
Specifications and that such Project has been or is ready to be opened for
business together with a certificate executed by a Responsible Officer to that
effect.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated EBITDA” means, for any Measurement Period, for CCR and its
Restricted Subsidiaries on a consolidated basis, an amount equal to Consolidated
Net Income for such Measurement Period plus (a) the following to the extent
deducted in calculating such Consolidated Net Income, without duplication:  (i)
pre-opening expenses during such Measurement Period, (ii) prepayment penalties
and expenses incurred in connection with the Transaction during such Measurement
Period, (iii) Consolidated Interest Charges for such Measurement Period, (iv)
depreciation and amortization expense during such Measurement Period, (v) other
extraordinary non-cash charges of CCR and its Restricted Subsidiaries during
such Measurement Period, (vi) the Management Compensation, (vii) the provision
for Federal, state, local and foreign income taxes payable and
(viii) extraordinary losses during such Measurement Period, and minus (b) the
following to the extent included in calculating such Consolidated Net Income,
without duplication:  (i) consolidated interest income of CCR and its Restricted
Subsidiaries for such Measurement Period, (ii) all non-cash, non-operating and
non-recurring items increasing Consolidated Net Income for such Measurement
Period, and (iii) extraordinary gains during such Measurement Period.

“Consolidated Interest Charges” means, for any period, for CCR and its
Restricted Subsidiaries on a consolidated basis, the sum of (a) all interest,
premium payments, debt discount, fees, charges and related expenses of CCR and
its Restricted Subsidiaries paid in cash in connection with borrowed money or in
connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
expense of CCR and its Restricted Subsidiaries with respect to such period under
capital leases that is treated as interest in accordance with GAAP; provided
that Consolidated Interest Charges shall not include any Transaction fees or
expenses paid on the Effective Date regardless of the accounting treatment of
such fees or expenses.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges, in
each case, of or by CCR and its Restricted Subsidiaries on a consolidated basis
for the most recently completed Measurement Period; provided that Consolidated
EBITDA for the purposes of calculating such ratio shall be subject to
Consolidated Interest Coverage Ratio Annualization.

“Consolidated Interest Coverage Ratio Annualization” means that for (A) any
Measurement Period ending during the twelve-month period immediately after the
first date on which the Temporary Meadows Casino is Operating, the Meadows
Amount included in Consolidated EBITDA for such Measurement Period shall be
adjusted to be equal to (x) the Meadows Amount, divided by (y) the number of
full fiscal months that the Temporary Meadows Casino has been Operating and (z)
multiplied by twelve (12), and (B) any Measurement Period ending during the
twelve-month period immediately after the first date on which that Cannery East
is Operating, the Cannery East Amount included in Consolidated EBITDA for such
Measurement Period shall be adjusted to be equal to (a) the Cannery East Amount
divided by (b) the number of full fiscal months that Cannery East has been
Operating and (c) multiplied by twelve (12).

8


--------------------------------------------------------------------------------


“Consolidated Net Income” means, for any period, for CCR and its Restricted
Subsidiaries on a consolidated basis, the net income of CCR and its Restricted
Subsidiaries from operations for that period.

“Consolidated Total Indebtedness” means, as of any date of determination, for
CCR and its Restricted Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e)
Attributable Indebtedness in respect of capital leases, (f) without duplication,
all Guarantees with respect to outstanding Indebtedness of the types specified
in clauses (a) through (e) above of Persons other than CCR or any Restricted
Subsidiary, and (g) all Indebtedness of the types referred to in clauses (a)
through (f) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which CCR
or a Restricted Subsidiary is a general partner or joint venturer and as such,
CCR or such Restricted Subsidiary is generally liable for its debts, or where
unless such Indebtedness is expressly made non-recourse to CCR or such
Restricted Subsidiary.

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness (less the amount of Indebtedness
held, as of such date of determination, in the Cannery East Construction
Disbursement Account and the Meadows Construction Disbursement Account (the
“Excluded Indebtedness”)) as of such date to (b) Consolidated EBITDA (less the
amount of Consolidated Interest Charges attributed to the Excluded Indebtedness)
for the most recently completed Measurement Period; provided that Consolidated
EBITDA for the purposes of calculating such ratio shall be subject to
Consolidated Total Leverage Ratio Annualization.

“Consolidated Total Leverage Ratio Annualization” means that for (A) any
Measurement Period ending during the twelve-month period immediately after the
first date on which the Temporary Meadows Casino is Operating, the Meadows
Amount included in Consolidated EBITDA for such Measurement Period shall be
adjusted to be equal to (x) the Meadows Amount divided by (y) the number of full
fiscal months that the Temporary Meadows Casino has been Operating and (z)
multiplied by twelve (12), and (B) any Measurement Period ending during the
twelve-month period immediately after the first date on which Cannery East is
Operating, the Cannery East Amount included in Consolidated EBITDA for such
Measurement Period shall be adjusted to be equal to (a) the Cannery East Amount
divided by (b) the number of full fiscal months that Cannery East has been
Operating and (c) multiplied by twelve (12).

“Construction Completion Bond” means a bond, in form and substance satisfactory
to the Administrative Agent, issued by a bonding company acceptable to the
Administrative Agent, in an amount and for a period of time necessary to
complete the applicable Project pursuant to the Plans and Specifications
therefor, and including such endorsements as the Administrative Agent may
require.

9


--------------------------------------------------------------------------------


“Construction Consultant” means Professional Associates Construction Services,
or any other Person designated from time to time by the Administrative Agent to
serve as the Construction Consultant hereunder.

“Construction Contracts” means any and all contracts, written or oral, between
the Borrower, any applicable Loan Party and any contractor and any subcontractor
and between any of the foregoing and any other person (including, without
limitation, any architect or engineer) relating in any way to the construction
of the Projects, including the performing of labor or the furnishing of standard
or specially fabricated materials in connection therewith or the preparation or
furnishing of any drawings, renderings, plans, design documents or other related
items for the design, architecture or construction of the Projects.

“Construction Reserve” has the meaning set forth in the Cash Collateral and
Disbursement Agreement.

“Contractor” means and includes any person or entity, including any General
Contractor, engaged to work on or furnish materials or supplies for the Project.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Agent” has the meaning specified in the Intercreditor Agreement.

“CPI” means the Consumer Price Index, Urban Wage Earners and Clerical Workers
for West Urban, all items (1982-1984 = 100), as published by the Bureau of Labor
Statistics of the United States Department of Labor.  If the CPI is calculated
from a base different from the base period 1982-84 = 100, such CPI shall be
converted to a base period of 1982-84 = 100 by use of a conversion factor
supplied by said Bureau of Labor Statistics.  If the CPI is discontinued or
replaced during the term, such other comparable governmental cost of living
index or computation which replaces the CPI shall be use in order to obtain
substantially the same result as would be obtained if the CPI had not been
discontinued or replaced.

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

“Cure Amount” has the meaning specified in Section 8.04.

“Cure Right” has the meaning specified in Section 8.04.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United

10


--------------------------------------------------------------------------------


States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, passage of time or both, would be an Event
of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations, L/C Advances, or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.

“Delayed Draw Amount” has the meaning specified in Section 2.01(a).

“Delayed Draw Closing Date” has the meaning specified in Section 2.01(a).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property
(exclusive of ordinary course gaming payouts) by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

“Disqualification” means, with respect to any Lender:

(a)           the failure of that Lender timely to file pursuant to applicable
Gaming Laws (i) any application requested of that Lender by any Gaming Authority
in connection with any licensing required of that Lender as a lender to the Loan
Parties or (ii) any required application or other papers in connection with
determination of the suitability of that Lender as a lender to the Loan Parties;

(b)           the withdrawal of that Lender (except where requested or permitted
by the Gaming Board) of any such application or other required papers; or

(c)           any final determination by a Gaming Authority pursuant to
applicable Gaming Laws (i) that such Lender is “unsuitable” as a lender to the
Loan Parties, (ii) that such Lender shall be “disqualified” as a lender to the
Loan Parties or (iii) denying the issuance to that Lender of any license
required under applicable Gaming Laws to be held by all lenders to the Loan
Parties.

11


--------------------------------------------------------------------------------


“Dollar” and “$” mean lawful money of the United States.

“Drawing Date” has the meaning specified in Section 2.01(a).

“Effective Date” means May 18, 2007.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, the L/C Issuer and the Swing Line Lender, and
(ii) unless an Event of Default has occurred and is continuing, the Borrowers
(each such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrowers or any of the Borrowers’ Affiliates or Subsidiaries.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment and
natural resources, or the release of any materials into the environment,
including those related to hazardous substances or wastes, air emissions and
discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers, any other Loan Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable with such
Person for shares of capital stock of (or other ownership or profit interests
in) such Person or warrants, options or rights for the purchase or acquisition
from such Person of such securities (or such other interests), and all of the
other ownership or profit interests in such Person (including partnership,
member or trust interests therein), whether voting or nonvoting.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrowers within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

12


--------------------------------------------------------------------------------


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrowers or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by the Borrowers or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrowers or any ERISA
Affiliate.

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period.  If such rate is not available at such time for any
reason, then the “Eurodollar Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any period, (a) Consolidated EBITDA for that
period, plus, without duplication (b) Net Cash Proceeds from any Disposition of
assets during that period (other than Dispositions permitted by Sections 7.05(a)
through 7.05(g)), plus (c) amounts released from the Reserves and applied to
repay the Term Loans pursuant to Section 2.07(b)(F), minus (d) Capital
Expenditures made in cash during that period, minus (e) Consolidated Interest
Charges for that period, minus (f) Restricted Payments permitted under Section
7.06(b) made during that period, plus (g) any decrease (or minus any increase)
in CCR’s consolidated working capital during that period, minus (h) any
repayments with respect to the Term Loan (whether voluntary or mandatory) made
during that period, minus (i) any prepayments with respect to the FF&E Financing
made during that period, minus (j) any mandatory prepayments with respect to the
Aggregate Revolving Commitments during such period which require a concurrent
reduction in the amount of the Aggregate Revolving Commitments, minus (k) any
pre-opening expenses during such period, minus (l)  the Management Compensation
paid by CCR or its Subsidiaries

13


--------------------------------------------------------------------------------


during such period, and minus (m) all income taxes actually paid in cash by CCR
or its Restricted Subsidiaries during such period.

“Excluded Property” has the meaning specified in the Security Agreement.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer, the Swing Line Lender, or any other recipient of any payment to
be made by or on account of any obligation of a Borrower hereunder or under the
Fee Letter, (a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which CCR or any of its
Subsidiaries is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by CCR under Section 10.13), any U.S. Federal
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled,
immediately prior to the time of designation of a new Lending Office (or
assignment), to receive additional amounts from a Borrower with respect to such
withholding tax pursuant to Section 3.01(a).

“Existing Credit Agreements” means (i) that certain Credit Agreement dated as of
January 5, 2006, among the Borrower, The Cannery Hotel and Casino, LLC, Rampart
Resort Management, LLC, and Bank of America, as administrative agent, as
amended, (ii) the First Lien Credit Agreement dated November 14, 2006, among PA
Meadows, LLC, Bank of America, as administrative agent and collateral agent, and
the other lenders party thereto, as amended, (iii) the Second Lien Credit
Agreement dated November 14, 2006, among PA Meadows, LLC, Bank of America, as
administrative agent and collateral agent, and the other lenders, and (iv) the
Existing FF&E Credit Agreement.

“Existing FF&E Credit Agreement” means the FF&E Credit Agreement dated December
29, 2006 among Washington Trotting Association, Inc., Merrill Lynch Capital
Corporation, as administrative agent, and the other lenders party thereto, as
amended.

“Existing Letters of Credit” means the letters of credit set forth on Schedule
1.01(a).

“Existing Policies” has the meaning specified in Section 4.01(a)(iv)(b).

“Existing Surveys” has the meaning specified in Section 4.01(a)(iv)(b).

“Expansion Capital Expenditure” means any Capital Expenditure by CCR or any of
its Restricted Subsidiaries that is not properly characterized as a Maintenance
Capital Expenditure, including, without limitation, expenditures with respect to
the buy-out of real property leases.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve

14


--------------------------------------------------------------------------------


Bank of New York on the Business Day next succeeding such day; provided that (a)
if such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Fee Letter” means the letter agreement, dated April 4, 2007, among CCR, the
Administrative Agent, Merrill Lynch Capital Corporation and the Arrangers.

“FF&E” means furniture, fixtures or equipment used in the ordinary course of the
business of the Borrowers or a Guarantor.

“FF&E Financing” means Indebtedness the proceeds of which are used solely to
finance the acquisition by CCR or a Guarantor of, or the entry into a
capitalized lease by CCR or a Guarantor with respect to FF&E on terms and
conditions reasonably acceptable to the Administrative Agent, in each case as
amended, restated, modified, renewed, refunded, replaced (whether upon or after
termination or otherwise) or refinanced in whole or in part from time to time.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrowers are residents for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Gaming Board” means any agency, authority, board, bureau, commission,
department, office or instrumentality of any nature whatsoever of the federal
government or any state, city or other political subdivision, whether now or
hereafter in existence, or any officer or official thereof, but only to the
extent that such agency, authority, board, bureau, commission, department,
office or instrumentality possesses authority to regulate any gaming operation
or harness

15


--------------------------------------------------------------------------------


racing operation owned, managed or operated, or proposed to be owned, managed or
operated, by CCR or any of its Subsidiaries.

“Gaming Laws” means all Laws pursuant to which any Gaming Board possesses
regulatory, licensing or permit authority over gambling, gaming, harness racing
or casino activities conducted by CCR or any of its Subsidiaries or any of their
respective ownership and/or operation of Subsidiaries within such Gaming Board’s
jurisdiction.

“Gaming License” means any license, permit, franchise, finding of suitability,
registration or other authorization issued by or from any Gaming Board under
Gaming Laws that is required to own, lease, operate or otherwise conduct the
gaming business or harness racing business of CCR or any of its Subsidiaries or
to own an interest in CCR or any of its Subsidiaries that conducts a gaming
business or harness racing business.

“General Contractor” means (i) Borrower with respect to the Projects or (ii) any
other Person who contracts for the construction of the entire Projects, rather
than for a portion of the work relating thereto and otherwise has the obligation
to retain and pay subcontractors and coordinates the work to be performed.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Governmental Real Property Disclosure Requirements” means any requirement of
Law of any Governmental Authority requiring notification of the buyer, lessee,
mortgagee, assignee or other transferee of any real property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer or control) of any real
property, facility, establishment or business, of the actual or threatened
presence or release in or into the environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the real property, facility,
establishment or business to be sold, leased, mortgaged, assigned or
transferred.

“Granting Lender” has the meaning specified in Section 10.06(h).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other financial obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other financial obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other obligation of the payment or
performance of such Indebtedness or other obligation, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of

16


--------------------------------------------------------------------------------


income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or financial performance thereof
or to protect such obligee against loss in respect thereof (in whole or in
part), or (b) any Lien on any assets of such Person securing any Indebtedness or
other obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, the Subsidiaries of CCR listed on Schedule
1.01(b) and each other Subsidiary of CCR that shall be required to execute and
deliver a Guaranty or guaranty supplement pursuant to Section 6.13.

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit E.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hazardous Materials Indemnity” means that certain Hazardous Materials Indemnity
executed and delivered pursuant to Section 4.01(a)(ix), as amended,
supplemented, restated or otherwise modified from time to time.

“Hedge Bank” means any Person that, at the time it enters into a Secured Hedge
Agreement, is a Lender or an Affiliate of a Lender, in its capacity as a party
to such Secured Hedge Agreement.

“Holdback Agreement” means the Holdback Agreement dated November 14, 2006, by
and between Magna Entertainment Corporation and PA Meadows, LLC as in effect on
the date hereof or as modified (such modification subject to the consent of the
Administrative Agent not to be unreasonably withheld).

“Holdback Amount” has the meaning specified in the Holdback Agreement.

“In Balance” will be deemed to exist when the sum of (A) (i) the available
Revolving Commitments, (ii) cash on hand in excess of the greater of (x)
$25,000,000, or (y) cash required to be maintained by CCR and its Restricted
Subsidiaries under Gaming Laws, (iii) unused availability under committed credit
facilities, (iv) the aggregate amount of funds in the Reserves, (v) Indebtedness
in respect of any FF&E Financing (to the extent committed or available) and
(vi) Projected Free Cash Flow of CCR and its Restricted Subsidiaries exceeds by
$15,000,000 the aggregate of, without duplication, (B) the sum of (i) the costs
required to achieve

17


--------------------------------------------------------------------------------


Completion, (ii) all retainage amounts and (iii) the amount of all reserves and
contingencies reasonably determined by the Construction Consultant to be
necessary, as such costs and amounts may be reasonably estimated by the
Administrative Agent after consultation with the Construction Consultant from
time to time.

“Increase Effective Date” has the meaning specified in Section 2.14.

“Increase Option Amount” has the meaning specified in Section 2.14(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c)           net obligations of such Person under any Swap Contract;

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business);

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f)            capital leases and Synthetic Lease Obligations;

(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and

(h)           all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person (x) shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, limited partnership or limited liability company)
in which such Person is a general partner or a joint venturer, unless such
Indebtedness is expressly made non-recourse to such Person and (y) shall exclude
the Holdback Amount.  The amount of any net obligation under any Swap Contract
on any date shall be deemed to be the Swap Termination Value thereof as of such
date.  The amount of any capital lease or Synthetic Lease Obligation as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date.

18


--------------------------------------------------------------------------------


“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intercreditor Agreement” means the Intercreditor Agreement to be dated the
Effective Date in the form attached hereto as Exhibit F.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the applicable
Maturity Date; provided, however, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan),
the last Business Day of each March, June, September and December and the
applicable Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrowers in their Committed Loan Notice (or such
other period that is requested by the Borrowers and determined by the
Administrative Agent to be available); provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the applicable Maturity Date.

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, CCR’s internal
controls over financial reporting.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in another Person, whether by means of (a) the
purchase or other acquisition of Equity Interests or other securities of such
other Person, (b) a loan, advance or capital contribution to, Guarantee or
assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, such other Person, including any
partnership or joint venture interest in such other Person and any arrangement
pursuant to which the investor Guarantees Indebtedness of such other Person, or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit.  For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

19


--------------------------------------------------------------------------------


“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and CCR (or any Restricted Subsidiary) or in favor of the
L/C Issuer and relating to any such Letter of Credit.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Pro Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means, as the context may require, (a) Bank of America in its
capacity as issuer of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder; (b) Wells Fargo, National Association; (c) any
other Lender that may become an L/C Issuer pursuant to Sections 2.03(m) and (n)
in its capacity as issuer of Letters of Credit issued by such Lender; or
(d) collectively, all of the foregoing.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“Leases” means any and all leases, subleases, tenancies, options, concession
agreements, rental agreements, occupancy agreements, franchise agreements,
access agreements and any

20


--------------------------------------------------------------------------------


other agreements (including all amendments, extensions, replacements, renewals,
modifications and/or guarantees thereof), whether or not of record and whether
now in existence or hereafter entered into, affecting the use or occupancy of
all or any portion of any Real Property.

“Lease Termination Payment” has the meaning specified in Section 2.07(b)(F).

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time specify by notice to the
Borrowers and the Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder and the
Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to $25,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

“License Revocation” means the revocation, failure to renew or suspension of, or
the appointment of a receiver, supervisor or similar official with respect to
any casino, gambling, gaming or liquor license issued by any Gaming Board or
applicable Governmental Authority covering any casino or gaming facility.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, the Security Agreement, the Pledge Agreement, the Mortgages, each Swap
Contract, each Secured Cash Management Agreement, the Hazardous Materials
Indemnity, the Subordination Agreement, the Security Interest Subordination
Agreement, the Guaranty, the Cash Collateral and Disbursement Agreement, each
other Collateral Document and the Intercreditor Agreement; provided that for
purposes of the definition of “Material Adverse Effect” and Articles IV through

21


--------------------------------------------------------------------------------


IX, “Loan Documents” shall not include Swap Contracts or Secured Cash Management
Agreements.

“Loan Parties” means, collectively, the Borrowers and each Guarantor.

“Maintenance Capital Expenditures” means Capital Expenditures for the
maintenance, repair, restoration or refurbishment of tangible property, but
excluding any Capital Expenditures which adds to or significantly improves any
such property.

“Management Compensation” means any and all fees, expenses and other monies due
and payable, from time to time, by a Borrower or any of its Restricted
Subsidiaries to Millennium in the following amounts:  (a) with respect to
Cannery, $1,000,000 per year, (b) with respect to the Rampart Casino, $2,000,000
per year (c) with respect to the Nevada Palace/Cannery East, the greater of
$750,000 and 4% of such property’s EBITDA per fiscal year and (d) with respect
to the Temporary Meadows Casino, the Permanent Meadows Casino or any other new
venture following its opening, an amount, in the aggregate, not to exceed 4% of
such property’s EBITDA per fiscal year.

“Mandatory Payments” has the meaning specified in Section 2.07(b).

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of CCR and its Restricted
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document or
the ability of any Loan Party to perform its obligations under any Loan Document
to which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of $4.0 million or more in any year or otherwise material to the
business, condition (financial or otherwise), operations, performance,
properties or prospects of such Person.

“Maturity Date” means (a) in the case of the Term Loans, May18, 2013 and (b) in
the case of the Revolving Loans, May 18, 2012; provided, however, that if such
date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.

“Meadows Amounts” means the portion of Consolidated EBITDA attributed to the
Temporary Meadows Casino for the applicable Measurement Period.

“Meadows Construction Disbursement Account” has the meaning set forth in the
Cash Collateral and Disbursement Agreement.

“Meadows Property” means the Meadows Racetrack located on Racetrack Road in
North Strabane Township, Washington County, Pennsylvania, which comprises
approximately 153.03 acres.

22


--------------------------------------------------------------------------------


“Measurement Period” means at any date of determination, the most recently
completed four fiscal quarters of the Borrower.

“Millennium” means Millennium Gaming, Inc., a Nevada corporation, or an
affiliate thereof.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgages” has the meaning specified in Section 4.01(a)(iv).

“Mortgage Policies” has the meaning specified in Section 4.01(a)(iv)(B).

“Mortgaged Property” shall mean (a) each Real Property identified as a Mortgaged
Property on Schedule 4.01(a)(iv) and (b) each Real Property, if any, which shall
be subject to a Mortgage delivered after the Effective Date pursuant to Section
6.13.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrowers or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a)           with respect to the sale of any asset by CCR or any of its
Restricted Subsidiaries, the excess, if any, of (i) the sum of cash and cash
equivalents received in connection with such sale (including any cash received
by way of deferred payment pursuant to, or by monetization of, a note receivable
or otherwise, but only as and when so received) over (ii) the sum of (A) the
principal amount of any Indebtedness that is secured by such asset and that is
required to be repaid in connection with the sale thereof (other than
Indebtedness under the Loan Documents), (B) the out-of-pocket expenses incurred
by CCR or any such Subsidiary in connection with such sale and (C) income taxes
reasonably estimated to be actually payable within two years of the date of the
relevant asset sale as a result of any gain recognized in connection therewith;
and

(b)           with respect to the sale of any Equity Interest or Indebtedness by
CCR or any of its Restricted Subsidiaries, the excess of (i) the sum of the cash
and cash equivalents received in connection with such sale over (ii) the
underwriting discounts and commissions, fees and other out-of-pocket expenses,
incurred by CCR or any such Subsidiary in connection with such sale.

“Nevada Palace” means the Nevada Palace casino which is located on Boulder
Highway in Las Vegas, Nevada.

“Nevada Palace Lease” means that certain lease agreement entered into between NP
Land, LLC, as landlord, and Nevada Palace, LLC, as tenant, pursuant to which NP
Land, LLC leases all of the Real Property owned by NP Land, LLC, to Nevada
Palace, LLC.

“Nevada Palace, LLC” means Nevada Palace, LLC, a Nevada limited liability
company.

23


--------------------------------------------------------------------------------


“Note” means a promissory note made by the Borrowers in favor of a Lender or its
assigns evidencing Loans made by such Lender, substantially in the form of
Exhibit H-1, H-2 or H-3.

“Notice of Issuance of Permitted Cure Securities” has the meaning specified in
Section 6.01(f).

“NP” means Nevada Palace, Inc., a Nevada corporation.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit or of any Loan Party
arising under any Swap Contract with any Lender or Affiliate thereof, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.

“OCM” means OCM AcquisitionCo., LLC, a limited liability company organized under
the laws of Nevada.

“Operating” means, with respect to each Project, that:

(1)           the applicable Gaming Licenses shall have been granted and not
been revoked or suspended; and

(2)           the applicable Project is open to the general public and operating
in accordance with applicable law in all material respects.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any

24


--------------------------------------------------------------------------------


borrowings and prepayments or repayments of Committed Loans and Swing Line
Loans, as the case may be, occurring on such date; and (ii) with respect to any
L/C Obligations on any date, the amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrowers of Unreimbursed
Amounts, including L/C Borrowings.

“Participant” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrowers or
any ERISA Affiliate or to which the Borrowers or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permanent Meadows Casino” means the permanent casino constructed in accordance
with the Plans and Specifications on the Meadows Property and containing
approximately 3,000 slot machines (or such other number of slot machines from
time to time as are reasonably acceptable to the Administrative Agent), and such
numbers of tables and hotel rooms as may be reasonably acceptable to
Administrative Agent.

“Permitted Cure Securities” means Equity Interests (if other than cash common
equity interest on terms and conditions reasonably acceptable to the
Administrative Agent) of CCR designated as Permitted Cure Securities in the
Notice of Issuance of Permitted Cure Securities delivered by CCR to the
Administrative Agent that are issued to the Permitted Holders in connection with
Cure Rights being exercised by CCR under Section 8.04 (the net proceeds of which
are contributed in cash to the common equity of CCR).

“Permitted Encumbrances” has the meaning specified in the Mortgages.

“Permitted Holders” means Mr. William Paulos, Mr. William Wortman, OCM, any
Affiliate or principal of the foregoing, or any entity holding all of the equity
interests of CCR, which entity is solely owned by other Permitted Holders.

“Permitted Liens” means, with respect to any property (i) reversionary interests
of a lessor under a lease of property, whether real or personal, tangible or
intangible, or (ii) Liens, or options or rights to acquire Liens, that are:

(a)           Liens pursuant to any Loan Document;

(b)           Liens existing on the date hereof and listed on Schedule 7.01 and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased, (iii) the direct or any contingent obligor with respect thereto is
not changed, and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.03(c);

25


--------------------------------------------------------------------------------


(c)           Liens for taxes, assessments or other governmental charges or
levies not yet delinquent or thereafter payable without penalty not yet due or
which are being contested in good faith and by appropriate actions, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance, and to the extent required by, with GAAP;

(d)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens (i) arising in the ordinary course of business which are not
overdue for a period of more than 60 days, or (ii) which are being contested in
good faith and by appropriate actions, if adequate reserves with respect thereto
are maintained on the books of the applicable Person in accordance with, and to
the extent required by, GAAP, or (iii) which have been bonded or which the Title
Company has agreed to insure over, in either case in a manner satisfactory to
the Administrative Agent;

(e)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

(f)            deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g)           inchoate Liens incident to construction or maintenance of real
property; or Liens incident to construction or maintenance of real property now
or hereafter filed of record for which adequate reserves have been set aside and
which are being contested in good faith by appropriate actions and have not
proceeded to judgment or which the Title Company has agreed to insure over,
provided that, by reason of nonpayment of the obligations secured by such Liens,
no material property is subject to a material risk of loss or forfeiture;

(h)           easements, rights-of-way, restrictions and other similar
encumbrances affecting Real Property which, in the aggregate and which do not in
any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Person;

(i)            present or future zoning laws and ordinances or other laws and
ordinances restricting the occupancy, use, or enjoyment of Real Property;

(j)            Liens securing writs of attachments or similar instruments or
judgments for the payment of money not constituting an Event of Default under
Section 8.01(h);

(k)           Liens securing Indebtedness permitted under Section 7.03(f);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;

(l)            Permitted Encumbrances;

26


--------------------------------------------------------------------------------


(m)          subject to the terms of the Intercreditor Agreement, Liens securing
Indebtedness under Second Lien Credit Agreement in an aggregate principal amount
not to exceed $265 million;

(n)           Liens on accounts or amounts held in accounts for the Commonwealth
of Pennsylvania as specified in Section 1316 or Chapter 14 of the Pennsylvania
Race Horse Development and Gaming Act (Act 71 of 2004) (4 Pa. C.S.A. § 1401, et
seq.); and

(o)           Liens in the form of restrictions on transfers of Equity Interests
of CCR and its Subsidiaries under Gaming Laws and required regulatory
redemptions of such Equity Interests under Gaming Laws.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrowers or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Plans and Specifications” means, with respect to each Project, all plans,
specifications, design documents, schematic drawings and related items for the
design, architecture and construction of such Project that are prepared by CCR’s
architect and approved by the Construction Consultant and, in each case, all
amendments and modifications thereof approved by the Administrative Agent.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreement” means the pledge agreement substantially in the form of
Exhibit K and executed and delivered pursuant to Section 6.27, as such agreement
may be amended, supplemented, restated or otherwise modified from time to time.

“Pledged Debt” means “Intercompany Debt” as defined in the Security Agreement.

“Pledged Equity” means “Pledged Securities” as defined in the Security
Agreement.

“Projected Free Cash Flow” means as of the last day of any fiscal quarter, the
product of (a) Consolidated EBITDA for the fiscal quarter ending on such date
minus Maintenance Capital Expenditures, permitted tax distributions, any
Management Fee, Consolidated Interest Charges, any increase (or plus any
decrease) in CCR’s consolidated working capital and principal payments during
such period times (b) the number of fiscal quarters from such date through and
including the date of Completion.

“Projects” means, collectively, the construction of (a) Cannery East, (b) the
Temporary Meadows Casino and (c) the Permanent Meadows Casino, in each case, in
accordance with the applicable Plans and Specifications, Timetable and Budget
approved by the Construction Consultant for such Projects, each, individually, a
“Project”.

27


--------------------------------------------------------------------------------


“Pro Rata Share” means, with respect to any Commitment of Lender at any time, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the respective Commitment of such Lender
at such time and the denominator of which is the amount of the aggregate amount
of such Commitments at such time or, in the case of the Term Loan Lenders from
and after the Effective Date, a fraction (expressed as a percentage, carried out
to the ninth decimal place), the numerator of which is the amount of Term Loans
of such Term Loan Lender and the denominator of which is the Outstanding Amount
of all Term Loans; provided that if the commitment of each Revolving Lender to
make Revolving Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, then the Pro Rata
Share of each Revolving Lender shall be determined based on the Pro Rata Share
of such Revolving Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof.

“Public Lender” has the meaning specified in Section 6.02.

“Racing Services Agreement” means the Racing Services Agreement dated as of
July 26, 2006, by and among Racing Services Operator and the Guarantors.

“Racing Services Operator” means MEC Pennsylvania Racing Services, Inc. in such
capacity pursuant to the Racing Services Agreement.

“Rampart” means Rampart Resort Management, LLC, a Nevada limited liability
company.

“Rampart Casino” means the Rampart Casino which is leased by Rampart and located
in Summerlin, Nevada.

“Rampart Lease” means that certain sublease agreement dated as of April 1, 2002
by and between Hotspur Casinos Nevada, Inc., as lessor, and Rampart, as lessee,
in respect of the Rampart Casino, as the same may be amended pursuant to Section
7.07 hereof.

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned, leased or operated by any Person, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of CCR as prescribed by the Securities Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

28


--------------------------------------------------------------------------------


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Repricing Transaction” means the incurrence by any Loan Party of any
Indebtedness (including, without limitation, any new or additional term loans
under this Agreement) that is secured or is broadly marketed or syndicated to
banks and other institutional investors in financings similar to this Agreement
(i) having an effective interest rate margin or weighted average yield (to be
determined by the Administrative Agent consistent with generally accepted
financial practice) that is less than the Applicable Rate for, or weighted
average yield (to be determined by the Administrative Agent on the same basis)
of, the Term Loans and (ii) the proceeds of which are used to repay, in whole or
in part, principal of outstanding Term Loans.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of (i) the Aggregate Revolving Commitments and (ii) prior to
the Effective Date, the Term Loan Commitments and thereafter, the aggregate
Outstanding Amount of all Term Loans and Term Loan Commitments or, if the
commitment of each Lender to make Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 8.02,
Lenders holding in the aggregate more than 50% of the Total Outstandings (with
the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition); provided that the Commitment of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders having more than 50% of the Aggregate Revolving Commitments or, if the
commitment of each Revolving Lender to make Revolving Loans and the obligation
of the L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, Revolving Lenders holding in the aggregate more than 50% of the
Total Revolving Outstandings (with the aggregate amount of each Revolving
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Revolving Lender for purposes of
this definition); provided that the Commitment of, and the portion of the Total
Revolving Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Revolving Lenders.

“Reserves” means, collectively, the Cannery East Construction Disbursement
Account, the Meadows Construction Disbursement Account and the Construction
Reserve Account, each, individually, a “Reserve”.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, managing member, management
committee member or manager of a Loan Party and any other officer of the
applicable Loan Party so designated by any of

29


--------------------------------------------------------------------------------


the foregoing officers in a notice to the Administrative Agent.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of CCR or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to CCR’s stockholders, partners or members (or the
equivalent Person thereof) or any payment of management, advisory or similar
fees to any shareholder of CCR or any Affiliate thereof.

“Restricted Subsidiary” means each Subsidiary of CCR that is not an Unrestricted
Subsidiary.

“Revolving Commitment” means, as to each Revolving Lender, its obligation to (a)
make Revolving Loans to the Borrowers pursuant to Section 2.01(b), (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Revolving Lender’s name on Schedule
2.01 or in the Assignment and Assumption pursuant to which such Revolving Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.  The Revolving Commitments may be
increased in accordance with Section 2.14.

“Revolving Lender” means each Lender that holds a Revolving Commitment.

“Revolving Loan” means each Loan made by a Revolving Lender under the Revolving
Commitment.

“Revolving Note” means the promissory note made by the Borrowers to a Revolving
Lender evidencing that Lender’s Pro Rata Share of the Revolving Commitment,
substantially in the form of Exhibit H-2, either as originally executed or as
the same may from time to time be supplemented, modified, amended, renewed,
extended or supplanted.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Lien Administrative Agent” means Bank of America, N.A., in its capacity
as administrative agent under the Second Lien Credit Agreement, and its
successors and assigns.

“Second Lien Collateral Agent” means Bank of America, N.A., in its capacity as
collateral agent under any of the Second Lien Loan Documents, and its successors
and assigns.

30


--------------------------------------------------------------------------------


“Second Lien Credit Agreement” means (i) that certain credit agreement dated as
of the date hereof among the Borrowers, the lenders party thereto and Bank of
America, N.A., as administrative agent and collateral agent for the Second Lien
Secured Parties, as amended, restated, supplemented or modified from time to
time to the extent permitted by this Agreement and Intercreditor Agreement, and
(ii) any other credit agreement, loan agreement, note agreement, promissory
note, indenture or other agreement or instrument evidencing or governing the
terms of any indebtedness or other financial accommodation that has been
incurred to extend (subject to the limitations set forth herein and in the
Intercreditor Agreement) or refinance in whole or in part the indebtedness and
other obligations outstanding under (x) the credit agreement referred to in
clause (i) or (y) any subsequent Second Lien Credit Agreement, unless such
agreement or instrument expressly provides that it is not intended to be and is
not a Second Lien Credit Agreement hereunder.  Any reference to the Second Lien
Credit Agreement hereunder shall be deemed a reference to any Second Lien Credit
Agreement then in existence.

“Second Lien Loan Documents” means the Second Lien Credit Agreement and the
other Loan Documents as defined in the Second Lien Credit Agreement, including
each mortgage and other security documents, guaranties and the notes issued
thereunder.

“Second Lien Loans” means the loans extended under the Second Lien Credit
Agreement.

“Second Lien Secured Parties” means the Second Lien Administrative Agent, the
Second Lien Collateral Agent and each Person that is a lender under the Second
Lien Credit Agreement.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrowers and any Cash Management Bank.

“Secured Hedge Agreement” means any interest rate Swap Contract required or
permitted under Article VI or VII that is entered into by and between the
Borrowers and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Control Agent, the Lenders, the L/C Issuer, the Hedge Banks, the Cash
Management Banks, each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 9.05, and the other Persons the
Obligations owing to which are or are purported to be secured by the Collateral
under the terms of the Collateral Documents.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

“Security Agreement” means the security agreement in substantially the form of
Exhibit I executed and delivered pursuant to Section 4.01(a)(iii), as such
agreement may be amended, supplemented, restated or otherwise modified from time
to time.

31


--------------------------------------------------------------------------------


“Significant Subsidiary” means (i) each Restricted Subsidiary (including such
Restricted Subsidiary’s interest in its direct and indirect Restricted
Subsidiaries) of CCR that

(a)           is designated with an asterisk in Schedule 5.13;

(b)           accounted for at least 5% of consolidated revenues of CCR and its
Restricted Subsidiaries or 5% of Consolidated EBITDA of CCR and its Restricted
Subsidiaries in each case for the four fiscal quarters of CCR ending on the last
day of the last fiscal quarter of CCR immediately preceding the date as of which
any such determination is made; or

(c)           has assets which represent at least 5% of the consolidated assets
of CCR and its Restricted Subsidiaries as of the last day of the last fiscal
quarter of CCR immediately preceding the date as of which any such determination
is made,

all of which, with respect to clauses (b) and (c), shall be as reflected on the
financial statements of CCR for the period, or as of the date, in question,
adjusted for the pro forma effect of any Restricted Subsidiary acquired (or
disposed of) by CCR during such period or concurrently with the date as of which
such determination is made and (ii) any group of Restricted Subsidiaries (which
are not Guarantors) that, taken together, would constitute a Significant
Subsidiary.  No Unrestricted Subsidiary shall ever be a Significant Subsidiary.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business.  The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

“SPC” has the meaning specified in Section 10.06(h).

“Subordinated Debt” means all unsecured Indebtedness of CCR for money borrowed,
the terms of which shall require no principal payments thereon prior to the six
month anniversary of the Maturity Date and shall otherwise be reasonably
satisfactory to the Required Lenders and which shall be subordinated, upon terms
reasonably satisfactory to the Required Lenders, in right of payment to the
payment in full in cash of all Obligations.

“Subordination Agreement” means that certain subordination agreement executed
and delivered pursuant to Section 4.01(a)(xx), as such agreement may be amended,
supplemented, restated or otherwise modified from time to time.

32


--------------------------------------------------------------------------------


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person.  Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of CCR.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit C-2.

“Swing Line Note” means the promissory note made by the Borrowers to the Swing
Line Lender, substantially in the form of Exhibit H-3, either as originally
executed or as the same may from time to time be supplemented, modified,
amended, renewed, extended or supplemented.

33


--------------------------------------------------------------------------------


“Swing Line Sublimit” means an amount equal to the lesser of (a) $5,000,000 and
(b) the Aggregate Revolving Commitments.  The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Revolving Commitments.

“Syndication Agent” means Merrill Lynch, Pierce, Fenner & Smith Incorporated as
syndication agent under any of the Loan Documents, or any successor syndication
agent.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Tax Amount” means, with respect to any period, an amount equal to (i) the
lowest aggregate amount of distributions to the Tax Recipients (based on pro
rata distributions to such Tax Recipients) such that each Tax Recipient receives
an amount sufficient to equal (x) the amount of taxable income allocated to such
Tax Recipient in respect of such period (taking into account any Code § 704(c)
items and annualizing the estimated taxable income (excluding extraordinary
items, which shall be taken into account separately) for distributions with
respect to periods of less than a fiscal year), multiplied by (y) the highest
maximum combined marginal federal, state and local income tax rates to which any
Tax Recipient may be subject (taking into account the deductibility of state
income tax for federal income tax purposes), plus (ii) an additional amount
(distributed to Tax Recipients pursuant to the operating agreement of CCR) such
that, after giving effect to distributions of such additional amount, each Tax
Recipient will satisfy the safe harbor for estimated tax payments based on prior
year tax liability under Code §§ 6654 or 6655 (and analogous state or local
provisions) assuming that each Tax Recipient’s only income were from CCR.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Tax Recipient” means each direct or indirect equityholder of CCR that is
required to report and pay federal income taxes with respect to taxable income
of CCR or any of its Subsidiaries that is directly or indirectly allocated to
such Person, and each of his or her or its successors and assigns.

“Temporary Meadows Casino” means the temporary casino constructed in accordance
with the Plans and Specifications on the Meadows Property and containing
approximately 1,800 slot machines.

“Term Loan” has the meaning set forth in Section 2.01(a).

“Term Loan Commitment” means, as to each Term Loan Lender, the commitment of
that Lender to make its Term Loan.  As of the Effective Date, the aggregate Term
Loan Commitment is $635,000,000 (subject to reduction in accordance with clause
2.01(a)) and the respective Pro Rata Shares of the Term Loan Lenders with
respect to the Term Loan Commitment are set forth

34


--------------------------------------------------------------------------------


in the records of the Administrative Agent.  The aggregate Term Loan Commitment
may be increased in accordance with Section 2.14.

“Term Loan Lender” means each Lender that holds a Term Loan and/or a Term Loan
Commitment.

“Term Note” means the promissory note made by the Borrowers to a Term Loan
Lender evidencing that Lender’s Pro Rata Share of the Term Loan Commitment,
substantially in the form of Exhibit H-1, either as originally executed or as
the same may from time to time be supplemented, modified, amended, renewed,
extended or supplanted.

“Timetable” means the schedule for construction and Completion of each of the
Projects which has been prepared by CCR and approved by the Construction
Consultant.

“Title Company” means Commonwealth Land Title Insurance Company or such other
title insurance company as may be reasonably acceptable to the Administrative
Agent.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swing Line Loans and all L/C Obligations.

“Transaction” means all of the following:  (i) the refinancing of Indebtedness
under the Existing Credit Agreements, (ii) the funding of $240 million (from the
Delayed Draw Amount) into the Cannery East Construction Disbursement Account,
(iii) the funding of $45 million (from the Delayed Draw Amount) into the Meadows
Construction Disbursement Account, (iv) the funding of $15 million into the
Construction Reserve Account, and (v) the payment of the costs and expenses
related to the Transaction, CCR or any of its Restricted Subsidiaries.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

35


--------------------------------------------------------------------------------


“Unrestricted Subsidiary” means any Subsidiary of CCR designated as an
Unrestricted Subsidiary in accordance with Section 6.26.

“Unsecured Indebtedness” means Indebtedness that is not secured by any Lien.

“Venture” means any casino, hotel, casino/hotel, resort, resort/hotel,
riverboat, riverboat/dockside casino, horse racing track, entertainment center
or similar facility (or any site or proposed site for any of the foregoing), and
any and all reasonably related businesses necessary for, in support, furtherance
or anticipation of and/or ancillary to or in preparation for, any such business,
including off-track betting facilities and golf courses.

1.02        Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

36


--------------------------------------------------------------------------------


1.03        Accounting Terms.


(A)           GENERALLY.  ALL ACCOUNTING TERMS NOT SPECIFICALLY OR COMPLETELY
DEFINED HEREIN SHALL BE CONSTRUED IN CONFORMITY WITH, AND ALL FINANCIAL DATA
(INCLUDING FINANCIAL RATIOS AND OTHER FINANCIAL CALCULATIONS) REQUIRED TO BE
SUBMITTED PURSUANT TO THIS AGREEMENT NOT SPECIFICALLY OR COMPLETELY DEFINED
HEREIN SHALL BE PREPARED IN CONFORMITY WITH, GAAP APPLIED ON A CONSISTENT BASIS,
AS IN EFFECT FROM TIME TO TIME, APPLIED IN A MANNER CONSISTENT WITH THAT USED IN
PREPARING THE AUDITED FINANCIAL STATEMENTS, EXCEPT AS OTHERWISE SPECIFICALLY
PRESCRIBED HEREIN.


(B)           CHANGES IN GAAP.  IF AT ANY TIME ANY CHANGE IN GAAP WOULD AFFECT
THE COMPUTATION OF ANY FINANCIAL RATIO OR REQUIREMENT SET FORTH IN ANY LOAN
DOCUMENT, AND EITHER CCR OR THE REQUIRED LENDERS SHALL SO REQUEST, THE
ADMINISTRATIVE AGENT, THE LENDERS AND CCR SHALL NEGOTIATE IN GOOD FAITH TO AMEND
SUCH RATIO OR REQUIREMENT TO PRESERVE THE ORIGINAL INTENT THEREOF IN LIGHT OF
SUCH CHANGE IN GAAP (SUBJECT TO THE APPROVAL OF THE REQUIRED LENDERS); PROVIDED
THAT, UNTIL SO AMENDED, (I) SUCH RATIO OR REQUIREMENT SHALL CONTINUE TO BE
COMPUTED IN ACCORDANCE WITH GAAP PRIOR TO SUCH CHANGE THEREIN AND (II) CCR SHALL
PROVIDE TO THE ADMINISTRATIVE AGENT AND THE LENDERS FINANCIAL STATEMENTS AND
OTHER DOCUMENTS REQUIRED UNDER THIS AGREEMENT OR AS REASONABLY REQUESTED
HEREUNDER SETTING FORTH A RECONCILIATION BETWEEN CALCULATIONS OF SUCH RATIO OR
REQUIREMENT MADE BEFORE AND AFTER GIVING EFFECT TO SUCH CHANGE IN GAAP.

1.04        Rounding.  Any financial ratios required to be maintained by CCR
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05        Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Pacific time (daylight or standard, as
applicable).

1.06        Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time less amounts that have been
drawn prior to such time and not reinstated; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.


ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

2.01        Committed Loans.


(A)           SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, EACH TERM
LOAN LENDER SEVERALLY AGREES TO LEND TO THE BORROWERS ITS PRO RATA SHARE OF THE
TERM LOAN COMMITMENT (EACH INDIVIDUALLY, A “TERM LOAN” AND, COLLECTIVELY, THE
“TERM LOANS”).  SUBJECT TO SECTION 2.14, THE TERM LOANS SHALL BE MADE BY THE
TERM LOAN LENDERS SIMULTANEOUSLY AND PROPORTIONATELY TO THEIR RESPECTIVE PRO
RATA SHARES (I) IN A SINGLE BORROWING OF $350,000,000 ON THE EFFECTIVE DATE

37


--------------------------------------------------------------------------------



AND (II) ON ANY DRAWING DATE (AS DEFINED BELOW) AS REQUESTED BY THE BORROWERS TO
BE MADE ON SUCH DATES AND IN ACCORDANCE WITH THE LIMITATIONS DESCRIBED IN THIS
CLAUSE (A), IT BEING UNDERSTOOD THAT NO TERM LOAN LENDER SHALL BE RESPONSIBLE
FOR ANY FAILURE BY ANY OTHER TERM LOAN LENDER TO PERFORM ITS OBLIGATION TO MAKE
ANY TERM LOAN HEREUNDER NOR SHALL THE TERM LOAN COMMITMENT OF ANY TERM LOAN
LENDER BE INCREASED OR DECREASED AS A RESULT OF ANY SUCH FAILURE.  TERM LOANS
MADE ON THE EFFECTIVE DATE SHALL NOT EXCEED FOR ANY LENDER THE TERM LOAN
COMMITMENT OF SUCH LENDER (AS REDUCED BY SUCH LENDER’S PRO RATA SHARE OF THE
DELAYED DRAW AMOUNT, WHICH SHALL BE IN THE AGGREGATE $285,000,000 (COLLECTIVELY,
THE “DELAYED DRAW AMOUNT”) ON THE EFFECTIVE DATE).  THE DELAYED DRAW AMOUNT
SHALL REMAIN AVAILABLE TO BE BORROWED BY THE BORROWERS FROM TIME TO TIME, ON ANY
BUSINESS DAY, FOLLOWING THE EFFECTIVE DATE TO AND INCLUDING THE 540TH DAY
FOLLOWING THE EFFECTIVE DATE (THE “DELAYED DRAW CLOSING DATE”) AND MAY BE
BORROWED IN NOT MORE THAN FIVE DRAWINGS (THE DATE OF EACH SUCH DRAWINGS, A
“DRAWING DATE”) IN MINIMUM AMOUNTS OF $25,000,000 AND $25,000,000 INCREMENTS IN
EXCESS THEREOF FOR THE PURPOSE OF BEING DEPOSITED INTO ANY OF THE CANNERY EAST
CONSTRUCTION DISBURSEMENT ACCOUNT OR THE MEADOWS CONSTRUCTION DISBURSEMENT
ACCOUNT, AS APPLICABLE.  ANY REMAINING UNUTILIZED AMOUNT OF THE TERM LOAN
COMMITMENT SHALL CEASE TO BE AVAILABLE AFTER THE DELAYED DRAW CLOSING DATE. 
AMOUNTS PREPAID OR REPAID IN RESPECT OF TERM LOANS MAY NOT BE REBORROWED.


(B)           SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, EACH
REVOLVING LENDER SEVERALLY AGREES TO MAKE REVOLVING LOANS TO THE BORROWERS FROM
TIME TO TIME, ON ANY BUSINESS DAY DURING THE AVAILABILITY PERIOD, IN AN
AGGREGATE AMOUNT NOT TO EXCEED AT ANY TIME OUTSTANDING THE AMOUNT OF SUCH
LENDER’S REVOLVING COMMITMENT; PROVIDED, HOWEVER, THAT AFTER GIVING EFFECT TO
ANY BORROWING OF REVOLVING LOANS, (I) THE TOTAL REVOLVING OUTSTANDINGS SHALL NOT
EXCEED THE AGGREGATE REVOLVING COMMITMENTS, AND (II) THE AGGREGATE OUTSTANDING
AMOUNT OF THE REVOLVING LOANS OF ANY REVOLVING LENDER, PLUS SUCH REVOLVING
LENDER’S PRO RATA SHARE OF THE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS, PLUS
SUCH REVOLVING LENDER’S PRO RATA SHARE OF THE OUTSTANDING AMOUNT OF ALL SWING
LINE LOANS SHALL NOT EXCEED SUCH LENDER’S REVOLVING COMMITMENT.  WITHIN THE
LIMITS OF EACH REVOLVING LENDER’S REVOLVING COMMITMENT, AND SUBJECT TO THE OTHER
TERMS AND CONDITIONS HEREOF, THE BORROWERS MAY BORROW UNDER THIS SECTION
2.01(B), PREPAY UNDER SECTION 2.05, AND REBORROW UNDER THIS SECTION 2.01(B). 
REVOLVING LOANS MAY BE BASE RATE LOANS OR EURODOLLAR RATE LOANS, AS FURTHER
PROVIDED HEREIN.

2.02        Borrowings, Conversions and Continuations of Committed Loans.


(A)           EACH COMMITTED BORROWING, EACH CONVERSION OF COMMITTED LOANS FROM
ONE TYPE TO THE OTHER, AND EACH CONTINUATION OF EURODOLLAR RATE LOANS SHALL BE
MADE UPON THE BORROWERS’ IRREVOCABLE NOTICE TO THE ADMINISTRATIVE AGENT, WHICH
MAY BE GIVEN BY TELEPHONE.  EACH SUCH NOTICE MUST BE RECEIVED BY THE
ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M. (I) THREE BUSINESS DAYS PRIOR TO
THE REQUESTED DATE OF ANY BORROWING OF, CONVERSION TO OR CONTINUATION OF
EURODOLLAR RATE LOANS OR OF ANY CONVERSION OF EURODOLLAR RATE LOANS TO BASE RATE
COMMITTED LOANS, AND (II) ON THE REQUESTED DATE OF ANY BORROWING OF BASE RATE
COMMITTED LOANS.  EACH TELEPHONIC NOTICE BY THE BORROWERS PURSUANT TO THIS
SECTION 2.02(A) MUST BE CONFIRMED PROMPTLY BY DELIVERY TO THE ADMINISTRATIVE
AGENT OF A WRITTEN COMMITTED LOAN NOTICE, APPROPRIATELY COMPLETED AND SIGNED BY
A RESPONSIBLE OFFICER OF THE BORROWERS.  EACH BORROWING OF, CONVERSION TO OR
CONTINUATION OF EURODOLLAR RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF
$2,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF.  EXCEPT AS
PROVIDED IN SECTIONS 2.03(C) AND 2.04(C), EACH BORROWING OF OR CONVERSION TO
BASE RATE COMMITTED LOANS SHALL BE IN A PRINCIPAL

38


--------------------------------------------------------------------------------



AMOUNT OF $500,000 OR A WHOLE MULTIPLE OF $100,000 IN EXCESS THEREOF.  EACH
COMMITTED LOAN NOTICE (WHETHER TELEPHONIC OR WRITTEN) SHALL SPECIFY (I) WHETHER
THE BORROWERS ARE REQUESTING A COMMITTED BORROWING, A CONVERSION OF COMMITTED
LOANS FROM ONE TYPE TO THE OTHER, OR A CONTINUATION OF EURODOLLAR RATE LOANS,
(II) THE REQUESTED DATE OF THE BORROWING, CONVERSION OR CONTINUATION, AS THE
CASE MAY BE (WHICH SHALL BE A BUSINESS DAY), (III) THE PRINCIPAL AMOUNT OF
COMMITTED LOANS TO BE BORROWED, CONVERTED OR CONTINUED, (IV) THE TYPE OF
COMMITTED LOANS TO BE BORROWED OR TO WHICH EXISTING COMMITTED LOANS ARE TO BE
CONVERTED, (V) WHETHER THE BORROWING IS TO BE OF TERM LOANS OR REVOLVING LOANS,
(VI) THE BORROWER THAT WILL RECEIVE THE PROCEEDS OF THE BORROWING AND (VII) IF
APPLICABLE, THE DURATION OF THE INTEREST PERIOD WITH RESPECT THERETO.  IF THE
BORROWERS FAIL TO SPECIFY A TYPE OF COMMITTED LOAN IN A COMMITTED LOAN NOTICE OR
IF THE BORROWERS FAIL TO GIVE A TIMELY NOTICE REQUESTING A CONVERSION OR
CONTINUATION, THEN NEW BORROWINGS OF APPLICABLE COMMITTED LOANS SHALL BE MADE AS
BASE RATE LOANS AND PREVIOUSLY OUTSTANDING COMMITTED LOANS WILL CONTINUE AS THE
SAME TYPE WITH AN INTEREST PERIOD OF ONE MONTH.  IF THE BORROWERS REQUEST A
BORROWING OF, CONVERSION TO, OR CONTINUATION OF EURODOLLAR RATE LOANS IN ANY
SUCH COMMITTED LOAN NOTICE, BUT FAIL TO SPECIFY AN INTEREST PERIOD, THEY WILL BE
DEEMED TO HAVE SPECIFIED AN INTEREST PERIOD OF ONE MONTH.


(B)           FOLLOWING RECEIPT OF A COMMITTED LOAN NOTICE, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY EACH LENDER THAT HOLDS A COMMITMENT FOR THE TYPE OF
LOAN REQUESTED OF THE AMOUNT OF ITS PRO RATA SHARE OF THE APPLICABLE COMMITTED
LOANS, AND IF NO TIMELY NOTICE OF A CONVERSION OR CONTINUATION IS PROVIDED BY
THE BORROWERS, THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH APPLICABLE LENDER OF
THE DETAILS OF ANY AUTOMATIC CONTINUATION OF LOANS DESCRIBED IN THE PRECEDING
SUBSECTION.  IN THE CASE OF A COMMITTED BORROWING, EACH LENDER THAT HOLDS A
COMMITMENT FOR THE TYPE OF LOAN REQUESTED SHALL MAKE THE AMOUNT OF ITS COMMITTED
LOAN AVAILABLE TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS AT THE
ADMINISTRATIVE AGENT’S OFFICE NOT LATER THAN 1:00 P.M. ON THE BUSINESS DAY
SPECIFIED IN THE APPLICABLE COMMITTED LOAN NOTICE.  UPON SATISFACTION OF THE
APPLICABLE CONDITIONS SET FORTH IN SECTION 4.02 (AND, IF SUCH BORROWING IS THE
INITIAL CREDIT EXTENSION, SECTION 4.01), THE ADMINISTRATIVE AGENT SHALL MAKE ALL
FUNDS SO RECEIVED AVAILABLE TO THE BORROWERS IN LIKE FUNDS AS RECEIVED BY THE
ADMINISTRATIVE AGENT BY CREDITING AN ACCOUNT OF THE BORROWERS ON THE BOOKS OF
THE ADMINISTRATIVE AGENT WITH THE AMOUNT OF SUCH FUNDS; PROVIDED, HOWEVER, THAT
IF, ON THE DATE THE COMMITTED LOAN NOTICE WITH RESPECT TO SUCH BORROWING IS
GIVEN BY THE BORROWERS, THERE ARE L/C BORROWINGS OUTSTANDING, THEN THE PROCEEDS
OF SUCH BORROWING, FIRST, SHALL BE APPLIED TO THE PAYMENT IN FULL OF ANY SUCH
L/C BORROWINGS, AND SECOND, SHALL BE MADE AVAILABLE TO THE BORROWERS AS PROVIDED
ABOVE.


(C)           EXCEPT AS OTHERWISE PROVIDED HEREIN, A EURODOLLAR RATE LOAN MAY BE
CONTINUED OR CONVERTED ONLY ON THE LAST DAY OF AN INTEREST PERIOD FOR SUCH
EURODOLLAR RATE LOAN.  DURING THE EXISTENCE OF A DEFAULT, NO TERM LOANS MAY BE
REQUESTED AS, CONVERTED TO OR CONTINUED AS EURODOLLAR RATE LOANS WITHOUT THE
CONSENT OF THE TERM LOAN LENDERS HOLDING MORE THAN 50% OF THE OUTSTANDING TERM
LOANS AND NO REVOLVING LOANS MAY BE REQUESTED AS, CONVERTED TO OR CONTINUED AS
EURODOLLAR RATE LOANS WITHOUT THE CONSENT OF THE REQUIRED REVOLVING LENDERS.


(D)           THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWERS AND
THE LENDERS FUNDING SUCH LOANS OF THE INTEREST RATE APPLICABLE TO ANY INTEREST
PERIOD FOR EURODOLLAR RATE LOANS UPON DETERMINATION OF SUCH INTEREST RATE.  AT
ANY TIME THAT BASE RATE LOANS ARE OUTSTANDING, THE ADMINISTRATIVE AGENT SHALL
NOTIFY THE BORROWERS AND THE LENDERS HOLDING SUCH

39


--------------------------------------------------------------------------------



LOANS OF ANY CHANGE IN BANK OF AMERICA’S PRIME RATE USED IN DETERMINING THE BASE
RATE PROMPTLY FOLLOWING THE PUBLIC ANNOUNCEMENT OF SUCH CHANGE.


(E)           AFTER GIVING EFFECT TO ALL COMMITTED BORROWINGS, ALL CONVERSIONS
OF COMMITTED LOANS FROM ONE TYPE TO THE OTHER, AND ALL CONTINUATIONS OF
COMMITTED LOANS AS THE SAME TYPE, THERE SHALL NOT BE MORE THAN TEN INTEREST
PERIODS IN EFFECT WITH RESPECT TO COMMITTED LOANS.

2.03        Letters of Credit.


(A)           THE LETTER OF CREDIT COMMITMENT.

(i)      Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the other Revolving Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the Effective Date until the Letter of Credit Expiration Date,
to issue Letters of Credit for the account of the Borrowers or their Restricted
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Revolving Lenders severally agree to participate
in Letters of Credit issued for the account of the Borrowers or their Restricted
Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments, (y)
the aggregate Outstanding Amount of the Committed Loans of any Revolving Lender,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Revolving Lender’s Pro Rata Share of the Outstanding
Amount of all Swing Line Loans shall not exceed such Revolving Lender’s
Commitment (except, with respect to the Swing Line Lender, as permitted pursuant
to Section 2.04(a)), and (z) the Outstanding Amount of the L/C Obligations shall
not exceed the Letter of Credit Sublimit.  Each request by the Borrowers for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrowers that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrowers’ ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

(ii)     The L/C Issuer shall not issue any Letter of Credit, if:

(A)          SUBJECT TO SECTION 2.03(B)(III), THE EXPIRY DATE OF SUCH REQUESTED
LETTER OF CREDIT WOULD OCCUR MORE THAN TWELVE MONTHS AFTER THE DATE OF ISSUANCE
OR LAST EXTENSION, UNLESS THE REQUIRED REVOLVING LENDERS HAVE APPROVED SUCH
EXPIRY DATE; OR

(B)           THE EXPIRY DATE OF SUCH REQUESTED LETTER OF CREDIT WOULD OCCUR
AFTER THE LETTER OF CREDIT EXPIRATION DATE, UNLESS ALL OF THE REVOLVING LENDERS
HAVE APPROVED SUCH EXPIRY DATE.

(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A)          ANY ORDER, JUDGMENT OR DECREE OF ANY GOVERNMENTAL AUTHORITY OR
ARBITRATOR SHALL BY ITS TERMS PURPORT TO ENJOIN OR RESTRAIN THE L/C ISSUER FROM
ISSUING SUCH LETTER OF

40


--------------------------------------------------------------------------------


CREDIT, OR ANY LAW APPLICABLE TO THE L/C ISSUER OR ANY REQUEST OR DIRECTIVE
(WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL AUTHORITY WITH
JURISDICTION OVER THE L/C ISSUER SHALL PROHIBIT, OR REQUEST THAT THE L/C ISSUER
REFRAIN FROM, THE ISSUANCE OF LETTERS OF CREDIT GENERALLY OR SUCH LETTER OF
CREDIT IN PARTICULAR OR SHALL IMPOSE UPON THE L/C ISSUER WITH RESPECT TO SUCH
LETTER OF CREDIT ANY RESTRICTION, RESERVE OR CAPITAL REQUIREMENT (FOR WHICH THE
L/C ISSUER IS NOT OTHERWISE COMPENSATED HEREUNDER) NOT IN EFFECT ON THE
EFFECTIVE DATE, OR SHALL IMPOSE UPON THE L/C ISSUER ANY UNREIMBURSED LOSS, COST
OR EXPENSE WHICH WAS NOT APPLICABLE ON THE EFFECTIVE DATE AND WHICH THE L/C
ISSUER IN GOOD FAITH DEEMS MATERIAL TO IT;

(B)           THE ISSUANCE OF SUCH LETTER OF CREDIT WOULD VIOLATE ANY LAWS OR
ONE OR MORE POLICIES OF THE L/C ISSUER;

(C)           EXCEPT AS OTHERWISE AGREED BY THE ADMINISTRATIVE AGENT AND THE L/C
ISSUER, SUCH LETTER OF CREDIT IS IN AN INITIAL STATED AMOUNT LESS THAN $500,000;

(D)          SUCH LETTER OF CREDIT IS TO BE DENOMINATED IN A CURRENCY OTHER THAN
DOLLARS;

(E)           SUCH LETTER OF CREDIT CONTAINS ANY PROVISIONS FOR AUTOMATIC
REINSTATEMENT OF THE STATED AMOUNT AFTER ANY DRAWING THEREUNDER; OR

(F)           A DEFAULT OF ANY REVOLVING LENDER’S OBLIGATIONS TO FUND UNDER
SECTION 2.03(C) EXISTS OR ANY LENDER IS AT SUCH TIME A DEFAULTING LENDER
HEREUNDER, UNLESS THE L/C ISSUER HAS ENTERED INTO SATISFACTORY ARRANGEMENTS WITH
THE BORROWERS OR SUCH LENDER TO ELIMINATE THE L/C ISSUER’S RISK WITH RESPECT TO
SUCH LENDER.

(iv)          The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(v)           The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.


(B)           PROCEDURES FOR ISSUANCE AND AMENDMENT OF LETTERS OF CREDIT;
AUTO-EXTENSION LETTERS OF CREDIT.

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of any Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of such Borrower. 
Such Letter of Credit Application must be received by the L/C Issuer

41


--------------------------------------------------------------------------------


and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may require.  In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require. 
Additionally, the Borrowers shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrowers and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof.  Unless the L/C Issuer has
received written notice from any Revolving Lender, the Administrative Agent or
any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions specified in Section 4.02 is not then satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrowers (or
any of them, or the applicable Restricted Subsidiary) or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices.  Immediately upon the
issuance of each Letter of Credit, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Lender’s Pro Rata Share times the amount of such Letter of Credit.

(iii)          If the Borrowers so request in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the L/C Issuer, the Borrowers shall not be required to make a
specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be

42


--------------------------------------------------------------------------------


permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is five Business Days before the Non-Extension Notice Date (1) from
the Administrative Agent that the Required Revolving Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Revolving Lender
or the Borrowers that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrowers and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.


(C)           DRAWINGS AND REIMBURSEMENTS; FUNDING OF PARTICIPATIONS.

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrowers and the Administrative Agent thereof.  Not later than 11:00 a.m. on
the date of any payment by the L/C Issuer under a Letter of Credit (each such
date, an “Honor Date”), the Borrowers shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing.  If the
Borrowers fail to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Lender of the Honor Date, the amount
of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Pro Rata Share thereof.  In such event, the Borrowers shall
be deemed to have requested a Committed Borrowing of Base Rate Loans under the
Revolving Commitment to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Revolving Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice).  Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii)           Each Revolving Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available to the Administrative Agent for the account of
the L/C Issuer at the Administrative Agent’s Office in an amount equal to its
Pro Rata Share of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Lender that so
makes funds available shall be deemed to have made a Base Rate Committed Loan to
the Borrowers in such amount.  The Administrative Agent shall remit the funds so
received to the L/C Issuer.

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Committed Borrowing of Base Rate Loans because the conditions
set forth in Section 4.02 cannot be satisfied or for any other reason, the
Borrowers shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so

43


--------------------------------------------------------------------------------


refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Revolving Lender’s payment to the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of
its participation in such L/C Borrowing and shall constitute an L/C Advance from
such Revolving Lender in satisfaction of its participation obligation under this
Section 2.03.

(iv)          Until each Revolving Lender funds its Committed Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Pro Rata Share of such amount shall be solely for the account of the L/C Issuer.

(v)           Each Revolving Lender’s obligation to make Committed Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrowers or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Committed
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrowers of a Committed Loan Notice). 
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrowers to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi)          If any Revolving Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Revolving Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C Issuer
shall be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation.  A certificate
of the L/C Issuer submitted to any Revolving Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (vi) shall be
conclusive absent manifest error.


(D)           REPAYMENT OF PARTICIPATIONS.

(i)            At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrowers or otherwise, including proceeds of cash collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Lender its Pro Rata Share thereof (appropriately adjusted, in
the case of interest payments, to

44


--------------------------------------------------------------------------------


reflect the period of time during which such Lender’s L/C Advance was
outstanding) in the same funds as those received by the Administrative Agent.

(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Revolving Lender shall pay to the Administrative Agent for the account of
the L/C Issuer its Pro Rata Share thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Revolving Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect.  The obligations of the Revolving
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.


(E)           OBLIGATIONS ABSOLUTE.  THE OBLIGATION OF THE BORROWERS TO
REIMBURSE THE L/C ISSUER FOR EACH DRAWING UNDER EACH LETTER OF CREDIT AND TO
REPAY EACH L/C BORROWING SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, AND
SHALL BE PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNDER ALL
CIRCUMSTANCES, INCLUDING THE FOLLOWING (WITHOUT PREJUDICE TO ANY RIGHTS THE
BORROWERS MAY HAVE AGAINST SUCH L/C ISSUER FOR THE SAME, BUT SUBJECT TO THE
LIMITATIONS HEREAFTER SET FORTH):

(I)            ANY LACK OF VALIDITY OR ENFORCEABILITY OF SUCH LETTER OF CREDIT,
THIS AGREEMENT, OR ANY OTHER LOAN DOCUMENT;

(II)           THE EXISTENCE OF ANY CLAIM, COUNTERCLAIM, SETOFF, DEFENSE OR
OTHER RIGHT THAT THE BORROWERS OR ANY SUBSIDIARY MAY HAVE AT ANY TIME AGAINST
ANY BENEFICIARY OR ANY TRANSFEREE OF SUCH LETTER OF CREDIT (OR ANY PERSON FOR
WHOM ANY SUCH BENEFICIARY OR ANY SUCH TRANSFEREE MAY BE ACTING), THE L/C ISSUER
OR ANY OTHER PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY SUCH LETTER OF CREDIT OR ANY AGREEMENT OR INSTRUMENT
RELATING THERETO, OR ANY UNRELATED TRANSACTION;

(III)          ANY DRAFT, DEMAND, CERTIFICATE OR OTHER DOCUMENT PRESENTED UNDER
SUCH LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT
IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY
RESPECT; OR ANY LOSS OR DELAY IN THE TRANSMISSION OR OTHERWISE OF ANY DOCUMENT
REQUIRED IN ORDER TO MAKE A DRAWING UNDER SUCH LETTER OF CREDIT;

(IV)          ANY PAYMENT BY THE L/C ISSUER UNDER SUCH LETTER OF CREDIT AGAINST
PRESENTATION OF A DRAFT OR CERTIFICATE THAT DOES NOT STRICTLY COMPLY WITH THE
TERMS OF SUCH LETTER OF CREDIT; OR ANY PAYMENT MADE BY THE L/C ISSUER UNDER SUCH
LETTER OF CREDIT TO ANY PERSON PURPORTING TO BE A TRUSTEE IN BANKRUPTCY,
DEBTOR-IN-POSSESSION, ASSIGNEE FOR THE BENEFIT OF CREDITORS, LIQUIDATOR,
RECEIVER OR OTHER REPRESENTATIVE OF OR SUCCESSOR TO ANY BENEFICIARY OR ANY
TRANSFEREE OF SUCH LETTER OF CREDIT, INCLUDING ANY ARISING IN CONNECTION WITH
ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW; OR

(V)           ANY OTHER CIRCUMSTANCE OR HAPPENING WHATSOEVER, WHETHER OR NOT
SIMILAR TO ANY OF THE FOREGOING, INCLUDING ANY OTHER CIRCUMSTANCE THAT MIGHT
OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, THE BORROWERS OR
ANY SUBSIDIARY.

45


--------------------------------------------------------------------------------


The Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrowers’ instructions or other irregularity, the
Borrowers will immediately notify the L/C Issuer.  The Borrowers shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.


(F)            ROLE OF L/C ISSUER.  EACH REVOLVING LENDER AND THE BORROWERS
AGREE THAT, IN PAYING ANY DRAWING UNDER A LETTER OF CREDIT, THE L/C ISSUER SHALL
NOT HAVE ANY RESPONSIBILITY TO OBTAIN ANY DOCUMENT (OTHER THAN ANY SIGHT DRAFT,
CERTIFICATES AND DOCUMENTS EXPRESSLY REQUIRED BY THE LETTER OF CREDIT) OR TO
ASCERTAIN OR INQUIRE AS TO THE VALIDITY OR ACCURACY OF ANY SUCH DOCUMENT OR THE
AUTHORITY OF THE PERSON EXECUTING OR DELIVERING ANY SUCH DOCUMENT.  NONE OF THE
L/C ISSUER, THE ADMINISTRATIVE AGENT, ANY OF THEIR RESPECTIVE RELATED PARTIES
NOR ANY CORRESPONDENT, PARTICIPANT OR ASSIGNEE OF THE L/C ISSUER SHALL BE LIABLE
TO ANY REVOLVING LENDER FOR (I) ANY ACTION TAKEN OR OMITTED IN CONNECTION
HEREWITH AT THE REQUEST OR WITH THE APPROVAL OF THE REVOLVING LENDERS OR THE
REQUIRED REVOLVING LENDERS, AS APPLICABLE; (II) ANY ACTION TAKEN OR OMITTED IN
THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT; OR (III) THE DUE
EXECUTION, EFFECTIVENESS, VALIDITY OR ENFORCEABILITY OF ANY DOCUMENT OR
INSTRUMENT RELATED TO ANY LETTER OF CREDIT OR ISSUER DOCUMENT.  THE BORROWERS
HEREBY ASSUME ALL RISKS OF THE ACTS OR OMISSIONS OF ANY BENEFICIARY OR
TRANSFEREE WITH RESPECT TO ITS USE OF ANY LETTER OF CREDIT; PROVIDED, HOWEVER,
THAT THIS ASSUMPTION IS NOT INTENDED TO, AND SHALL NOT, PRECLUDE THE BORROWERS’
PURSUING SUCH RIGHTS AND REMEDIES AS THEY MAY HAVE AGAINST THE BENEFICIARY OR
TRANSFEREE AT LAW OR UNDER ANY OTHER AGREEMENT.  NONE OF THE L/C ISSUER, THE
ADMINISTRATIVE AGENT, ANY OF THEIR RESPECTIVE RELATED PARTIES NOR ANY
CORRESPONDENT, PARTICIPANT OR ASSIGNEE OF THE L/C ISSUER SHALL BE LIABLE OR
RESPONSIBLE FOR ANY OF THE MATTERS DESCRIBED IN CLAUSES (I) THROUGH (V) OF
SECTION 2.03(E); PROVIDED, HOWEVER, THAT ANYTHING IN SUCH CLAUSES TO THE
CONTRARY NOTWITHSTANDING, THE BORROWERS MAY HAVE A CLAIM AGAINST THE L/C ISSUER,
AND THE L/C ISSUER MAY BE LIABLE TO THE BORROWERS, TO THE EXTENT, BUT ONLY TO
THE EXTENT, OF ANY DIRECT, AS OPPOSED TO CONSEQUENTIAL OR EXEMPLARY, DAMAGES
SUFFERED BY THE BORROWERS WHICH THE BORROWERS PROVE WERE CAUSED BY THE L/C
ISSUER’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OR THE L/C ISSUER’S WILLFUL
FAILURE TO PAY UNDER ANY LETTER OF CREDIT AFTER THE PRESENTATION TO IT BY THE
BENEFICIARY OF A SIGHT DRAFT AND CERTIFICATE(S) STRICTLY COMPLYING WITH THE
TERMS AND CONDITIONS OF A LETTER OF CREDIT.  IN FURTHERANCE AND NOT IN
LIMITATION OF THE FOREGOING, THE L/C ISSUER MAY ACCEPT DOCUMENTS THAT APPEAR ON
THEIR FACE TO BE IN ORDER, WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION,
REGARDLESS OF ANY NOTICE OR INFORMATION TO THE CONTRARY, AND THE L/C ISSUER
SHALL NOT BE RESPONSIBLE FOR THE VALIDITY OR SUFFICIENCY OF ANY INSTRUMENT
TRANSFERRING OR ASSIGNING OR PURPORTING TO TRANSFER OR ASSIGN A LETTER OF CREDIT
OR THE RIGHTS OR BENEFITS THEREUNDER OR PROCEEDS THEREOF, IN WHOLE OR IN PART,
WHICH MAY PROVE TO BE INVALID OR INEFFECTIVE FOR ANY REASON.


(G)           CASH COLLATERAL.  UPON THE REQUEST OF THE ADMINISTRATIVE AGENT,
(I) IF THE L/C ISSUER HAS HONORED ANY FULL OR PARTIAL DRAWING REQUEST UNDER ANY
LETTER OF CREDIT AND SUCH DRAWING HAS RESULTED IN AN L/C BORROWING, OR (II) IF,
AS OF THE LETTER OF CREDIT EXPIRATION DATE, ANY L/C OBLIGATION FOR ANY REASON
REMAINS OUTSTANDING, THE BORROWERS SHALL, IN EACH CASE, IMMEDIATELY CASH
COLLATERALIZE THE THEN OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS.  SECTIONS 2.05
AND 8.02(C) SET FORTH CERTAIN ADDITIONAL REQUIREMENTS TO DELIVER CASH COLLATERAL
HEREUNDER.  FOR PURPOSES OF THIS SECTION 2.03, SECTION 2.05 AND SECTION 8.02(C),
“CASH COLLATERALIZE” MEANS TO PLEDGE AND DEPOSIT WITH OR DELIVER TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE L/C ISSUER AND THE REVOLVING
LENDERS, AS COLLATERAL FOR THE L/C OBLIGATIONS, CASH OR DEPOSIT ACCOUNT BALANCES
PURSUANT TO DOCUMENTATION IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT

46


--------------------------------------------------------------------------------



AND THE L/C ISSUER (WHICH DOCUMENTS ARE HEREBY CONSENTED TO BY THE REVOLVING
LENDERS).  DERIVATIVES OF SUCH TERM HAVE CORRESPONDING MEANINGS.  THE BORROWERS
HEREBY GRANT TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE L/C ISSUER AND
THE REVOLVING LENDERS, A SECURITY INTEREST IN ALL SUCH CASH, DEPOSIT ACCOUNTS
AND ALL BALANCES THEREIN AND ALL PROCEEDS OF THE FOREGOING.  CASH COLLATERAL
SHALL BE MAINTAINED IN BLOCKED DEPOSIT ACCOUNTS AT THE ADMINISTRATIVE AGENT.


(H)           APPLICABILITY OF ISP AND UCP.  UNLESS OTHERWISE EXPRESSLY AGREED
BY THE L/C ISSUER AND THE BORROWERS WHEN A LETTER OF CREDIT IS ISSUED, (I) THE
RULES OF THE ISP SHALL APPLY TO EACH STANDBY LETTER OF CREDIT, AND (II) THE
RULES OF THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS, AS MOST
RECENTLY PUBLISHED BY THE INTERNATIONAL CHAMBER OF COMMERCE AT THE TIME OF
ISSUANCE SHALL APPLY TO EACH COMMERCIAL LETTER OF CREDIT.


(I)            LETTER OF CREDIT FEES.  THE BORROWERS SHALL PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH REVOLVING LENDER IN ACCORDANCE WITH
ITS PRO RATA SHARE A LETTER OF CREDIT FEE (THE “LETTER OF CREDIT FEE”) FOR EACH
LETTER OF CREDIT EQUAL TO THE APPLICABLE RATE TIMES THE DAILY AMOUNT AVAILABLE
TO BE DRAWN UNDER SUCH LETTER OF CREDIT.  FOR PURPOSES OF COMPUTING THE DAILY
AMOUNT AVAILABLE TO BE DRAWN UNDER ANY LETTER OF CREDIT, THE AMOUNT OF SUCH
LETTER OF CREDIT SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 1.06.  LETTER OF
CREDIT FEES SHALL BE (I) COMPUTED ON A QUARTERLY BASIS IN ARREARS AND (II) DUE
AND PAYABLE ON THE FIRST BUSINESS DAY AFTER THE END OF EACH MARCH, JUNE,
SEPTEMBER AND DECEMBER, COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER THE
ISSUANCE OF SUCH LETTER OF CREDIT, ON THE LETTER OF CREDIT EXPIRATION DATE AND
THEREAFTER ON DEMAND.  IF THERE IS ANY CHANGE IN THE APPLICABLE RATE DURING ANY
QUARTER, THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER EACH LETTER OF CREDIT
SHALL BE COMPUTED AND MULTIPLIED BY THE APPLICABLE RATE SEPARATELY FOR EACH
PERIOD DURING SUCH QUARTER THAT SUCH APPLICABLE RATE WAS IN EFFECT. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, UPON THE REQUEST OF
THE REQUIRED REVOLVING LENDERS, WHILE ANY EVENT OF DEFAULT EXISTS, ALL LETTER OF
CREDIT FEES SHALL ACCRUE AT THE DEFAULT RATE.


(J)            FRONTING FEE AND DOCUMENTARY AND PROCESSING CHARGES PAYABLE TO
L/C ISSUER.  THE BORROWERS SHALL PAY DIRECTLY TO THE L/C ISSUER FOR ITS OWN
ACCOUNT A FRONTING FEE WITH RESPECT TO EACH LETTER OF CREDIT, AT THE RATE PER
ANNUM SPECIFIED IN THE ADMINISTRATIVE FEE LETTER, COMPUTED ON THE DAILY AMOUNT
AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF CREDIT ON A QUARTERLY BASIS IN
ARREARS.  SUCH FRONTING FEE SHALL BE DUE AND PAYABLE ON THE FIRST BUSINESS DAY
AFTER THE END OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER IN RESPECT OF THE MOST
RECENTLY-ENDED QUARTERLY PERIOD (OR PORTION THEREOF, IN THE CASE OF THE FIRST
PAYMENT), COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER THE ISSUANCE OF
SUCH LETTER OF CREDIT, ON THE LETTER OF CREDIT EXPIRATION DATE AND THEREAFTER ON
DEMAND.  FOR PURPOSES OF COMPUTING THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER
ANY LETTER OF CREDIT, THE AMOUNT OF SUCH LETTER OF CREDIT SHALL BE DETERMINED IN
ACCORDANCE WITH SECTION 1.06.  IN ADDITION, THE BORROWERS SHALL PAY DIRECTLY TO
THE L/C ISSUER FOR ITS OWN ACCOUNT THE CUSTOMARY ISSUANCE, PRESENTATION,
AMENDMENT AND OTHER PROCESSING FEES, AND OTHER STANDARD COSTS AND CHARGES, OF
THE L/C ISSUER RELATING TO LETTERS OF CREDIT AS FROM TIME TO TIME IN EFFECT. 
SUCH CUSTOMARY FEES AND STANDARD COSTS AND CHARGES ARE DUE AND PAYABLE ON DEMAND
AND ARE NONREFUNDABLE.


(K)           CONFLICT WITH ISSUER DOCUMENTS.  IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS HEREOF AND THE TERMS OF ANY ISSUER DOCUMENT, THE TERMS HEREOF
SHALL CONTROL.

47


--------------------------------------------------------------------------------



(L)            LETTERS OF CREDIT ISSUED FOR RESTRICTED SUBSIDIARIES. 
NOTWITHSTANDING THAT A LETTER OF CREDIT ISSUED OR OUTSTANDING HEREUNDER IS IN
SUPPORT OF ANY OBLIGATIONS OF, OR IS FOR THE ACCOUNT OF, A RESTRICTED
SUBSIDIARY, THE BORROWERS SHALL BE OBLIGATED TO REIMBURSE THE L/C ISSUER
HEREUNDER FOR ANY AND ALL DRAWINGS UNDER SUCH LETTER OF CREDIT.  THE BORROWERS
HEREBY ACKNOWLEDGE THAT THE ISSUANCE OF LETTERS OF CREDIT FOR THE ACCOUNT OF
RESTRICTED SUBSIDIARIES INURES TO THE BENEFIT OF THE BORROWERS, AND THAT THE
BORROWERS’ BUSINESS DERIVES SUBSTANTIAL BENEFITS FROM THE BUSINESSES OF SUCH
RESTRICTED SUBSIDIARIES.


(M)          ADDITIONAL L/C ISSUERS.  CCR MAY, AT ANY TIME AND FROM TIME TO
TIME, DESIGNATE ONE OR MORE ADDITIONAL REVOLVING LENDERS TO ACT AS AN ISSUING
BANK UNDER THE TERMS OF THIS AGREEMENT, WITH THE CONSENT OF THE ADMINISTRATIVE
AGENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED), THE L/C
ISSUER AND SUCH REVOLVING LENDER(S).  ANY LENDER DESIGNATED AS AN ISSUING BANK
PURSUANT TO THIS PARAGRAPH (M) SHALL BE DEEMED (IN ADDITION TO BEING A REVOLVING
LENDER) TO BE THE L/C ISSUER WITH RESPECT TO LETTERS OF CREDIT ISSUED OR TO BE
ISSUED BY SUCH REVOLVING LENDER, AND ALL REFERENCES HEREIN AND IN THE OTHER LOAN
DOCUMENTS TO THE TERM “L/C ISSUER” SHALL, WITH RESPECT TO SUCH LETTERS OF
CREDIT, BE DEEMED TO REFER TO SUCH REVOLVING LENDER IN ITS CAPACITY AS L/C
ISSUER, AS THE CONTEXT SHALL REQUIRE.


(N)           RESIGNATION OR REMOVAL OF THE L/C ISSUER.  THE L/C ISSUER MAY
RESIGN AS L/C ISSUER HEREUNDER AT ANY TIME UPON AT LEAST 30 DAYS’ PRIOR NOTICE
TO THE LENDERS, THE ADMINISTRATIVE AGENT AND THE BORROWERS.  THE L/C ISSUER MAY
BE REPLACED AT ANY TIME BY WRITTEN AGREEMENT AMONG THE BORROWERS, EACH AGENT,
THE REPLACED L/C ISSUER AND THE SUCCESSOR L/C ISSUER.  THE ADMINISTRATIVE AGENT
SHALL NOTIFY THE LENDERS OF ANY SUCH REPLACEMENT OF THE L/C ISSUER OR ANY SUCH
ADDITIONAL L/C ISSUER.  AT THE TIME ANY SUCH RESIGNATION OR REPLACEMENT SHALL
BECOME EFFECTIVE, THE BORROWERS SHALL PAY ALL UNPAID FEES ACCRUED AND THEN DUE
FOR THE ACCOUNT OF THE REPLACED L/C ISSUER PURSUANT TO SECTION 2.03(I).  FROM
AND AFTER THE EFFECTIVE DATE OF ANY SUCH RESIGNATION OR REPLACEMENT OR ADDITION,
AS APPLICABLE, (I) THE SUCCESSOR OR ADDITIONAL L/C ISSUER SHALL HAVE ALL THE
RIGHTS AND OBLIGATIONS OF THE L/C ISSUER UNDER THIS AGREEMENT WITH RESPECT TO
LETTERS OF CREDIT TO BE ISSUED BY IT THEREAFTER AND (II) REFERENCES HEREIN TO
THE TERM “L/C ISSUER” SHALL BE DEEMED TO REFER TO SUCH SUCCESSOR OR SUCH
ADDITION OR TO ANY PREVIOUS L/C ISSUER, OR TO SUCH SUCCESSOR OR SUCH ADDITION
AND ALL PREVIOUS L/C ISSUERS, AS THE CONTEXT SHALL REQUIRE.  AFTER THE
RESIGNATION OR REPLACEMENT OF AN L/C ISSUER HEREUNDER, THE REPLACED L/C ISSUER
SHALL REMAIN A PARTY HERETO AND SHALL CONTINUE TO HAVE ALL THE RIGHTS AND
OBLIGATIONS OF AN L/C ISSUER UNDER THIS AGREEMENT WITH RESPECT TO LETTERS OF
CREDIT ISSUED BY IT PRIOR TO SUCH RESIGNATION OR REPLACEMENT, BUT SHALL NOT BE
REQUIRED TO ISSUE ADDITIONAL LETTERS OF CREDIT.  IF AT ANY TIME THERE IS MORE
THAN ONE L/C ISSUER HEREUNDER, THE BORROWERS MAY, IN ITS DISCRETION, SELECT
WHICH L/C ISSUER IS TO ISSUE ANY PARTICULAR LETTER OF CREDIT.

2.04        Swing Line Loans.


(A)           THE SWING LINE.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, THE SWING LINE LENDER AGREES, IN RELIANCE UPON THE AGREEMENTS OF THE
OTHER LENDERS SET FORTH IN THIS SECTION 2.04, TO MAKE LOANS (EACH SUCH LOAN, A
“SWING LINE LOAN”) TO THE BORROWERS FROM TIME TO TIME ON ANY BUSINESS DAY DURING
THE AVAILABILITY PERIOD IN AN AGGREGATE AMOUNT NOT TO EXCEED AT ANY TIME
OUTSTANDING THE AMOUNT OF THE SWING LINE SUBLIMIT, NOTWITHSTANDING THE FACT THAT
SUCH SWING LINE LOANS, WHEN AGGREGATED WITH THE PRO RATA SHARE OF THE
OUTSTANDING AMOUNT OF REVOLVING LOANS AND L/C OBLIGATIONS OF THE REVOLVING
LENDER ACTING AS SWING LINE LENDER, MAY

48


--------------------------------------------------------------------------------



EXCEED THE AMOUNT OF SUCH LENDER’S REVOLVING COMMITMENT; PROVIDED, HOWEVER, THAT
AFTER GIVING EFFECT TO ANY SWING LINE LOAN, (I) THE TOTAL REVOLVING OUTSTANDINGS
SHALL NOT EXCEED THE AGGREGATE REVOLVING COMMITMENTS, AND (II) THE AGGREGATE
OUTSTANDING AMOUNT OF THE REVOLVING LOANS OF ANY REVOLVING LENDER (OTHER THAN
THE SWING LINE LENDER), PLUS SUCH REVOLVING LENDER’S PRO RATA SHARE OF THE
OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS, PLUS SUCH REVOLVING LENDER’S PRO RATA
SHARE OF THE OUTSTANDING AMOUNT OF ALL SWING LINE LOANS SHALL NOT EXCEED SUCH
LENDER’S REVOLVING COMMITMENT, AND PROVIDED, FURTHER, THAT THE BORROWERS SHALL
NOT USE THE PROCEEDS OF ANY SWING LINE LOAN TO REFINANCE ANY OUTSTANDING SWING
LINE LOAN.  WITHIN THE FOREGOING LIMITS, AND SUBJECT TO THE OTHER TERMS AND
CONDITIONS HEREOF, THE BORROWERS MAY BORROW UNDER THIS SECTION 2.04, PREPAY
UNDER SECTION 2.05, AND REBORROW UNDER THIS SECTION 2.04.  EACH SWING LINE LOAN
SHALL BE A BASE RATE LOAN.  IMMEDIATELY UPON THE MAKING OF A SWING LINE LOAN,
EACH REVOLVING LENDER SHALL BE DEEMED TO, AND HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES TO, PURCHASE FROM THE SWING LINE LENDER A RISK
PARTICIPATION IN SUCH SWING LINE LOAN IN AN AMOUNT EQUAL TO THE PRODUCT OF SUCH
REVOLVING LENDER’S PRO RATA SHARE TIMES THE AMOUNT OF SUCH SWING LINE LOAN.


(B)           BORROWING PROCEDURES.  EACH SWING LINE BORROWING SHALL BE MADE
UPON THE BORROWERS’ IRREVOCABLE NOTICE TO THE SWING LINE LENDER AND THE
ADMINISTRATIVE AGENT, WHICH MAY BE GIVEN BY TELEPHONE.  EACH SUCH NOTICE MUST BE
RECEIVED BY THE SWING LINE LENDER AND THE ADMINISTRATIVE AGENT NOT LATER THAN
1:00 P.M. ON THE REQUESTED BORROWING DATE, AND SHALL SPECIFY (I) THE AMOUNT TO
BE BORROWED, WHICH SHALL BE A MINIMUM OF $100,000, AND (II) THE REQUESTED
BORROWING DATE, WHICH SHALL BE A BUSINESS DAY.  EACH SUCH TELEPHONIC NOTICE MUST
BE CONFIRMED PROMPTLY BY DELIVERY TO THE SWING LINE LENDER AND THE
ADMINISTRATIVE AGENT OF A WRITTEN SWING LINE LOAN NOTICE, APPROPRIATELY
COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWERS.  PROMPTLY AFTER
RECEIPT BY THE SWING LINE LENDER OF ANY TELEPHONIC SWING LINE LOAN NOTICE, THE
SWING LINE LENDER WILL CONFIRM WITH THE ADMINISTRATIVE AGENT (BY TELEPHONE OR IN
WRITING) THAT THE ADMINISTRATIVE AGENT HAS ALSO RECEIVED SUCH SWING LINE LOAN
NOTICE AND, IF NOT, THE SWING LINE LENDER WILL NOTIFY THE ADMINISTRATIVE AGENT
(BY TELEPHONE OR IN WRITING) OF THE CONTENTS THEREOF.  UNLESS THE SWING LINE
LENDER HAS RECEIVED NOTICE (BY TELEPHONE OR IN WRITING) FROM THE ADMINISTRATIVE
AGENT (INCLUDING AT THE REQUEST OF ANY LENDER) PRIOR TO 2:00 P.M. ON THE DATE OF
THE PROPOSED SWING LINE BORROWING (A) DIRECTING THE SWING LINE LENDER NOT TO
MAKE SUCH SWING LINE LOAN AS A RESULT OF THE LIMITATIONS SET FORTH IN THE
PROVISO TO THE FIRST SENTENCE OF SECTION 2.04(A), OR (B) THAT ONE OR MORE OF THE
APPLICABLE CONDITIONS SPECIFIED IN SECTION 4.02 IS NOT THEN SATISFIED, THEN,
SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE SWING LINE LENDER WILL, NOT
LATER THAN 3:00 P.M. ON THE BORROWING DATE SPECIFIED IN SUCH SWING LINE LOAN
NOTICE, MAKE THE AMOUNT OF ITS SWING LINE LOAN AVAILABLE TO THE BORROWERS AT ITS
OFFICE BY CREDITING THE ACCOUNT OF THE BORROWERS ON THE BOOKS OF THE SWING LINE
LENDER IN IMMEDIATELY AVAILABLE FUNDS.


(C)           REFINANCING OF SWING LINE LOANS.

(i)            The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrowers (which hereby irrevocably
authorize the Swing Line Lender to so request on its behalf), that each
Revolving Lender make a Base Rate Committed Loan in an amount equal to such
Revolving Lender’s Pro Rata Share of the amount of Swing Line Loans then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal

49


--------------------------------------------------------------------------------


amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Revolving Commitments and the conditions set forth in Section 4.02. 
The Swing Line Lender shall furnish the Borrowers with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent.  Each Revolving Lender shall make an amount equal to its
Pro Rata Share of the amount specified in such Committed Loan Notice available
to the Administrative Agent in immediately available funds for the account of
the Swing Line Lender at the Administrative Agent’s Office not later than 1:00
p.m. on the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Revolving Loan to the Borrowers in such
amount.  The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Committed Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Revolving Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Lenders fund its risk participation in the relevant Swing Line Loan
and each Revolving Lender’s payment to the Administrative Agent for the account
of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment
in respect of such participation.

(iii)          If any Revolving Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Revolving Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Swing Line Lender at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by the Swing Line Lender in accordance with banking industry rules on interbank
compensation.  A certificate of the Swing Line Lender submitted to any Revolving
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

(iv)          Each Revolving Lender’s obligation to make Committed Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against the Swing Line Lender,
the Borrowers or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Committed Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 4.02.  No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrowers to repay Swing Line Loans, together with interest as provided herein.

50


--------------------------------------------------------------------------------



(D)           REPAYMENT OF PARTICIPATIONS.

(i)            At any time after any Revolving Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Pro Rata Share of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Lender’s risk participation was funded) in
the same funds as those received by the Swing Line Lender.

(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate.  The Administrative Agent will
make such demand upon the request of the Swing Line Lender.  The obligations of
the Revolving Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.


(E)           INTEREST FOR ACCOUNT OF SWING LINE LENDER.  THE SWING LINE LENDER
SHALL BE RESPONSIBLE FOR INVOICING THE BORROWERS FOR INTEREST ON THE SWING LINE
LOANS.  UNTIL EACH REVOLVING LENDER FUNDS ITS BASE RATE COMMITTED LOAN OR RISK
PARTICIPATION PURSUANT TO THIS SECTION 2.04 TO REFINANCE SUCH LENDER’S PRO RATA
SHARE OF ANY SWING LINE LOAN, INTEREST IN RESPECT OF SUCH PRO RATA SHARE SHALL
BE SOLELY FOR THE ACCOUNT OF THE SWING LINE LENDER.


(F)            PAYMENTS DIRECTLY TO SWING LINE LENDER.  THE BORROWERS SHALL MAKE
ALL PAYMENTS OF PRINCIPAL AND INTEREST IN RESPECT OF THE SWING LINE LOANS
DIRECTLY TO THE SWING LINE LENDER.

2.05        Prepayments.


(A)           THE BORROWERS MAY, UPON NOTICE TO THE ADMINISTRATIVE AGENT, AT ANY
TIME OR FROM TIME TO TIME VOLUNTARILY PREPAY COMMITTED LOANS IN WHOLE OR IN PART
WITHOUT PREMIUM OR PENALTY; PROVIDED THAT (I) SUCH NOTICE MUST BE RECEIVED BY
THE ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M. (A) THREE BUSINESS DAYS PRIOR
TO ANY DATE OF PREPAYMENT OF EURODOLLAR RATE LOANS AND (B) ON THE DATE OF
PREPAYMENT OF BASE RATE COMMITTED LOANS; (II) ANY PREPAYMENT OF EURODOLLAR RATE
LOANS SHALL BE IN A PRINCIPAL AMOUNT OF $2,000,000 OR A WHOLE MULTIPLE OF
$1,000,000 IN EXCESS THEREOF; AND (III) ANY PREPAYMENT OF BASE RATE COMMITTED
LOANS SHALL BE IN A PRINCIPAL AMOUNT OF $100,000 OR A WHOLE MULTIPLE OF $100,000
IN EXCESS THEREOF OR, IN EACH CASE, IF LESS, THE ENTIRE PRINCIPAL AMOUNT THEREOF
THEN OUTSTANDING.  EACH SUCH NOTICE SHALL SPECIFY THE DATE AND AMOUNT OF SUCH
PREPAYMENT, WHETHER THE LOANS TO BE PREPAID ARE TERM LOANS OR REVOLVING LOANS,
AND THE TYPE(S) OF COMMITTED LOANS TO BE PREPAID.  THE ADMINISTRATIVE AGENT WILL
PROMPTLY NOTIFY EACH LENDER OF ITS RECEIPT OF EACH SUCH NOTICE, AND OF THE
AMOUNT OF SUCH LENDER’S PRO RATA SHARE OF SUCH PREPAYMENT.  IF SUCH NOTICE IS
GIVEN BY THE BORROWERS, THE BORROWERS SHALL MAKE SUCH PREPAYMENT AND THE PAYMENT
AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE DATE SPECIFIED
THEREIN.  ANY PREPAYMENT OF A EURODOLLAR RATE LOAN SHALL BE ACCOMPANIED BY ALL
ACCRUED INTEREST ON THE AMOUNT PREPAID, TOGETHER WITH ANY ADDITIONAL

51


--------------------------------------------------------------------------------



AMOUNTS REQUIRED PURSUANT TO SECTION 3.05.  EACH SUCH PREPAYMENT SHALL BE
APPLIED TO THE COMMITTED LOANS OF THE REVOLVING LENDERS OR TERM LOAN LENDERS, AS
APPLICABLE, IN ACCORDANCE WITH THEIR RESPECTIVE PRO RATA SHARE.  ONCE PREPAID,
TERM LOANS MAY NOT BE REBORROWED.


(B)           THE BORROWERS MAY, UPON NOTICE TO THE SWING LINE LENDER (WITH A
COPY TO THE ADMINISTRATIVE AGENT), AT ANY TIME OR FROM TIME TO TIME, VOLUNTARILY
PREPAY SWING LINE LOANS IN WHOLE OR IN PART WITHOUT PREMIUM OR PENALTY; PROVIDED
THAT (I) SUCH NOTICE MUST BE RECEIVED BY THE SWING LINE LENDER AND THE
ADMINISTRATIVE AGENT NOT LATER THAN 1:00 P.M. ON THE DATE OF THE PREPAYMENT, AND
(II) ANY SUCH PREPAYMENT SHALL BE IN A MINIMUM PRINCIPAL AMOUNT OF $100,000. 
EACH SUCH NOTICE SHALL SPECIFY THE DATE AND AMOUNT OF SUCH PREPAYMENT.  IF SUCH
NOTICE IS GIVEN BY THE BORROWERS, THE BORROWERS SHALL MAKE SUCH PREPAYMENT AND
THE PAYMENT AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE DATE
SPECIFIED THEREIN.


(C)           IF FOR ANY REASON THE TOTAL REVOLVING OUTSTANDINGS AT ANY TIME
EXCEED THE AGGREGATE REVOLVING COMMITMENTS THEN IN EFFECT, THE BORROWERS SHALL
IMMEDIATELY PREPAY REVOLVING LOANS AND/OR CASH COLLATERALIZE THE L/C OBLIGATIONS
IN AN AGGREGATE AMOUNT EQUAL TO SUCH EXCESS; PROVIDED, HOWEVER, THAT THE
BORROWERS SHALL NOT BE REQUIRED TO CASH COLLATERALIZE THE L/C OBLIGATIONS
PURSUANT TO THIS SECTION 2.05(C) UNLESS AFTER THE PREPAYMENT IN FULL OF THE
REVOLVING LOANS AND SWING LINE LOANS THE TOTAL REVOLVING OUTSTANDINGS EXCEED THE
AGGREGATE REVOLVING COMMITMENTS THEN IN EFFECT.


(D)           ALL PREPAYMENTS OF TERM LOANS SHALL BE APPLIED RATABLY TO THE
REMAINING INSTALLMENTS OF TERM LOANS, IN ACCORDANCE WITH SECTION 2.07(A).


(E)           UPON ANY VOLUNTARY PREPAYMENT OF THE TERM LOANS (IN WHOLE OR IN
PART, INCLUDING PURSUANT TO A REFINANCING THEREOF) AT ANY TIME ON OR PRIOR TO
THE FIRST ANNIVERSARY OF THE EFFECTIVE DATE WITH THE PROCEEDS OF ANY REPRICING
TRANSACTION, BORROWERS SHALL PAY A PREMIUM EQUAL TO 1.00% OF THE PRINCIPAL
AMOUNT OF ANY PORTION OF SUCH TERM LOANS OPTIONALLY PREPAID.

2.06        Termination or Reduction of Revolving Commitments.  The Borrowers
may, upon notice to the Administrative Agent, terminate the Aggregate Revolving
Commitments, or from time to time permanently reduce the Aggregate Revolving
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $2,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrowers shall not terminate or reduce the Aggregate
Revolving Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Outstandings would exceed the
Aggregate Revolving Commitments, and (iv) if, after giving effect to any
reduction of the Aggregate Revolving Commitments, the Letter of Credit Sublimit
or the Swing Line Sublimit exceeds the amount of the Aggregate Revolving
Commitments, the applicable sublimit(s) shall be automatically reduced by the
amount of such excess.  The Administrative Agent will promptly notify the
Revolving Lenders of any such notice of termination or reduction of the
Aggregate Revolving Commitments.  Any reduction of the Aggregate Revolving
Commitments shall be applied to the Commitment of each Revolving Lender
according to its Pro Rata Share.  All fees accrued until the effective date of
any termination of the Aggregate Commitments shall be paid on the effective date
of such termination.

52


--------------------------------------------------------------------------------


2.07        Repayment of Loans.


(A)           THE BORROWERS SHALL MAKE REPAYMENTS OF THE TERM LOANS (OTHER THAN
ANY DELAYED DRAW LOANS) ON THE LAST DAY OF EACH MARCH, JUNE, SEPTEMBER AND
DECEMBER, COMMENCING SEPTEMBER 30, 2007, IN AN AMOUNT EQUAL TO 0.25% OF THE
AGGREGATE PRINCIPAL AMOUNT OF (I) TERM LOANS ADVANCED ON THE EFFECTIVE DATE,
PLUS, (II) FOLLOWING THE 21ST MONTH AFTER THE EFFECTIVE DATE, THE AGGREGATE
PRINCIPAL AMOUNT OF INCREASED TERM LOANS ADVANCED AFTER THE EFFECTIVE DATE BUT
ON OR PRIOR TO THE DELAYED DRAW CLOSING DATE IN ACCORDANCE WITH SECTION 2.01(A),
PLUS, (III) FOLLOWING EACH INCREASE EFFECTIVE DATE, IF ANY, THE AGGREGATE
PRINCIPAL AMOUNT OF INCREASED TERM LOANS ADVANCED ON EACH SUCH INCREASE
EFFECTIVE DATE.  THE BORROWERS SHALL REPAY THE OUTSTANDING PRINCIPAL AMOUNT OF
ALL TERM LOANS ON THE MATURITY DATE.


(B)           IN ADDITION TO THE SCHEDULED AMORTIZATION SET FORTH IN CLAUSE (A)
ABOVE, THE BORROWERS SHALL MAKE MANDATORY PAYMENTS (“MANDATORY PAYMENTS”) FROM
THE FOLLOWING SOURCES:

(A)          IF CCR OR ANY RESTRICTED SUBSIDIARY SELLS, TRANSFERS OR OTHERWISE
DISPOSES OF ANY ASSET PERMITTED BY SECTION 7.05(F) AND THE NET CASH PROCEEDS
THEREOF, WHEN AGGREGATED WITH ALL OTHER NET CASH PROCEEDS REALIZED AFTER THE
EFFECTIVE DATE FROM SALES, TRANSFERS AND DISPOSITIONS PURSUANT TO SECTION
7.05(F), WILL RESULT IN THE REALIZATION BY CCR OR SUCH RESTRICTED SUBSIDIARY OF
NET CASH PROCEEDS (DETERMINED AS OF THE DATE SUCH NET CASH PROCEEDS ARE RECEIVED
BY THE BORROWERS OR SUCH RESTRICTED SUBSIDIARY) IN EXCESS OF $5,000,000, THE
BORROWERS SHALL MAKE A MANDATORY PREPAYMENT OF THE LOANS IN THE AMOUNT OF SUCH
EXCESS IMMEDIATELY UPON RECEIPT OF SUCH NET CASH PROCEEDS BY THE BORROWERS OR
SUCH RESTRICTED SUBSIDIARY.

(B)           UPON THE SALE BY ANY BORROWER OR ANY RESTRICTED SUBSIDIARY OF ANY
OF ITS EQUITY INTERESTS (EXCLUSIVE OF ANY EQUITY INTERESTS SOLD TO PERMITTED
HOLDERS), THE BORROWERS SHALL MAKE A MANDATORY PREPAYMENT OF THE LOANS BY THE
AMOUNT EQUAL TO 25% OF THE NET CASH PROCEEDS OF SUCH SALE; PROVIDED THAT SUCH
AMOUNT SHALL EQUAL 0% OF SUCH NET CASH PROCEEDS SO LONG AS THE CONSOLIDATED
TOTAL LEVERAGE RATIO IS LESS THAN 4.5X (DETERMINED BY REFERENCE TO THE MOST
RECENT COMPLIANCE CERTIFICATE DELIVERED IN ACCORDANCE WITH SECTION 6.02(B).

(C)           FOR EACH FISCAL YEAR, WITHIN FIVE BUSINESS DAYS AFTER FINANCIAL
STATEMENTS HAVE BEEN DELIVERED PURSUANT TO SECTION 6.01(A) AND THE RELATED
COMPLIANCE CERTIFICATE HAS BEEN DELIVERED PURSUANT TO SECTION 6.02(B), THE
BORROWERS SHALL MAKE A MANDATORY PREPAYMENT OF THE LOANS BY AN AMOUNT EQUAL TO
THE APPLICABLE PERCENTAGE OF EXCESS CASH FLOW FOR THE FISCAL YEAR COVERED BY
SUCH FINANCIAL STATEMENTS AS MORE PARTICULARLY SET FORTH BELOW.  SUCH PERCENTAGE
SHALL BE DETERMINED BY REFERENCE TO THE CONSOLIDATED TOTAL LEVERAGE RATIO
REFLECTED IN SUCH COMPLIANCE CERTIFICATE, AS FOLLOWS:

Consolidated Total
Leverage Ratio

 

Percentage of
Excess Cash Flow

 

Greater than or equal to 5.0x

 

50

%

Less than 5.0x but greater than or equal to 4.5x

 

25

%

Less than 4.5x

 

0

%

 

53


--------------------------------------------------------------------------------


(D)          WITHIN FIVE BUSINESS DAYS AFTER RECEIPT THEREOF, THE BORROWERS
SHALL MAKE A MANDATORY PREPAYMENT OF THE LOANS BY AN AMOUNT EQUAL TO THE NET
CASH PROCEEDS RECEIVED FROM ISSUANCE OF ANY INDEBTEDNESS (OTHER THAN
INDEBTEDNESS PERMITTED UNDER SECTION 7.03).

(E)           WITHIN FIVE BUSINESS DAYS AFTER RECEIPT THEREOF, BUT SUBJECT TO
ALL TERMS OF THE DEEDS OF TRUST, THE BORROWERS SHALL MAKE A MANDATORY PREPAYMENT
OF THE LOANS BY AN AMOUNT EQUAL TO ALL NET CASH PROCEEDS RECEIVED BY THE
BORROWERS OR ANY RESTRICTED SUBSIDIARY FROM ANY CONDEMNATION AWARDS OR CASUALTY
LOSSES NET OF OUT-OF-POCKET EXPENSES INCURRED IN CONNECTION WITH SUCH
CONDEMNATION PROCEEDINGS OR THE ADJUSTMENT OF SUCH CASUALTY LOSSES.

(F)           WITHIN FIVE BUSINESS DAYS AFTER RECEIPT THEREOF, THE BORROWERS
SHALL MAKE A MANDATORY PREPAYMENT OF THE LOANS BY AN AMOUNT EQUAL TO 100% OF THE
AMOUNT RECEIVED PURSUANT TO SECTION 2.9 OF THE RAMPART LEASE (THE “LEASE
TERMINATION PAYMENT”); PROVIDED, HOWEVER, THAT IF SUCH LEASE TERMINATION PAYMENT
OCCURS PRIOR TO THE COMPLETION OF THE PROJECTS, SUCH LEASE TERMINATION PAYMENT
SHALL INSTEAD BE PROMPTLY DEPOSITED INTO THE CONSTRUCTION RESERVE ACCOUNT.

(G)           WITHIN FIVE BUSINESS DAYS AFTER RECEIPT THEREOF, THE BORROWERS
SHALL MAKE A MANDATORY PREPAYMENT OF THE LOANS BY AN AMOUNT EQUAL TO 100% OF THE
AGGREGATE AMOUNT OF THE FUNDS REMAINING IN THE RESERVES, UPON THE COMPLETION OF
THE PROJECTS.


(C)           AMOUNTS PAID OR PREPAID PURSUANT TO SUBSECTION (B) SHALL BE
APPLIED AS FOLLOWS:

(A)          SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE
LENDERS SHALL APPLY SUCH AMOUNTS FIRST, TO THE PRO RATA PAYMENT OF THE
OUTSTANDING PRINCIPAL AMOUNT OF THE TERM LOANS, SECOND, TO REDUCTION OF ANY
COMMITMENT OF THE DELAYED DRAW LOAN, THIRD, TO THE PAYMENT OF THE OUTSTANDING
PRINCIPAL AMOUNT OF THE REVOLVING LOANS AND FOURTH, TO THE CASH
COLLATERALIZATION OF THE L/C OBLIGATIONS (THE AMOUNT OF SUCH CASH
COLLATERALIZATION NOT TO EXCEED 105% OF THE AMOUNT OF THE L/C OBLIGATIONS) AND
REDUCTION OF THE LETTER OF CREDIT SUBLIMIT.

(B)           AFTER AN EVENT OF DEFAULT HAS OCCURRED AND SO LONG AS SUCH EVENT
OF DEFAULT IS CONTINUING, ALL AMOUNTS RECEIVED BY THE LENDERS SHALL BE APPLIED
FIRST, TO THE COSTS AND EXPENSES OF PROTECTING AND PRESERVING THE SECURITY
INTERESTS OF THE LENDERS UNDER THE LOAN DOCUMENTS, SECOND, TO THE COSTS AND
EXPENSES OF PROTECTING AND PRESERVING THE COLLATERAL, THIRD, TO ALL OTHER
OUTSTANDING FINANCIAL OBLIGATIONS DUE UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (OTHER THAN PRINCIPAL AND INTEREST ON THE LOANS), FOURTH, TO THE
LENDERS FOR ACCRUED AND UNPAID INTEREST ON THE LOANS AND FOR ALL INTEREST
PAYMENTS DUE TO THEM OR THEIR AFFILIATES UNDER ANY SWAP CONTRACTS, PRO RATA,
FIFTH, TO THE PRO RATA PAYMENT OF THE AGGREGATE OUTSTANDING PRINCIPAL BALANCE OF
THE TERM LOANS AND REVOLVING LOANS

54


--------------------------------------------------------------------------------


AND OF THE SWAP TERMINATION VALUE DUE TO ANY LENDERS OR THEIR AFFILIATES UNDER
ANY SWAP CONTRACTS AND, AFTER ALL OUTSTANDING AMOUNTS EVIDENCED AND SECURED BY
THE LOAN DOCUMENTS HAVE BEEN PAID IN FULL AND THE LOAN PARTIES HAVE PERFORMED
THEIR OBLIGATIONS UNDER THE LOAN DOCUMENTS AND THE COMMITMENTS HAVE TERMINATED,
THE BALANCE, IF ANY, SHALL BE DELIVERED TO THE BORROWERS.

(C)           ALL PREPAYMENTS OF TERM LOANS SHALL BE APPLIED TO THE RATABLE
PAYMENT OF THE REMAINING INSTALLMENTS OF TERM LOANS PURSUANT TO THIS SECTION
2.07.


(D)           THE BORROWERS SHALL REPAY TO THE REVOLVING LENDERS ON THE MATURITY
DATE THE AGGREGATE PRINCIPAL AMOUNT OF REVOLVING LOANS OUTSTANDING ON SUCH DATE.


(E)           THE BORROWERS SHALL REPAY EACH SWING LINE LOAN ON THE EARLIER TO
OCCUR OF (I) THE DATE TEN BUSINESS DAYS AFTER SUCH SWING LINE LOAN IS MADE AND
(II) THE MATURITY DATE.

2.08        Interest.


(A)           SUBJECT TO THE PROVISIONS OF SUBSECTION (B) BELOW, (I) EACH
EURODOLLAR RATE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF FOR EACH INTEREST PERIOD AT A RATE PER ANNUM EQUAL TO THE EURODOLLAR
RATE FOR SUCH INTEREST PERIOD PLUS THE APPLICABLE RATE; (II) EACH BASE RATE
COMMITTED LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF
FROM THE APPLICABLE BORROWING DATE AT A RATE PER ANNUM EQUAL TO THE BASE RATE
PLUS THE APPLICABLE RATE; AND (III) EACH SWING LINE LOAN SHALL BEAR INTEREST ON
THE OUTSTANDING PRINCIPAL AMOUNT THEREOF FROM THE APPLICABLE BORROWING DATE AT A
RATE PER ANNUM EQUAL TO THE BASE RATE PLUS THE APPLICABLE RATE.


(B)           (I)  IF ANY AMOUNT OF PRINCIPAL OF ANY LOAN IS NOT PAID WHEN DUE,
WHETHER AT STATED MATURITY, BY ACCELERATION OR OTHERWISE, SUCH AMOUNT SHALL
THEREAFTER BEAR INTEREST AT A FLUCTUATING INTEREST RATE PER ANNUM AT ALL TIMES
EQUAL TO THE DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.

(ii) If any amount (other than principal of any Loan) payable by the Borrowers
under any Loan Document is not paid when due, whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.


(C)           INTEREST ON EACH LOAN SHALL BE DUE AND PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE APPLICABLE THERETO AND AT SUCH OTHER TIMES AS MAY BE
SPECIFIED HEREIN.  INTEREST

55


--------------------------------------------------------------------------------



HEREUNDER SHALL BE DUE AND PAYABLE IN ACCORDANCE WITH THE TERMS HEREOF BEFORE
AND AFTER JUDGMENT, AND BEFORE AND AFTER THE COMMENCEMENT OF ANY PROCEEDING
UNDER ANY DEBTOR RELIEF LAW.

2.09        Fees.  In addition to certain fees described in subsections (i) and
(j) of Section 2.03:

(a)           Commitment Fees.  The Borrowers shall pay to the Administrative
Agent (x) for the account of each Revolving Lender in accordance with its Pro
Rata Share of the Aggregate Revolving Commitments a commitment fee equal to the
Applicable Rate times the actual daily amount by which the Aggregate Revolving
Commitments exceed the sum of (i) the Outstanding Amount of Revolving Loans and
(ii) the Outstanding Amount of L/C Obligations and (y) for the account of each
Term Loan Lender in accordance with its Pro Rata Share of the Delayed Draw
Amount, less amounts funded thereof as Term Loans, a commitment fee equal to
2.25% per annum times the actual daily amount of such undrawn portion of such
Term Loan Commitment (in each case, a “Commitment Fee”).  The Commitment Fees
shall accrue (x) with respect to the Aggregate Revolving Commitments, at all
times during the Availability Period, (including at any time after the Effective
Date when one or more of the conditions in Article IV is not met; and (y) with
respect to the undrawn portion of the Term Loan Commitments, at all times during
the period commencing on the Effective Date and ending on the earlier of the
Delayed Draw Closing Date or the Drawing Date on which the Delayed Draw Amount
has been fully borrowed (including at any time during such period when one or
more of the conditions in Article IV is not met), and, in each case, shall be
due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Effective Date, and on the Maturity Date (with respect to Aggregate
Revolving Commitments) or the Delayed Draw Closing Date or the Drawing Date on
which the Delayed Draw Amount has been fully borrowed (with respect to the
Delayed Draw Amount), as applicable.  The Commitment Fee shall be calculated
quarterly in arrears, and with respect to the Commitment Fee for Revolving
Commitments, if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

(b)           Other Fees.  (i)  The Borrowers shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

(II)     THE BORROWERS SHALL PAY TO THE LENDERS SUCH FEES AS SHALL HAVE BEEN
SEPARATELY AGREED UPON IN WRITING IN THE AMOUNTS AND AT THE TIMES SO SPECIFIED. 
SUCH FEES SHALL BE FULLY EARNED WHEN PAID AND SHALL NOT BE REFUNDABLE FOR ANY
REASON WHATSOEVER.

2.10        Computation of Interest and Fees.


(A)           ALL COMPUTATIONS OF INTEREST FOR BASE RATE LOANS WHEN THE BASE
RATE IS DETERMINED BY BANK OF AMERICA’S “PRIME RATE” SHALL BE MADE ON THE BASIS
OF A YEAR OF 365 OR 366

56


--------------------------------------------------------------------------------



DAYS, AS THE CASE MAY BE, AND ACTUAL DAYS ELAPSED.  ALL OTHER COMPUTATIONS OF
FEES AND INTEREST HEREUNDER SHALL BE MADE ON THE BASIS OF A 360-DAY YEAR AND
ACTUAL DAYS ELAPSED (WHICH RESULTS IN MORE FEES OR INTEREST, AS APPLICABLE,
BEING PAID THAN IF COMPUTED ON THE BASIS OF A 365-DAY YEAR).  INTEREST SHALL
ACCRUE ON EACH LOAN FOR THE DAY ON WHICH THE LOAN IS MADE, AND SHALL NOT ACCRUE
ON A LOAN, OR ANY PORTION THEREOF, FOR THE DAY ON WHICH THE LOAN OR SUCH PORTION
IS PAID, PROVIDED THAT ANY LOAN THAT IS REPAID ON THE SAME DAY ON WHICH IT IS
MADE SHALL, SUBJECT TO SECTION 2.12(A), BEAR INTEREST FOR ONE DAY.  EACH
DETERMINATION BY THE ADMINISTRATIVE AGENT OF AN INTEREST RATE OR FEE HEREUNDER
SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST ERROR.


(B)           IF, AS A RESULT OF ANY RESTATEMENT OF OR OTHER ADJUSTMENT TO THE
FINANCIAL STATEMENTS OF CCR OR FOR ANY OTHER REASON, THE BORROWERS OR THE
LENDERS DETERMINE THAT (I) THE CONSOLIDATED TOTAL LEVERAGE RATIO AS CALCULATED
BY THE BORROWERS AS OF ANY APPLICABLE DATE WAS INACCURATE AND (II) A PROPER
CALCULATION OF THE CONSOLIDATED TOTAL LEVERAGE RATIO WOULD HAVE RESULTED IN
HIGHER PRICING FOR SUCH PERIOD, THE BORROWERS SHALL IMMEDIATELY AND
RETROACTIVELY BE OBLIGATED TO PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF
THE APPLICABLE LENDERS, PROMPTLY ON DEMAND BY THE ADMINISTRATIVE AGENT (OR,
AFTER THE OCCURRENCE OF AN ACTUAL OR DEEMED ENTRY OF AN ORDER FOR RELIEF WITH
RESPECT TO THE BORROWERS UNDER THE BANKRUPTCY CODE OF THE UNITED STATES,
AUTOMATICALLY AND WITHOUT FURTHER ACTION BY THE ADMINISTRATIVE AGENT, ANY LENDER
OR THE L/C ISSUER), AN AMOUNT EQUAL TO THE EXCESS OF THE AMOUNT OF INTEREST AND
FEES THAT SHOULD HAVE BEEN PAID FOR SUCH PERIOD OVER THE AMOUNT OF INTEREST AND
FEES ACTUALLY PAID FOR SUCH PERIOD.   THIS PARAGRAPH SHALL NOT LIMIT THE RIGHTS
OF THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER, AS THE CASE MAY BE,
UNDER SECTION 2.03, 2.08 OR UNDER ARTICLE VIII.  THE BORROWERS’ OBLIGATIONS
UNDER THIS PARAGRAPH SHALL SURVIVE THE TERMINATION OF THE COMMITMENTS AND THE
REPAYMENT OF ALL OTHER OBLIGATIONS HEREUNDER FOR PURPOSES OF ANY PROCEEDING
UNDER ANY DEBTOR RELIEF LAW RELATING TO ANY LOAN PARTY OR ANY OF ITS SIGNIFICANT
SUBSIDIARIES.

2.11        Evidence of Debt.


(A)           THE CREDIT EXTENSIONS MADE BY EACH LENDER SHALL BE EVIDENCED BY
ONE OR MORE ACCOUNTS OR RECORDS MAINTAINED BY SUCH LENDER AND BY THE
ADMINISTRATIVE AGENT IN THE ORDINARY COURSE OF BUSINESS.  THE ACCOUNTS OR
RECORDS MAINTAINED BY THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR OF THE AMOUNT OF THE CREDIT EXTENSIONS MADE BY
THE LENDERS TO THE BORROWERS AND THE INTEREST AND PAYMENTS THEREON.  ANY FAILURE
TO SO RECORD OR ANY ERROR IN DOING SO SHALL NOT, HOWEVER, LIMIT OR OTHERWISE
AFFECT THE OBLIGATION OF THE BORROWERS HEREUNDER TO PAY ANY AMOUNT OWING WITH
RESPECT TO THE OBLIGATIONS.  IN THE EVENT OF ANY CONFLICT BETWEEN THE ACCOUNTS
AND RECORDS MAINTAINED BY ANY LENDER AND THE ACCOUNTS AND RECORDS OF THE
ADMINISTRATIVE AGENT IN RESPECT OF SUCH MATTERS, THE ACCOUNTS AND RECORDS OF THE
ADMINISTRATIVE AGENT SHALL CONTROL IN THE ABSENCE OF MANIFEST ERROR.  UPON THE
REQUEST OF ANY LENDER MADE THROUGH THE ADMINISTRATIVE AGENT, THE BORROWERS SHALL
EXECUTE AND DELIVER TO SUCH LENDER (THROUGH THE ADMINISTRATIVE AGENT) A NOTE,
WHICH SHALL EVIDENCE SUCH LENDER’S LOANS IN ADDITION TO SUCH ACCOUNTS OR
RECORDS.  EACH LENDER MAY ATTACH SCHEDULES TO ITS NOTE AND ENDORSE THEREON THE
DATE, TYPE (IF APPLICABLE), AMOUNT AND MATURITY OF ITS LOANS AND PAYMENTS WITH
RESPECT THERETO.


(B)           IN ADDITION TO THE ACCOUNTS AND RECORDS REFERRED TO IN SUBSECTION
(A), EACH LENDER AND THE ADMINISTRATIVE AGENT SHALL MAINTAIN IN ACCORDANCE WITH
ITS USUAL PRACTICE ACCOUNTS OR RECORDS EVIDENCING THE PURCHASES AND SALES BY
SUCH REVOLVING LENDER OF PARTICIPATIONS IN LETTERS

57


--------------------------------------------------------------------------------



OF CREDIT AND SWING LINE LOANS.  IN THE EVENT OF ANY CONFLICT BETWEEN THE
ACCOUNTS AND RECORDS MAINTAINED BY THE ADMINISTRATIVE AGENT AND THE ACCOUNTS AND
RECORDS OF ANY REVOLVING LENDER IN RESPECT OF SUCH MATTERS, THE ACCOUNTS AND
RECORDS OF THE ADMINISTRATIVE AGENT SHALL CONTROL IN THE ABSENCE OF MANIFEST
ERROR.

2.12        Payments Generally; Administrative Agent’s Clawback.


(A)           GENERAL.  ALL PAYMENTS TO BE MADE BY THE BORROWERS SHALL BE MADE
WITHOUT CONDITION OR DEDUCTION FOR ANY COUNTERCLAIM, DEFENSE, RECOUPMENT OR
SETOFF.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL PAYMENTS BY THE
BORROWERS HEREUNDER SHALL BE MADE TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT
OF THE RESPECTIVE LENDERS TO WHICH SUCH PAYMENT IS OWED, AT THE ADMINISTRATIVE
AGENT’S OFFICE IN DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS NOT LATER THAN 2:00
P.M. ON THE DATE SPECIFIED HEREIN.  THE ADMINISTRATIVE AGENT WILL PROMPTLY
DISTRIBUTE TO EACH LENDER ITS PRO RATA SHARE (OR OTHER APPLICABLE SHARE AS
PROVIDED HEREIN) OF SUCH PAYMENT IN LIKE FUNDS AS RECEIVED BY WIRE TRANSFER TO
SUCH LENDER’S LENDING OFFICE.  ALL PAYMENTS RECEIVED BY THE ADMINISTRATIVE AGENT
AFTER 2:00 P.M. SHALL BE DEEMED RECEIVED ON THE NEXT SUCCEEDING BUSINESS DAY AND
ANY APPLICABLE INTEREST OR FEE SHALL CONTINUE TO ACCRUE.  IF ANY PAYMENT TO BE
MADE BY THE BORROWERS SHALL COME DUE ON A DAY OTHER THAN A BUSINESS DAY, PAYMENT
SHALL BE MADE ON THE NEXT FOLLOWING BUSINESS DAY, AND SUCH EXTENSION OF TIME
SHALL BE REFLECTED IN COMPUTING INTEREST OR FEES, AS THE CASE MAY BE.


(B)           (I)  FUNDING BY LENDERS; PRESUMPTION BY ADMINISTRATIVE AGENT. 
UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER PRIOR
TO THE PROPOSED DATE OF ANY COMMITTED BORROWING OF EURODOLLAR RATE LOANS (OR, IN
THE CASE OF ANY COMMITTED BORROWING OF BASE RATE LOANS, PRIOR TO 12:00 NOON ON
THE DATE OF SUCH COMMITTED BORROWING) THAT SUCH LENDER WILL NOT MAKE AVAILABLE
TO THE ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH COMMITTED BORROWING, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE
ON SUCH DATE IN ACCORDANCE WITH SECTION 2.02 (OR, IN THE CASE OF A COMMITTED
BORROWING OF BASE RATE LOANS, THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE IN
ACCORDANCE WITH AND AT THE TIME REQUIRED BY SECTION 2.02) AND MAY, IN RELIANCE
UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWERS A CORRESPONDING AMOUNT. 
IN SUCH EVENT, IF A LENDER HAS NOT IN FACT MADE ITS SHARE OF THE APPLICABLE
COMMITTED BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT, THEN THE APPLICABLE
LENDER AND THE BORROWERS SEVERALLY AGREE TO PAY TO THE ADMINISTRATIVE AGENT
FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT IN IMMEDIATELY AVAILABLE FUNDS
WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS
MADE AVAILABLE TO THE BORROWERS TO BUT EXCLUDING THE DATE OF PAYMENT TO THE
ADMINISTRATIVE AGENT, AT (A) IN THE CASE OF A PAYMENT TO BE MADE BY SUCH LENDER,
THE GREATER OF THE FEDERAL FUNDS RATE AND A RATE DETERMINED BY THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK
COMPENSATION AND (B) IN THE CASE OF A PAYMENT TO BE MADE BY THE BORROWERS, THE
INTEREST RATE APPLICABLE TO SUCH BORROWING.  IF THE BORROWERS AND SUCH LENDER
SHALL PAY SUCH INTEREST TO THE ADMINISTRATIVE AGENT FOR THE SAME OR AN
OVERLAPPING PERIOD, THE ADMINISTRATIVE AGENT SHALL PROMPTLY REMIT TO THE
BORROWERS THE AMOUNT OF SUCH INTEREST PAID BY THE BORROWERS FOR SUCH PERIOD.  IF
SUCH LENDER PAYS ITS SHARE OF THE APPLICABLE COMMITTED BORROWING TO THE
ADMINISTRATIVE AGENT, THEN THE AMOUNT SO PAID SHALL CONSTITUTE SUCH LENDER’S
COMMITTED LOAN INCLUDED IN SUCH COMMITTED BORROWING AND ANY AMOUNT PREVIOUSLY
REPAID BY THE BORROWERS SHALL BE REDISBURSED TO THE BORROWERS.  ANY PAYMENT BY
THE BORROWERS SHALL BE WITHOUT PREJUDICE TO ANY CLAIM THE BORROWERS MAY HAVE
AGAINST A LENDER THAT SHALL HAVE FAILED TO MAKE SUCH PAYMENT TO THE
ADMINISTRATIVE AGENT.

58


--------------------------------------------------------------------------------


(ii)     Payments by Borrowers; Presumptions by Administrative Agent.  Unless
the Administrative Agent shall have received notice from the Borrowers prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or the L/C Issuer hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due.  In such event, if the Borrowers have not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.


(C)           FAILURE TO SATISFY CONDITIONS PRECEDENT.  IF ANY LENDER MAKES
AVAILABLE TO THE ADMINISTRATIVE AGENT FUNDS FOR ANY LOAN TO BE MADE BY SUCH
LENDER AS PROVIDED IN THE FOREGOING PROVISIONS OF THIS ARTICLE II, AND SUCH
FUNDS ARE NOT MADE AVAILABLE TO THE BORROWERS BY THE ADMINISTRATIVE AGENT
BECAUSE THE CONDITIONS TO THE APPLICABLE CREDIT EXTENSION SET FORTH IN ARTICLE
IV ARE NOT SATISFIED OR WAIVED IN ACCORDANCE WITH THE TERMS HEREOF, THE
ADMINISTRATIVE AGENT SHALL RETURN SUCH FUNDS (IN LIKE FUNDS AS RECEIVED FROM
SUCH LENDER) TO SUCH LENDER, WITHOUT INTEREST.


(D)           OBLIGATIONS OF LENDERS SEVERAL.  THE OBLIGATIONS OF THE LENDERS
HEREUNDER TO MAKE COMMITTED LOANS AND THE OBLIGATIONS OF THE REVOLVING LENDERS
TO FUND PARTICIPATIONS IN LETTERS OF CREDIT AND SWING LINE LOANS AND TO MAKE
PAYMENTS PURSUANT TO SECTION 10.04(C) ARE SEVERAL AND NOT JOINT.  THE FAILURE OF
ANY LENDER TO MAKE ANY COMMITTED LOAN, TO FUND ANY SUCH PARTICIPATION OR TO MAKE
ANY PAYMENT UNDER SECTION 10.04(C) ON ANY DATE REQUIRED HEREUNDER SHALL NOT
RELIEVE ANY OTHER LENDER OF ITS CORRESPONDING OBLIGATION TO DO SO ON SUCH DATE,
AND NO LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO SO
MAKE ITS COMMITTED LOAN, TO PURCHASE ITS PARTICIPATION OR TO MAKE ITS PAYMENT
UNDER SECTION 10.04(C).


(E)           FUNDING SOURCE.  NOTHING HEREIN SHALL BE DEEMED TO OBLIGATE ANY
LENDER TO OBTAIN THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER OR TO
CONSTITUTE A REPRESENTATION BY ANY LENDER THAT IT HAS OBTAINED OR WILL OBTAIN
THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER.

2.13        Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line

59


--------------------------------------------------------------------------------


Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Loans and other amounts owing
them, provided that:

(I)      IF ANY SUCH PARTICIPATIONS OR SUBPARTICIPATIONS ARE PURCHASED AND ALL
OR ANY PORTION OF THE PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH
PARTICIPATIONS OR SUBPARTICIPATIONS SHALL BE RESCINDED AND THE PURCHASE PRICE
RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST; AND

(II)     THE PROVISIONS OF THIS SECTION SHALL NOT BE CONSTRUED TO APPLY TO (X)
ANY PAYMENT MADE BY THE BORROWERS PURSUANT TO AND IN ACCORDANCE WITH THE EXPRESS
TERMS OF THIS AGREEMENT OR (Y) ANY PAYMENT OBTAINED BY A LENDER AS CONSIDERATION
FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS COMMITTED LOANS
OR SUBPARTICIPATIONS IN L/C OBLIGATIONS OR SWING LINE LOANS TO ANY ASSIGNEE OR
PARTICIPANT, OTHER THAN TO THE BORROWERS OR ANY SUBSIDIARY THEREOF (AS TO WHICH
THE PROVISIONS OF THIS SECTION SHALL APPLY).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14        Increase in Commitments.


(A)           PROVISION FOR INCREASE.  PROVIDED THERE EXISTS NO DEFAULT, UPON
NOTICE TO THE ADMINISTRATIVE AGENT (WHICH SHALL PROMPTLY NOTIFY THE LENDERS),
AND SUBJECT TO THE TERMS OF THIS SECTION 2.14, THE BORROWERS MAY FROM TIME TO
TIME INCREASE THE AGGREGATE REVOLVING COMMITMENT OR TERM LOANS BY AN AGGREGATE
AMOUNT (FOR ALL SUCH REQUESTS) NOT EXCEEDING $150,000,000, LESS THE AGGREGATE
AMOUNT OF (X) ANY INCREASE IN THE SECOND LIEN LOANS PURSUANT TO SECTION 2.14 OF
THE SECOND LIEN CREDIT AGREEMENT AND (Y) ANY INDEBTEDNESS INCURRED UNDER SECTION
7.03(G) (THE “INCREASE OPTION AMOUNT”); PROVIDED THAT (I) ANY SUCH INCREASE
SHALL BE IN A MINIMUM AMOUNT OF $50,000,000 (OR THE DIFFERENCE BETWEEN THE
INITIAL REQUEST AND THE INCREASE OPTION AMOUNT, IF THE INITIAL REQUEST WAS FOR
AN AMOUNT GREATER THAN $50,000,000), AND (II) THE BORROWERS MAY MAKE A MAXIMUM
OF TWO SUCH INCREASES.


(B)           NOTIFICATION BY ADMINISTRATIVE AGENT; ADDITIONAL LENDERS.  THE
ADMINISTRATIVE AGENT SHALL NOTIFY CCR AND EACH LENDER OF THE LENDERS’ RESPONSES
TO EACH NOTICE BY THE BORROWERS TO INCREASE THE AGGREGATE REVOLVING COMMITMENTS
AND/OR TERM LOANS HEREUNDER; PROVIDED THAT ANY EXISTING LENDER APPROACHED TO
PROVIDE ALL OR A PORTION OF THE INCREASE OPTION AMOUNT MAY ELECT TO DECLINE, IN
ITS SOLE DISCRETION, TO PROVIDE SUCH INCREASE OPTION AMOUNT. ANY LENDER NOT
RESPONDING, IN THE TIME ALLOTTED PER THE NOTICE BY THE BORROWERS, SHALL BE
DEEMED TO HAVE DECLINED TO INCREASE ITS REVOLVING COMMITMENT AND/OR TERM LOANS,
AS THE CASE MAY BE.  SUBJECT TO THE APPROVAL OF THE ADMINISTRATIVE AGENT AND, IN
THE CASE OF THE REVOLVING COMMITMENTS, THE L/C ISSUER (WHICH APPROVALS SHALL NOT
BE UNREASONABLY WITHHELD), CCR MAY INVITE

60


--------------------------------------------------------------------------------



ADDITIONAL ELIGIBLE ASSIGNEES TO BECOME LENDERS PURSUANT TO A JOINDER AGREEMENT
IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL.


(C)           EFFECTIVE DATE AND ALLOCATIONS.  IF THE REVOLVING COMMITMENT
AND/OR THE TERM LOANS ARE INCREASED IN ACCORDANCE WITH THIS SECTION 2.14, THE
ADMINISTRATIVE AGENT AND CCR SHALL DETERMINE THE EFFECTIVE DATE (THE “INCREASE
EFFECTIVE DATE”) AND THE FINAL ALLOCATION OF SUCH INCREASE.  THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY CCR AND THE LENDERS OF THE FINAL ALLOCATION OF SUCH
INCREASE AND THE INCREASE EFFECTIVE DATE.


(D)           CONDITIONS TO EFFECTIVENESS OF INCREASE.  AS A CONDITION PRECEDENT
TO SUCH INCREASE, THE BORROWERS SHALL DELIVER TO THE ADMINISTRATIVE AGENT A
CERTIFICATE OF EACH LOAN PARTY DATED AS OF THE INCREASE EFFECTIVE DATE (IN
SUFFICIENT COPIES FOR EACH LENDER) SIGNED BY A RESPONSIBLE OFFICER OF SUCH LOAN
PARTY (I) CERTIFYING AND ATTACHING THE RESOLUTIONS ADOPTED BY SUCH LOAN PARTY
APPROVING OR CONSENTING TO SUCH INCREASE, AND (II) IN THE CASE OF THE BORROWERS,
CERTIFYING THAT, BEFORE AND AFTER GIVING EFFECT TO SUCH INCREASE (ON A PRO FORMA
BASIS), (A) THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE V AND THE
OTHER LOAN DOCUMENTS ARE TRUE AND CORRECT ON AND AS OF THE INCREASE EFFECTIVE
DATE, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY
REFER TO AN EARLIER DATE, IN WHICH CASE THEY ARE TRUE AND CORRECT AS OF SUCH
EARLIER DATE, AND EXCEPT THAT FOR PURPOSES OF THIS SECTION 2.14, THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN SUBSECTIONS (A) AND (B) OF SECTION
5.05 SHALL BE DEEMED TO REFER TO THE MOST RECENT STATEMENTS FURNISHED PURSUANT
TO CLAUSES (A) AND (B), RESPECTIVELY, OF SECTION 6.01, (B) NO DEFAULT EXISTS AND
(C) THE APPLICABLE MARGINS FOR THE INCREASE OPTION AMOUNT SHALL BE DETERMINED BY
CCR AND THE LENDERS OF THE INCREASE OPTION AMOUNT.  IF CCR SHALL INCREASE THE
REVOLVING COMMITMENT, THE BORROWERS SHALL PREPAY ANY REVOLVING LOANS OUTSTANDING
ON THE INCREASE EFFECTIVE DATE (AND PAY ANY ADDITIONAL AMOUNTS REQUIRED PURSUANT
TO SECTION 3.05) TO THE EXTENT NECESSARY TO KEEP THE OUTSTANDING REVOLVING LOANS
RATABLE WITH ANY REVISED PRO RATA SHARES ARISING FROM ANY NONRATABLE INCREASE IN
THE REVOLVING COMMITMENTS UNDER THIS SECTION.  THE BORROWERS SHALL ALSO PAY ANY
COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEY COSTS,
TITLE INSURANCE PREMIUMS AND FILING FEES) INCURRED IN CONNECTION WITH THE
INCREASE OF ANY COMMITMENT PURSUANT TO THIS SECTION 2.14.


(E)           EQUAL AND RATABLE BENEFIT.  THE TERM LOANS AND REVOLVING
COMMITMENTS ESTABLISHED PURSUANT TO THIS SECTION SHALL CONSTITUTE TERM LOANS AND
REVOLVING COMMITMENTS UNDER, AND SHALL BE ENTITLED TO ALL THE BENEFITS AFFORDED
BY, THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND SHALL, WITHOUT LIMITING THE
FOREGOING, BENEFIT EQUALLY AND RATABLY FROM THE GUARANTEES AND SECURITY
INTERESTS CREATED BY THE COLLATERAL DOCUMENTS.  THE LOAN PARTIES SHALL TAKE ANY
ACTIONS REASONABLY REQUIRED BY THE ADMINISTRATIVE AGENT TO ENSURE AND/OR
DEMONSTRATE THAT THE LIEN AND SECURITY INTERESTS GRANTED BY THE SECURITY
DOCUMENTS CONTINUE TO BE PERFECTED UNDER THE UCC OR OTHERWISE AFTER GIVING
EFFECT TO THE ESTABLISHMENT OF ANY SUCH INCREASE TERM LOANS OR ANY SUCH NEW
REVOLVING COMMITMENTS.


(F)            CONFLICTING PROVISIONS.  THIS SECTION SHALL SUPERSEDE ANY
PROVISIONS IN SECTION 2.13 OR 10.01 TO THE CONTRARY.

61


--------------------------------------------------------------------------------


2.15        Joint and Several Liability.


(A)           EACH BORROWER AGREES THAT IT IS JOINTLY AND SEVERALLY LIABLE TO
THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS FOR THE PAYMENT OF ALL
OBLIGATIONS ARISING UNDER THIS AGREEMENT, AND THAT SUCH LIABILITY IS INDEPENDENT
OF THE OBLIGATIONS OF THE OTHER BORROWERS.  EACH OBLIGATION, PROMISE, COVENANT,
REPRESENTATION AND WARRANTY IN THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN MADE
BY, AND BE BINDING UPON, EACH BORROWER, UNLESS THIS AGREEMENT EXPRESSLY PROVIDES
OTHERWISE.  THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS MAY BRING
AN ACTION AGAINST ANY BORROWER, WHETHER AN ACTION IS BROUGHT AGAINST THE OTHER
BORROWERS.


(B)           EACH BORROWER AGREES THAT ANY RELEASE WHICH MAY BE GIVEN BY THE
ADMINISTRATIVE AGENT, THE L/C ISSUER OR THE LENDERS TO THE OTHER BORROWERS OR
ANY GUARANTOR WILL NOT RELEASE SUCH BORROWER FROM ITS OBLIGATIONS UNDER THIS
AGREEMENT.


(C)           EACH BORROWER WAIVES, TO THE EXTENT IT MAY EFFECTIVELY DO SO UNDER
APPLICABLE LAW, ANY RIGHT TO ASSERT AGAINST THE ADMINISTRATIVE AGENT, THE L/C
ISSUER OR THE LENDERS ANY DEFENSE, SETOFF OR COUNTERCLAIM IT MAY HAVE AGAINST
THE OTHER BORROWERS ARISING HEREUNDER, OR CLAIMS WHICH SUCH BORROWER MAY HAVE
AGAINST THE OTHER BORROWERS ARISING HEREUNDER.


(D)           EACH BORROWER WAIVES, TO THE EXTENT IT MAY EFFECTIVELY DO SO UNDER
APPLICABLE LAW, ANY DEFENSE IT MAY HAVE AGAINST THE ADMINISTRATIVE AGENT, THE
L/C ISSUER OR THE LENDERS BY REASON OF ANY OTHER BORROWER’S DEFENSE, DISABILITY,
OR RELEASE FROM LIABILITY, EXCEPT PAYMENT IN FULL OF THE OUTSTANDING
OBLIGATIONS.  THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS CAN
EXERCISE THEIR RIGHTS AGAINST EACH BORROWER EVEN IF ANY OTHER BORROWER OR ANY
OTHER PERSON NO LONGER IS LIABLE BECAUSE OF A STATUTE OF LIMITATIONS OR FOR
OTHER REASONS.


(E)           EACH BORROWER AGREES THAT IT IS SOLELY RESPONSIBLE FOR KEEPING
ITSELF INFORMED AS TO THE FINANCIAL CONDITION OF THE OTHER BORROWERS AND OF ALL
CIRCUMSTANCES WHICH BEAR UPON THE RISK OF NONPAYMENT.  EACH BORROWER WAIVES, TO
THE EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO REQUIRE THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS TO DISCLOSE
TO SUCH BORROWER ANY INFORMATION WHICH THE ADMINISTRATIVE AGENT, THE L/C ISSUER
AND THE LENDERS MAY NOW OR HEREAFTER ACQUIRE CONCERNING THE FINANCIAL CONDITION
OF THE OTHER BORROWERS.


(F)            EACH BORROWER WAIVES, TO THE EXTENT IT MAY EFFECTIVELY DO SO
UNDER APPLICABLE LAW, ALL RIGHTS TO NOTICES OF DEFAULT OR NONPERFORMANCE BY ANY
OTHER BORROWER UNDER THIS AGREEMENT.  EACH BORROWER FURTHER WAIVES, TO THE
EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, ALL RIGHTS TO NOTICES OF
THE EXISTENCE OR THE CREATION OF NEW INDEBTEDNESS BY ANY OTHER BORROWER AND ALL
RIGHTS TO ANY OTHER NOTICES TO ANY PARTY LIABLE ON ANY OF THE CREDIT EXTENDED
UNDER THIS AGREEMENT.


(G)           THE BORROWERS REPRESENT AND WARRANT TO THE ADMINISTRATIVE AGENT,
THE L/C ISSUER AND THE LENDERS THAT EACH WILL DERIVE BENEFIT, DIRECTLY AND
INDIRECTLY, FROM THE COLLECTIVE ADMINISTRATION AND AVAILABILITY OF CREDIT UNDER
THIS AGREEMENT.  THE BORROWERS AGREE THAT THE ADMINISTRATIVE AGENT, THE L/C
ISSUER AND THE LENDERS WILL NOT BE REQUIRED TO INQUIRE AS TO THE DISPOSITION BY
ANY BORROWER OF FUNDS DISBURSED IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.

62


--------------------------------------------------------------------------------



(H)           UNTIL ALL OUTSTANDING OBLIGATIONS OF THE BORROWERS TO THE
ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS UNDER THIS AGREEMENT HAVE
BEEN PAID IN FULL AND THE COMMITMENTS OF THE LENDERS UNDER THIS AGREEMENT HAVE
BEEN TERMINATED, EACH BORROWER, TO THE EXTENT IT MAY EFFECTIVELY DO SO UNDER
APPLICABLE LAW, (A) WAIVES ANY RIGHT OF SUBROGATION, REIMBURSEMENT,
INDEMNIFICATION AND CONTRIBUTION (CONTRACTUAL, STATUTORY OR OTHERWISE),
INCLUDING WITHOUT LIMITATION, ANY CLAIM OR RIGHT OF SUBROGATION UNDER THE
BANKRUPTCY CODE (TITLE 11, UNITED STATES CODE) OR ANY SUCCESSOR STATUTE, WHICH
SUCH BORROWER MAY NOW OR HEREAFTER HAVE AGAINST ANY OTHER BORROWER WITH RESPECT
TO THE OBLIGATIONS INCURRED UNDER THIS AGREEMENT; AND (B) WAIVES ANY RIGHT TO
ENFORCE ANY REMEDY WHICH THE ADMINISTRATIVE AGENT, THE L/C ISSUER OR THE LENDERS
NOW HAVE OR MAY HEREAFTER HAVE AGAINST ANY OTHER BORROWER, AND WAIVES ANY
BENEFIT OF, AND ANY RIGHT TO PARTICIPATE IN, ANY SECURITY NOW OR HEREAFTER HELD
BY THE ADMINISTRATIVE AGENT, THE L/C ISSUER OR THE LENDERS.


(I)            EACH BORROWER WAIVES ANY RIGHT TO REQUIRE THE ADMINISTRATIVE
AGENT, THE L/C ISSUER AND THE LENDERS TO PROCEED AGAINST ANY OTHER BORROWER OR
ANY OTHER PERSON; PROCEED AGAINST OR EXHAUST ANY SECURITY; OR PURSUE ANY OTHER
REMEDY.  FURTHER, EACH BORROWER CONSENTS TO THE TAKING OF, OR FAILURE TO TAKE,
ANY ACTION BY THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS WHICH
MIGHT IN ANY MANNER OR TO ANY EXTENT VARY THE RISKS OF THE BORROWERS UNDER THIS
AGREEMENT OR WHICH, BUT FOR THIS PROVISION, MIGHT OPERATE AS A DISCHARGE OF THE
BORROWERS.


ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

3.01        Taxes.


(A)           PAYMENTS FREE OF TAXES.  ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF
ANY OBLIGATION OF A LOAN PARTY HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL
BE MADE FREE AND CLEAR OF AND WITHOUT REDUCTION OR WITHHOLDING FOR ANY
INDEMNIFIED TAXES OR OTHER TAXES, PROVIDED THAT IF THE APPLICABLE LOAN PARTY
SHALL BE REQUIRED BY APPLICABLE LAW TO DEDUCT ANY INDEMNIFIED TAXES (INCLUDING
ANY OTHER TAXES) FROM SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL BE INCREASED
AS NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS
APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION) THE ADMINISTRATIVE
AGENT, LENDER OR L/C ISSUER, AS THE CASE MAY BE, RECEIVES AN AMOUNT EQUAL TO THE
SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) THE APPLICABLE
LOAN PARTY SHALL MAKE SUCH DEDUCTIONS AND (III) THE APPLICABLE LOAN PARTY SHALL
TIMELY PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT GOVERNMENTAL AUTHORITY IN
ACCORDANCE WITH APPLICABLE LAW.


(B)           PAYMENT OF OTHER TAXES BY THE BORROWERS.  WITHOUT LIMITING THE
PROVISIONS OF SUBSECTION (A) ABOVE, THE BORROWERS SHALL TIMELY PAY ANY OTHER
TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


(C)           INDEMNIFICATION BY THE LOAN PARTIES.  THE LOAN PARTIES SHALL
INDEMNIFY THE ADMINISTRATIVE AGENT, EACH LENDER AND THE L/C ISSUER, WITHIN 30
DAYS AFTER DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR
OTHER TAXES (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON
OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION) PAID BY THE
ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, AND ANY
PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT
THERETO, WHETHER OR NOT SUCH

63


--------------------------------------------------------------------------------



INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED
BY THE RELEVANT GOVERNMENTAL AUTHORITY; PROVIDED, HOWEVER, THAT THE LOAN PARTIES
SHALL HAVE NO LIABILITY HEREUNDER IN RESPECT OF PENALTIES, INTEREST AND OTHER
LIABILITIES ATTRIBUTABLE TO ANY INDEMNIFIED TAXES OR OTHER TAXES IF SUCH
PENALTIES, INTEREST OR OTHER LIABILITIES ARE ATTRIBUTABLE TO THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE ADMINISTRATIVE AGENT, A LENDER OR THE
L/C ISSUER.  A CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR LIABILITY
DELIVERED TO THE APPLICABLE LOAN PARTY BY A LENDER OR THE L/C ISSUER (WITH A
COPY TO THE ADMINISTRATIVE AGENT), OR BY THE ADMINISTRATIVE AGENT ON ITS OWN
BEHALF OR ON BEHALF OF A LENDER OR THE L/C ISSUER, SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.


(D)           EVIDENCE OF PAYMENTS.  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES OR OTHER TAXES BY A LOAN PARTY TO A GOVERNMENTAL AUTHORITY,
SUCH LOAN PARTY SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A
CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING
SUCH PAYMENT, A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF
SUCH PAYMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(E)           STATUS OF LENDERS.  ANY FOREIGN LENDER THAT IS ENTITLED TO AN
EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION
IN WHICH THE BORROWERS ARE RESIDENT FOR TAX PURPOSES, OR ANY TREATY TO WHICH
SUCH JURISDICTION IS A PARTY, WITH RESPECT TO PAYMENTS HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT SHALL DELIVER TO THE BORROWERS (WITH A COPY TO THE
ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY THE BORROWERS OR THE ADMINISTRATIVE AGENT, SUCH PROPERLY
COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT
SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE OF
WITHHOLDING.  IN ADDITION, ANY LENDER, IF REQUESTED BY THE BORROWERS OR THE
ADMINISTRATIVE AGENT, SHALL DELIVER SUCH OTHER DOCUMENTATION PRESCRIBED BY
APPLICABLE LAW OR REASONABLY REQUESTED BY THE BORROWERS OR THE ADMINISTRATIVE
AGENT AS WILL ENABLE THE BORROWERS OR THE ADMINISTRATIVE AGENT TO DETERMINE
WHETHER OR NOT SUCH LENDER IS SUBJECT TO BACKUP WITHHOLDING OR INFORMATION
REPORTING REQUIREMENTS.

Without limiting the generality of the foregoing, in the event that the
Borrowers are resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrowers or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(I)            DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN
CLAIMING ELIGIBILITY FOR BENEFITS OF AN INCOME TAX TREATY TO WHICH THE UNITED
STATES IS A PARTY,

(II)           DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8ECI,

(III)          IN THE CASE OF A FOREIGN LENDER CLAIMING THE BENEFITS OF THE
EXEMPTION FOR PORTFOLIO INTEREST UNDER SECTION 881(C) OF THE CODE, (X) A
CERTIFICATE TO THE EFFECT THAT SUCH FOREIGN LENDER IS NOT (A) A “BANK” WITHIN
THE MEANING OF SECTION 881(C)(3)(A) OF THE CODE, (B) A “10 PERCENT SHAREHOLDER”
OF THE BORROWERS WITHIN THE MEANING OF SECTION 881 (C)(3)(B) OF THE CODE, OR (C)
A “CONTROLLED FOREIGN CORPORATION” DESCRIBED IN SECTION

64


--------------------------------------------------------------------------------


881(C)(3)(C) OF THE CODE AND (Y) DULY COMPLETED COPIES OF INTERNAL REVENUE
SERVICE FORM W-8BEN, OR

(IV)          ANY OTHER FORM PRESCRIBED BY APPLICABLE LAW AS A BASIS FOR
CLAIMING EXEMPTION FROM OR A REDUCTION IN UNITED STATES FEDERAL WITHHOLDING TAX
DULY COMPLETED TOGETHER WITH SUCH SUPPLEMENTARY DOCUMENTATION AS MAY BE
PRESCRIBED BY APPLICABLE LAW TO PERMIT THE BORROWERS TO DETERMINE THE
WITHHOLDING OR DEDUCTION REQUIRED TO BE MADE.


(F)            TREATMENT OF CERTAIN REFUNDS.  IF THE ADMINISTRATIVE AGENT, ANY
LENDER OR THE L/C ISSUER DETERMINES, IN ITS SOLE DISCRETION, THAT IT HAS
RECEIVED A REFUND OF ANY TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN
INDEMNIFIED BY A LOAN PARTY OR WITH RESPECT TO WHICH A LOAN PARTY HAS PAID
ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION, IT SHALL PAY TO THE APPLICABLE LOAN
PARTY AN AMOUNT EQUAL TO SUCH REFUND (BUT ONLY TO THE EXTENT OF INDEMNITY
PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY THE LOAN PARTY UNDER THIS SECTION
WITH RESPECT TO THE TAXES OR OTHER TAXES GIVING RISE TO SUCH REFUND), NET OF ALL
OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C
ISSUER, AS THE CASE MAY BE, AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID
BY THE RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND), PROVIDED
THAT THE LOAN PARTIES, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT, SUCH LENDER
OR THE L/C ISSUER, AGREE TO REPAY THE AMOUNT PAID OVER TO THE LOAN PARTIES (PLUS
ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL
AUTHORITY) TO THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER IN THE
EVENT THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER IS REQUIRED TO
REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY.  THIS SUBSECTION SHALL NOT BE
CONSTRUED TO REQUIRE THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER TO
MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING TO ITS TAXES
THAT IT DEEMS CONFIDENTIAL) TO THE LOAN PARTIES OR ANY OTHER PERSON.

3.02        Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrowers through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Rate Loans or to convert Base Rate Committed
Loans to Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrowers that the circumstances giving rise to
such determination no longer exist.  Upon receipt of such notice, the Borrowers
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all Eurodollar Rate Loans of such Lender to
Base Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans.  Upon any such prepayment or conversion, the Borrowers
shall also pay accrued interest on the amount so prepaid or converted.

3.03        Inability to Determine Rates.  If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan,

65


--------------------------------------------------------------------------------


(b) adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan, or (c) the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrowers and each Lender.  Thereafter, the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the Borrowers may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.

3.04        Increased Costs; Reserves on Eurodollar Rate Loans.


(A)           INCREASED COSTS GENERALLY.  IF ANY CHANGE IN LAW SHALL:

(I)      IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
COMPULSORY LOAN, INSURANCE CHARGE OR SIMILAR REQUIREMENT AGAINST ASSETS OF,
DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED OR PARTICIPATED IN BY,
ANY LENDER (EXCEPT ANY RESERVE REQUIREMENT CONTEMPLATED BY SECTION 3.04(E)) OR
THE L/C ISSUER;

(II)     SUBJECT ANY LENDER OR THE L/C ISSUER TO ANY TAX OF ANY KIND WHATSOEVER
WITH RESPECT TO THIS AGREEMENT, ANY LETTER OF CREDIT, ANY PARTICIPATION IN A
LETTER OF CREDIT OR ANY LOAN MADE BY IT HEREUNDER, OR CHANGE THE BASIS OF
TAXATION OF PAYMENTS TO SUCH LENDER OR THE L/C ISSUER IN RESPECT THEREOF (EXCEPT
FOR INDEMNIFIED TAXES OR OTHER TAXES COVERED BY SECTION 3.01 AND THE IMPOSITION
OF, OR ANY CHANGE IN THE RATE OF, ANY EXCLUDED TAX PAYABLE BY SUCH LENDER OR THE
L/C ISSUER); OR

(III)    IMPOSE ON ANY LENDER OR THE L/C ISSUER OR THE LONDON INTERBANK MARKET
ANY OTHER CONDITION, COST OR EXPENSE AFFECTING THIS AGREEMENT OR EURODOLLAR RATE
LOANS MADE HEREUNDER BY SUCH LENDER OR ANY LETTER OF CREDIT OR PARTICIPATION
THEREIN;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon the
written request of such Lender or the L/C Issuer, the Borrowers will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered following the receipt of such
request.


(B)           CAPITAL REQUIREMENTS.  IF ANY LENDER OR THE L/C ISSUER DETERMINES
THAT ANY CHANGE IN LAW AFFECTING SUCH LENDER OR THE L/C ISSUER OR ANY LENDING
OFFICE OF SUCH LENDER OR SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY, IF
ANY, REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE
RATE OF RETURN ON SUCH LENDER’S OR THE L/C ISSUER’S CAPITAL

66


--------------------------------------------------------------------------------



OR ON THE CAPITAL OF SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY, IF ANY,
AS A CONSEQUENCE OF THIS AGREEMENT, THE COMMITMENTS OF SUCH LENDER OR THE LOANS
MADE BY, OR PARTICIPATIONS IN LETTERS OF CREDIT HELD BY, SUCH LENDER, OR THE
LETTERS OF CREDIT ISSUED BY THE L/C ISSUER, TO A LEVEL BELOW THAT WHICH SUCH
LENDER OR THE L/C ISSUER OR SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY
COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH
LENDER’S OR THE L/C ISSUER’S POLICIES AND THE POLICIES OF SUCH LENDER’S OR THE
L/C ISSUER’S HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME
TO TIME THE BORROWERS WILL PAY TO SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY
BE, UPON THE WRITTEN REQUEST OF SUCH LENDER, SUCH ADDITIONAL AMOUNT OR AMOUNTS
AS WILL COMPENSATE SUCH LENDER OR THE L/C ISSUER OR SUCH LENDER’S OR THE L/C
ISSUER’S HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED FOLLOWING THE RECEIPT
OF SUCH REQUEST.


(C)           CERTIFICATES FOR REIMBURSEMENT.  A CERTIFICATE OF A LENDER OR THE
L/C ISSUER SETTING FORTH THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH
LENDER OR THE L/C ISSUER OR ITS HOLDING COMPANY, AS THE CASE MAY BE, AS
SPECIFIED IN SUBSECTION (A) OR (B) OF THIS SECTION AND DELIVERED TO THE
BORROWERS SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE BORROWERS SHALL PAY
SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, THE AMOUNT SHOWN AS DUE ON
ANY SUCH CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT THEREOF.


(D)           DELAY IN REQUESTS.  FAILURE OR DELAY ON THE PART OF ANY LENDER OR
THE L/C ISSUER TO DEMAND COMPENSATION PURSUANT TO THE FOREGOING PROVISIONS OF
THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH LENDER’S OR THE L/C ISSUER’S
RIGHT TO DEMAND SUCH COMPENSATION, PROVIDED THAT THE BORROWERS SHALL NOT BE
REQUIRED TO COMPENSATE A LENDER OR THE L/C ISSUER PURSUANT TO THE FOREGOING
PROVISIONS OF THIS SECTION FOR ANY INCREASED COSTS INCURRED OR REDUCTIONS
SUFFERED MORE THAN SIX MONTHS PRIOR TO THE DATE THAT SUCH LENDER OR THE L/C
ISSUER, AS THE CASE MAY BE, NOTIFIES THE BORROWERS OF THE CHANGE IN LAW GIVING
RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR THE L/C
ISSUER’S INTENTION TO CLAIM COMPENSATION THEREFOR (EXCEPT THAT, IF THE CHANGE IN
LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE
SIX-MONTH PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF
RETROACTIVE EFFECT THEREOF).


(E)           RESERVES ON EURODOLLAR RATE LOANS.  THE BORROWERS SHALL PAY TO
EACH LENDER, AS LONG AS SUCH LENDER SHALL BE REQUIRED TO MAINTAIN RESERVES WITH
RESPECT TO LIABILITIES OR ASSETS CONSISTING OF OR INCLUDING EUROCURRENCY FUNDS
OR DEPOSITS (CURRENTLY KNOWN AS “EUROCURRENCY LIABILITIES”), ADDITIONAL INTEREST
ON THE UNPAID PRINCIPAL AMOUNT OF EACH EURODOLLAR RATE LOAN EQUAL TO THE ACTUAL
COSTS OF SUCH RESERVES ALLOCATED TO SUCH LOAN BY SUCH LENDER (AS DETERMINED BY
SUCH LENDER IN GOOD FAITH, WHICH DETERMINATION SHALL BE CONCLUSIVE), WHICH SHALL
BE DUE AND PAYABLE ON EACH DATE ON WHICH INTEREST IS PAYABLE ON SUCH LOAN,
PROVIDED THE BORROWERS SHALL HAVE RECEIVED AT LEAST 10 DAYS’ PRIOR NOTICE (WITH
A COPY TO THE ADMINISTRATIVE AGENT) OF SUCH ADDITIONAL INTEREST FROM SUCH
LENDER.  IF A LENDER FAILS TO GIVE NOTICE 10 DAYS PRIOR TO THE RELEVANT INTEREST
PAYMENT DATE, SUCH ADDITIONAL INTEREST SHALL BE DUE AND PAYABLE 10 DAYS FROM
RECEIPT OF SUCH NOTICE.

3.05        Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrowers shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

67


--------------------------------------------------------------------------------


(a)           any continuation, conversion, payment or prepayment of any
Eurodollar Rate Loan on a day other than the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise);

(b)           any failure by the Borrowers (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrowers; or

(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrowers pursuant to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

3.06        Mitigation Obligations; Replacement of Lenders.


(A)           DESIGNATION OF A DIFFERENT LENDING OFFICE.  IF ANY LENDER REQUESTS
COMPENSATION UNDER SECTION 3.04, OR THE BORROWERS ARE REQUIRED TO PAY ANY
ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF
ANY LENDER PURSUANT TO SECTION 3.01, OR IF ANY LENDER GIVES A NOTICE PURSUANT TO
SECTION 3.02, THEN SUCH LENDER SHALL USE REASONABLE EFFORTS TO DESIGNATE A
DIFFERENT LENDING OFFICE FOR FUNDING OR BOOKING ITS LOANS HEREUNDER OR TO ASSIGN
ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ANOTHER OF ITS OFFICES, BRANCHES OR
AFFILIATES, IF, IN THE JUDGMENT OF SUCH LENDER, SUCH DESIGNATION OR ASSIGNMENT
(I) WOULD ELIMINATE OR REDUCE AMOUNTS PAYABLE PURSUANT TO SECTION 3.01 OR 3.04,
AS THE CASE MAY BE, IN THE FUTURE, OR ELIMINATE THE NEED FOR THE NOTICE PURSUANT
TO SECTION 3.02, AS APPLICABLE, AND (II) IN EACH CASE, WOULD NOT SUBJECT SUCH
LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND WOULD NOT OTHERWISE BE
DISADVANTAGEOUS TO SUCH LENDER.  THE BORROWERS HEREBY AGREE TO PAY ALL
REASONABLE COSTS AND EXPENSES INCURRED BY ANY LENDER IN CONNECTION WITH ANY SUCH
DESIGNATION OR ASSIGNMENT.


(B)           REPLACEMENT OF LENDERS.  IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 3.04, OR IF THE BORROWERS ARE REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO
ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT
TO SECTION 3.01, OR IF ANY LENDER CEASES TO MAKE AVAILABLE EURODOLLAR RATE LOANS
PURSUANT TO SECTION 3.02, THE BORROWERS MAY REPLACE SUCH LENDER IN ACCORDANCE
WITH SECTION 10.13.

3.07        Survival.  All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

68


--------------------------------------------------------------------------------



ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01        Conditions of Effectiveness.  The effectiveness of this Agreement is
subject to satisfaction of the following conditions precedent:

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, and each in form and substance satisfactory to the
Administrative Agent and each of the Lenders:

(i)            executed counterparts of this Agreement and the Guaranty,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrowers;

(ii)           a Note executed by the Borrowers and dated as of the Effective
Date in favor of each Lender requesting a Note;

(iii)          the Security Agreement and the Cash Collateral and Disbursement
Agreement, duly executed by each applicable Loan Party, together with:

(A)          certificates representing the Pledged Equity referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt indorsed in blank,

(B)           proper financing statements in form appropriate for filing under
the UCC of all jurisdictions that the Administrative Agent may deem necessary or
desirable in order to perfect the Liens created under the Security Agreement,
covering the Collateral described in the Security Agreement,

(C)           completed requests for information, dated on or before the date of
the initial Credit Extension, listing all effective financing statements and
other evidence of liens filed in the jurisdictions referred to in clause (B)
above and in each other jurisdiction requested by the Administrative Agent that
name any Loan Party as debtor, together with copies of such other financing
statements,

(D)          evidence of the completion of all other actions, recordings and
filings of or with respect to the Security Agreement that the Administrative
Agent may deem necessary or desirable in order to perfect the Liens created
thereby,

(E)           the Deposit Account Control Agreements and the Securities Account
Control Agreements, in each case as referred to in the Security Agreement and
duly executed by the appropriate parties; provided that to the extent such
agreements are not executed as of the Effective Date, the

69


--------------------------------------------------------------------------------


Borrowers will use their reasonable best efforts to obtain such executed
agreements in accordance with 6.28(c), and

(F)           evidence that all other action that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Security Agreement has been taken (including receipt of duly executed payoff
letters, UCC-3 termination statements and landlords’ and bailees’ waiver and
consent agreements);

(iv)          deeds of trust, trust deeds, deeds to secure debt, mortgages, or
any other document, creating and evidencing a Lien on any Mortgaged Property (as
defined in the Collateral Documents), in substantially the form of Exhibit J
(with such changes as may be satisfactory to the Administrative Agent and its
counsel to account for local law matters) and covering the properties listed on
Schedule 4.01(a)(iv) (together with the Assignments of Leases and Rents referred
to therein and each other mortgage delivered pursuant to Section 6.13 or Section
6.16, in each case as amended, the “Mortgages”) duly executed by the appropriate
Loan Party, together with:

(A)          evidence that counterparts of the Mortgages have been duly
executed, acknowledged and delivered and are in form suitable for filing or
recording in all filing or recording offices that the Administrative Agent may
deem necessary or desirable in order to create a valid first and subsisting Lien
on the property described therein in favor of the Administrative Agent and
Collateral Agent for the benefit of the Secured Parties and that all filing,
documentary, stamp, intangible and recording taxes and fees have been paid,

(B)           fully paid American Land Title Association Lender’s Extended
Coverage title insurance policies (the “Mortgage Policies”) in form and
substance, with endorsements and in amounts not less than (1) with respect to
the Meadows Property $50,000,000, (2) $315,000,000 with respect to Cannery and
(3) $380,000,000 with respect to Nevada Palace, in each case of the market value
of the Mortgaged Property and Fixtures, issued, coinsured and reinsured by the
Title Company, insuring the Mortgages to be valid first and subsisting Liens on
the property as described therein, free and clear of all defects (including, but
not limited to, mechanics’ and materialmen’s Liens) and encumbrances, excepting
only Permitted Encumbrances, all title exceptions similar to the title
exceptions disclosed in the title policies issued to Administrative Agent in
connection with the Existing Credit Agreements (the “Existing Policies”), all
matters shown on the surveys delivered to the Administrative Agent in connection
with the Existing Credit Agreements (the “Existing Surveys”), and other Liens
permitted under the Loan Documents, and providing for such other affirmative
insurance (including endorsements for future advances under the Loan Documents,
for mechanics’ and materialmen’s Liens and for zoning of Nevada Palace and
Cannery) and endorsements on

70


--------------------------------------------------------------------------------


matters relating to first loss, usury, last dollar, contiguity, revolving
credit, public road access, survey, variable rate revolving credit, doing
business, subdivision, creditor rights, environmental lien, mortgage recording
tax, separate tax lot, so-called comprehensive coverage over covenants and
restrictions, and a “tie-in” or “cluster” endorsement, if available under
applicable Law (i.e., policies which insure against losses regardless of
location on allocated value of the insured property up to a stated maximum
coverage amount) and such coinsurance and direct access reinsurance as the
Administrative Agent may deem necessary or desirable,

(C)           all Existing Surveys relating to the Mortgaged Property delivered
to the Administrative Agent;

(D)          with respect to each property to be subject to a Mortgage, such
affidavits, certificates, information (including financial data) and instruments
of identification (including a so-called “gap” indemnification) as shall be
required to induce the Title Company to issue the title insurance policy/ies and
endorsements contemplated above,

(E)           evidence reasonably acceptable to the Administrative Agent of
payment by CCR of all required title insurance policy premiums, search and
examination charges, escrow charges and related charges, mortgage recording
taxes, fees, charges, costs and expenses required for the recording of the
Mortgages and issuance of title insurance policies referred to above,

(F)           with respect to the material Real Property, copies of all Leases
or other agreements relating to possessory interests, if any. To the extent any
of the foregoing affect any property to be subject to a Mortgage with respect to
which CCR or any Subsidiary holds the lessor’s interest, such agreement shall be
subordinate to the Lien of the Mortgage to be recorded against such property,
either expressly by its terms or pursuant to a subordination, non-disturbance
and attornment agreement, and shall otherwise be acceptable to the
Administrative Agent,

(G)           with respect to each property to be subject to a Mortgage, each
Loan Party and each of their Subsidiaries shall have made all notifications,
registrations and filings, to the extent required by, and in accordance with,
all Governmental Real Property Disclosure Requirements applicable to such
property,

(H)          evidence that the insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect,

(I)            with respect to each Real Property subject to a Mortgage, a
completed Federal Emergency Management Agency Standard Flood Determination,

71


--------------------------------------------------------------------------------


(J)            with respect to each Real Property subject to a Mortgage,
appraisals that satisfy the applicable requirements of the Real Estate Appraisal
Reform Amendments of FIRREA and are otherwise in form and substance satisfactory
to the Administrative Agent; and

(K)          evidence that all other action that the Administrative Agent may
deem necessary or desirable in order to create valid first and subsisting Liens
on the property described in the Mortgages has been taken;

(v)           [reserved];

(vi)          an environmental assessment report, in form and substance
satisfactory to the Lenders from an environmental consulting firm acceptable to
the Lenders, which report shall identify existing and potential environmental
concerns and shall quantify related costs and liabilities, associated with any
facilities of CCR or any of its respective Subsidiaries, and the Lenders shall
be satisfied with the nature and amount of any such matters and with CCR’s plans
with respect thereto;

(vii)         such evidence as the Administrative Agent deems appropriate that
(A) 100% of the capital stock and other equity or economic interests in Borrower
are owned directly or indirectly by OCM and Millennium, and (B) all ownership
interests in CCR’s subsidiaries shall be 100% owned by CCR or one or more of the
its Subsidiaries, in each case free and clear of any lien, charge or
encumbrance;

(viii)        evidence of the following insurance coverages with respect to each
of the Projects and the Rampart Casino:

(A)          Comprehensive general public liability insurance in an amount
reasonably satisfactory to the Administrative Agent and CCR covering the
Borrower;

(B)           Worker’s compensation insurance (or self-insurance therefor) and
employer’s liability insurance for the Borrower, all in such amounts as may be
required by statute;

(C)           If commercially available, flood insurance if either the Rampart
Casino or the Projects is located in an area designated by the Secretary of
Housing and Urban Development as a special flood hazard area; and

(D)          Rental or business interruption insurance in amounts sufficient to
pay operating expenses, lost rental income and debt service for a period of up
to six months;

72


--------------------------------------------------------------------------------


all policies of insurance required to be maintained by CCR and the Guarantors
shall be issued by companies reasonably satisfactory to the Administrative Agent
and shall have coverages and endorsements (including, without limitation,
waivers of subrogation and waivers of breach of warranty) and be written for
such amount as the Administrative Agent may reasonably require.  All policies of
insurance required to be maintained must name the Administrative Agent as
mortgagee, where applicable, and additional insured or loss payee, must insure
the interest of the Administrative Agent in the property as mortgagee and must
provide that no cancellation or material modification of the policies will be
made without thirty days’ prior written notice to Administrative Agent. 
Certificates for all such policies must be delivered to the Administrative Agent
and approved by the Administrative Agent;

(ix)           the Hazardous Materials Indemnity, dated as of the Effective
Date, duly executed by each Borrower or Restricted Subsidiary of Borrower that
owns or leases real property Collateral;

(x)            such assurances as the Administrative Agent deems appropriate
that the relevant Gaming Boards have approved the transactions contemplated by
the Loan Documents (other than the Pledge Agreement), to the extent that such
approval is required by applicable Gaming Laws, and that the Borrowers have (a)
all applicable Gaming Licenses and any other licenses required for the operation
of the Cannery, the Rampart Casino and the Nevada Palace and such licenses shall
be in full force and effect, and (b) with respect to the Temporary Meadows
Casino, such approvals for obtaining a conditional Category 1 license.

(xi)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

(xii)          such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(xiii)         a favorable opinion of Munger, Tolles & Olson LLP, counsel to the
Loan Parties, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit L-1 and such other matters concerning the Loan
Parties and the Loan Documents as the Required Lenders may reasonably request;

73


--------------------------------------------------------------------------------


(xiv)        a favorable opinion of Fox Rothschild LLP, local counsel to the
Loan Parties in Pennsylvania, addressed to the Administrative Agent and each
Lender, as to the matters set forth in Exhibit L-2 and such other matters
concerning the Loan Parties and the Loan Documents as the Required Lenders may
reasonably request;

(xv)         favorable opinions of Santoro, Driggs, Walch, Kearney, Johnson &
Thompson and Brownstein, Hyatt, Farber and Schreck, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to the matters set
forth in Exhibits L-3 and Exhibit L-4, respectively, and such other matters
concerning the Loan Parties and Loan Documents as the Required Lenders may
reasonably request;

(xvi)        a certificate signed by a Responsible Officer of the Borrower,
dated as of the Effective Date, certifying (A) that the conditions specified in
Sections 4.02(a) and (b) have been satisfied and (B) that there has been no
event or circumstance since the date of the Audited Financial Statements that
has had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect;

(xvii)       a certificate as to the Solvency of CCR (calculated on a
consolidated basis) before and after giving effect to the Transaction, from its
chief financial officer;

(xviii)      the Intercreditor Agreement, duly executed by the parties thereto;

(xix)         receipt by the Borrowers of not less than $115 million cash
proceeds from the advance under the Second Lien Credit Agreement; the amendment
of the Existing FF&E Credit Agreement on terms and conditions reasonably
acceptable to the Administrative Agent; and a minimum of $75 million in
Revolving Loans available for borrowing;

(xx)          a Subordination Agreement, dated as of the Effective Date, duly
executed by Millennium and any other manager of the Casino Businesses, in
substantially the form of Exhibit M;

(xxi)         evidence that the Existing Credit Agreement and all other
agreements of the Borrowers evidencing outstanding Indebtedness have been or
concurrently with the Effective Date are being terminated and all Liens securing
obligations under the Existing Credit Agreement and all other agreements of the
Borrowers evidencing outstanding Indebtedness have been or concurrently with the
Effective Date are being released; and

(xxii)        such other assurances, certificates, documents, consent or
opinions as the Administrative Agent, the L/C Insurer or any Lender reasonably
may require;

74


--------------------------------------------------------------------------------


(b)           the Administrative Agent and the Construction Consultant shall
have received such Plans and Specifications for the development of the Projects
(as they may request), which Plans and Specifications must be reasonably
satisfactory to the Administrative Agent and the Construction Consultant as of
the Effective Date.  In addition, such Plans and Specifications shall include
(x) with respect to Cannery East, approximately 2,000 slot machines, 26 tables
and 308 hotel rooms, (y) with respect to the Temporary Meadows Casino,
approximately 1,800 slot machines and (z) with respect to the Permanent Meadows
Casino, approximately 3,000 slots machines, and such other numbers of tables and
hotel rooms as may be approved by the Administrative Agent;

(c)           the Administrative Agent and the Construction Consultant shall
have received such Timetables as the Administrative Agent and the Construction
Consultant may reasonably request, including schedules establishing timetables
for completion of the Projects and all other work on the Projects showing, on a
monthly basis or such other basis as may be reasonably requested by the
Administrative Agent and the Construction Consultant, the anticipated progress
of the work.  Timetables must be reasonably acceptable in form and substance to
the Administrative Agent and the Construction Consultant;

(d)           the Administrative Agent and the Construction Consultant shall
have received such Budgets, draw schedules and supporting data for each Project
as may be reasonably requested by and in form and substance reasonably
acceptable to the Administrative Agent and the Construction Consultant.  As so
requested by the Administrative Agent and the Construction Consultant, such
Budgets shall include, without limitation, a breakdown of hard and soft costs, a
schedule of costs by trades, Projects costs which are to be paid from cash on
hand, operating cash and Borrowings under this Agreement, and contingency
reserves of (i) 4.5% with respect to Cannery East and (ii) 7.0% with respect to
the Permanent Meadows Casino, in each case for hard cost, architectural
engineering and other soft cost.  The Budgets shall show Projects of $250.0
million for Cannery East and $156.0 million for the Permanent Meadows Casino;

(e)           the Administrative Agent shall have received a report reasonably
satisfactory to the Administrative Agent (as confirmed to CCR by the
Construction Consultant), prepared by such environmental consultant selected by
the Administrative Agent after due consultation with Borrower, which contains an
analysis of the Projects sites, and all environmental reports and surveys
prepared in connection therewith.  In addition, such report shall contain an
analysis reasonably satisfactory to the Administrative Agent (as confirmed to
CCR by the Construction Consultant), of such reports and surveys, and verifying
that the information delivered by CCR to the Construction Consultant in respect
thereof is accurate in all material respects;

(f)            the Administrative Agent and the Construction Consultant shall
have received a true and correct copy of each of the architect’s contracts
relating to the Projects and an architect’s certificate executed by the
architects for the Projects and approved (such approval not to be unreasonably
withheld or delayed) by the Construction Consultant (as confirmed to CCR by the
Construction Consultant), advising the Lenders that:

75


--------------------------------------------------------------------------------


(A)          the Plans and Specifications are complete in all material respects
and conform in all material respects to all applicable Laws;

(B)           the listed (or otherwise identified) contracts and subcontracts
previously delivered to the Administrative Agent and the Construction Consultant
are all of the Contracts and subcontracts relating to the Projects and contain
all details necessary to provide for construction of the Projects substantially
in accordance with the Plans and Specifications;

(C)           if constructed substantially in accordance with the Plans and
Specifications, the Projects will comply in all material respects with all
applicable zoning, building, environmental and land use Laws;

(D)          all permits (including the building permit) necessary for
construction of the Projects have been issued or will be issued when required
and within the expense budgeted therefor; and

(E)           adequate ingress and egress to the Projects are available over
public streets, rights of way and easements;

(g)           the Lead Arrangers and the Lenders shall have received: (A) an
audited consolidated balance sheet of CCR and its Subsidiaries as of December
31, 2006 and audited statements of income, cash flows and equity for the year
then ended at least 15 days prior to the Effective Date; (B) an unaudited
consolidated balance sheet of CCR and its Subsidiaries as of each quarter ending
at least 45 days prior to the Effective Date, together with the related
unaudited statements of income, cash flows and equity; (C) pro forma
consolidated financial statements of CCR and its Subsidiaries after giving
effect to the Transaction as of the dates, and for the periods, set forth in
clause (B) above; and (D) forecasts prepared by management of the Borrower, each
in form satisfactory to the Lenders, of balance sheets, income statements and
cash flow statements for (i) each month until Cannery East is completed, (ii)
each fiscal quarter for the first two years following the Effective Date and
(iii) each year thereafter;

(h)           the Lenders shall be satisfied (x) as to all intercompany
indebtedness and all indebtedness and other liabilities of CCR and its
Subsidiaries to third parties that are to remain outstanding following the
Effective Date and (y) that each of the Reserves shall have been established on
terms and conditions reasonable satisfactory to the Administrative Agent;

(i)            since April 4, 2007, there shall not have been any Gaming Law,
rule or regulation enacted, or any interpretation of an existing gaming law,
rule or regulation announced, that restricts in any material respect (or
requires a license with respect to) the ability of a lender to assign or
participate in interest in the Loans under this Agreement);

(j)            all of the information made available to the Administrative Agent
prior to April 4, 2007 shall be complete and correct in all material respects;
and no changes or developments shall have occurred, and no new or additional
information shall have been received or discovered by the Administrative Agent
or the Lenders regarding the Loan

76


--------------------------------------------------------------------------------


Parties or the Transaction after April 4, 2007 that either individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect;

(k)           all fees required to be paid on or before the Effective Date shall
have been paid;

(l)            unless waived by the Administrative Agent, the Borrowers shall
have paid all fees, charges and disbursements of counsel to the Administrative
Agent to the extent invoiced prior to or on the Effective Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrowers
and the Administrative Agent); and

(m)          the Effective Date shall have occurred on or before June 1, 2007.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

4.02        Conditions to All Credit Extensions.  The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

(a)           The representations and warranties of the Borrowers and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this Section
4.02, the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.

(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

(c)           In respect of the initial Credit Extension to be made in
connection with the commencement of construction of the Projects, a certificate
from the Construction Consultant, dated prior to the commencement of such
construction, confirming that the preliminary construction Budget, Timetable and
Plans and Specifications for the Projects are reasonable and feasible.

77


--------------------------------------------------------------------------------


(d)           The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(e)           Any borrowing of the Term Loans with respect to the Delayed Draw
Amount pursuant to Section 2.01(a) shall be deposited into either the Cannery
East Construction Disbursement Account, the Meadows Construction Disbursement
Account or the Construction Reserve Account.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrowers shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.


ARTICLE V.
REPRESENTATIONS AND WARRANTIES

The Borrowers represent and warrant to the Administrative Agent and the Lenders
that:

5.01        Existence, Qualification and Power; Compliance with Laws.  Except as
set forth on Schedule 5.01, each Loan Party (a) is duly organized or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party and (c)
is duly qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

5.02        Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Restricted Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.  Each Loan Party is in compliance
with all Contractual Obligations referred to in clause (b)(i), except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

5.03        Governmental Authorization; Other Consents.  Except for such
authorizations, approvals and notices to or from any Gaming Board which have not
yet been obtained as of the Effective Date but will be applied for after Closing
as contemplated by Section 6.27 (including approvals of any pledges of Equity
Interests in Loan Parties licensed by or registered with any

78


--------------------------------------------------------------------------------


Gaming Board), and except for post-Closing informational filings required
pursuant to Regulation 8.130 of the Nevada Gaming Commission, and except for
approval of any future pledge of any additional Equity Interests in Loan Parties
licensed by or registered with any Gaming Board, and except as set forth on
Schedule 5.03, no approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any Governmental Authority or any other Person
is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document.

5.04        Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, and general principles of
equity.

5.05        Financial Statements; No Material Adverse Effect; No Internal
Control Event.


(A)           THE AUDITED FINANCIAL STATEMENTS (I) WERE PREPARED IN ACCORDANCE
WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD COVERED THEREBY, EXCEPT AS
OTHERWISE EXPRESSLY NOTED THEREIN AND (II) FAIRLY PRESENT THE FINANCIAL
CONDITION OF CCR AND ITS SUBSIDIARIES AS OF THE DATE THEREOF AND THEIR RESULTS
OF OPERATIONS FOR THE PERIOD COVERED THEREBY IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED THROUGHOUT THE PERIOD COVERED THEREBY, EXCEPT AS OTHERWISE
EXPRESSLY NOTED THEREIN.


(B)           THE UNAUDITED CONSOLIDATED BALANCE SHEET OF CCR AND ITS
SUBSIDIARIES DATED MARCH 31, 2007, AND THE RELATED CONSOLIDATED STATEMENTS OF
INCOME OR OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR THE FISCAL QUARTER
ENDED ON THAT DATE (I) WERE PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY
APPLIED THROUGHOUT THE PERIOD COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY
NOTED THEREIN, AND (II) FAIRLY PRESENT THE FINANCIAL CONDITION OF CCR AND ITS
SUBSIDIARIES AS OF THE DATE THEREOF AND THEIR RESULTS OF OPERATIONS FOR THE
PERIOD COVERED THEREBY, SUBJECT, IN THE CASE OF CLAUSES (I) AND (II), TO THE
ABSENCE OF FOOTNOTES AND TO NORMAL YEAR-END AUDIT ADJUSTMENTS.


(C)           SINCE THE DATE OF THE AUDITED FINANCIAL STATEMENTS, THERE HAS BEEN
NO EVENT OR CIRCUMSTANCE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, THAT HAS HAD
OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(D)           TO THE BEST KNOWLEDGE OF THE BORROWER, NO INTERNAL CONTROL EVENT
EXISTS OR HAS OCCURRED SINCE THE DATE OF THE AUDITED FINANCIAL STATEMENTS THAT
HAS RESULTED IN OR COULD REASONABLY BE EXPECTED TO RESULT IN A MISSTATEMENT IN
ANY MATERIAL RESPECT, IN ANY FINANCIAL INFORMATION DELIVERED OR TO BE DELIVERED
TO THE ADMINISTRATIVE AGENT OR THE LENDERS, OF (I) COVENANT COMPLIANCE
CALCULATIONS PROVIDED HEREUNDER OR (II) THE ASSETS, LIABILITIES, FINANCIAL
CONDITION OR RESULTS OF OPERATIONS OF CCR AND ITS SUBSIDIARIES ON A CONSOLIDATED
BASIS.


(E)           THE CONSOLIDATED PRO FORMA BALANCE SHEET OF CCR AND ITS RESPECTIVE
CONSOLIDATED SUBSIDIARIES AS AT MARCH 31, 2007 AND THE RELATED CONSOLIDATED PRO
FORMA STATEMENTS OF INCOME

79


--------------------------------------------------------------------------------



AND CASH FLOWS OF CCR AND ITS CONSOLIDATED SUBSIDIARIES FOR THE THREE MONTHS
THEN ENDED WERE PREPARED IN GOOD FAITH BASED UPON ASSUMPTIONS BELIEVED TO BE
REASONABLE AT THE TIME OF THE PREPARATION THEREOF AND PRESENT THE CONSOLIDATED
PRO FORMA FINANCIAL CONDITION OF CCR AND ITS CONSOLIDATED SUBSIDIARIES AS AT
SUCH DATE AND THE CONSOLIDATED PRO FORMA RESULTS OF OPERATIONS OF CCR AND ITS
CONSOLIDATED SUBSIDIARIES FOR THE PERIOD ENDED ON SUCH DATE.


(F)            THE CONSOLIDATED FORECASTED BALANCE SHEET AND STATEMENTS OF
INCOME AND CASH FLOWS OF CCR AND ITS SUBSIDIARIES DELIVERED PURSUANT TO SECTION
6.01(C) WERE PREPARED IN GOOD FAITH ON THE BASIS OF THE ASSUMPTIONS STATED
THEREIN, WHICH ASSUMPTIONS ARE BELIEVED BY CCR TO BE REASONABLE AT THE TIME.

5.06        Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrowers threatened at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrowers or any of their respective Restricted Subsidiaries or against any of
their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) except as specifically disclosed in Schedule 5.06, either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect, and there has been no adverse change
in the status, or financial effect on any Loan Party or any Restricted
Subsidiary thereof, of the matters described on Schedule 5.06.

5.07        No Default.  Neither CCR nor any of its Restricted Subsidiaries is
in default under or with respect to any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

5.08        Ownership of Property; Liens.


(A)           EACH LOAN PARTY AND EACH OF ITS SUBSIDIARIES HAS GOOD RECORD AND
MARKETABLE TITLE IN FEE SIMPLE TO, OR VALID LEASEHOLD INTERESTS IN, ALL REAL
PROPERTY NECESSARY OR USED IN THE ORDINARY CONDUCT OF ITS BUSINESS, EXCEPT FOR
SUCH DEFECTS IN TITLE AS ARE SUBSTANTIALLY CONSISTENT WITH THE DEFECTS SHOWN ON
THE EXISTING POLICIES OR THE EXISTING SURVEYS OR COULD NOT, INDIVIDUALLY OR IN
THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THE
PROPERTY OF THE BORROWERS AND THEIR RESTRICTED SUBSIDIARIES IS SUBJECT TO NO
LIENS, OTHER THAN LIENS PERMITTED BY SECTION 7.01.


(B)           NEITHER THE BUSINESSES NOR THE PROPERTIES OF ANY LOAN PARTY OR ANY
OF ITS SUBSIDIARIES ARE AFFECTED BY ANY CASUALTY EVENT. NO LOAN PARTY OR ANY OF
ITS SUBSIDIARIES HAS RECEIVED ANY NOTICE OF, NOR HAS ANY KNOWLEDGE OF, THE
OCCURRENCE OR PENDENCY OR CONTEMPLATION OF ANY CASUALTY EVENT AFFECTING ALL OR
ANY PORTION OF ITS PROPERTY.  NO MORTGAGE ENCUMBERS IMPROVED REAL PROPERTY THAT
IS LOCATED IN AN AREA THAT HAS BEEN IDENTIFIED BY THE SECRETARY OF HOUSING AND
URBAN DEVELOPMENT AS AN AREA HAVING SPECIAL FLOOD HAZARDS WITHIN THE MEANING OF
THE NATIONAL FLOOD INSURANCE ACT OF 1968 UNLESS FLOOD INSURANCE AVAILABLE UNDER
SUCH ACT HAS BEEN OBTAINED IN ACCORDANCE WITH SECTION 6.07.

80


--------------------------------------------------------------------------------



 


(C)           SCHEDULES 8(A) TO THE PERFECTION CERTIFICATE CONTAIN A TRUE AND
COMPLETE LIST OF EACH MATERIAL INTEREST IN REAL PROPERTY (I) OWNED BY ANY LOAN
PARTY AS OF THE DATE HEREOF AND DESCRIBES THE TYPE OF INTEREST THEREIN HELD BY
SUCH LOAN PARTY AND WHETHER SUCH OWNED REAL PROPERTY IS LEASED AND IF LEASED
WHETHER THE UNDERLYING LEASE CONTAINS ANY OPTION TO PURCHASE ALL OR ANY PORTION
OF SUCH REAL PROPERTY OR ANY INTEREST THEREIN OR CONTAINS ANY RIGHT OF FIRST
REFUSAL RELATING TO ANY SALE OF SUCH REAL PROPERTY OR ANY PORTION THEREOF OR
INTEREST THEREIN AND (II) LEASED, SUBLEASED OR OTHERWISE OCCUPIED OR UTILIZED BY
ANY LOAN PARTY, AS LESSEE, SUBLESSEE, FRANCHISEE OR LICENSEE, AS OF THE DATE
HEREOF AND DESCRIBES THE TYPE OF INTEREST THEREIN HELD BY SUCH LOAN PARTY AND,
IN EACH OF THE CASES DESCRIBED IN CLAUSES (I) AND (II) OF THIS SECTION 5.08(B),
WHETHER ANY LEASE REQUIRES THE CONSENT OF THE LANDLORD OR TENANT THEREUNDER, OR
OTHER PARTY THERETO, TO THE TRANSACTIONS.

5.09        Environmental Compliance.


(A)           EXISTING ENVIRONMENTAL LAWS AND CLAIMS ALLEGING POTENTIAL
LIABILITY OR RESPONSIBILITY FOR VIOLATION OF ANY ENVIRONMENTAL LAW ON THE
BUSINESSES, OPERATIONS AND PROPERTIES OF THE LOAN PARTIES AND THEIR RESPECTIVE
SUBSIDIARIES, EXCEPT AS SPECIFICALLY DISCLOSED IN SCHEDULE 5.09, COULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


(B)           EXCEPT AS OTHERWISE SET FORTH IN SCHEDULE 5.09, TO THE BEST
KNOWLEDGE OF CCR (I) NONE OF THE PROPERTIES CURRENTLY OR FORMERLY OWNED OR
OPERATED BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES IS LISTED OR PROPOSED FOR
LISTING ON THE NPL OR ON THE CERCLIS OR ANY ANALOGOUS FOREIGN, STATE OR LOCAL
LIST OR IS ADJACENT TO ANY SUCH PROPERTY; (II) THERE ARE NO AND NEVER HAVE BEEN
ANY UNDERGROUND OR ABOVE-GROUND STORAGE TANKS OR ANY SURFACE IMPOUNDMENTS,
SEPTIC TANKS, PITS, SUMPS OR LAGOONS IN WHICH HAZARDOUS MATERIALS ARE BEING OR
HAVE BEEN TREATED, STORED OR DISPOSED ON ANY PROPERTY CURRENTLY OWNED OR
OPERATED BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES OR, TO THE BEST OF THE
KNOWLEDGE OF THE LOAN PARTIES, ON ANY PROPERTY FORMERLY OWNED OR OPERATED BY ANY
LOAN PARTY OR ANY OF ITS SUBSIDIARIES; (III) THERE IS NO ASBESTOS OR
ASBESTOS-CONTAINING MATERIAL ON ANY PROPERTY CURRENTLY OWNED OR OPERATED BY ANY
LOAN PARTY OR ANY OF ITS SUBSIDIARIES; AND (IV) HAZARDOUS MATERIALS HAVE NOT
BEEN RELEASED, DISCHARGED OR DISPOSED OF ON ANY PROPERTY CURRENTLY OR FORMERLY
OWNED OR OPERATED BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES.


(C)           EXCEPT AS OTHERWISE SET FORTH ON SCHEDULE 5.09, TO THE BEST
KNOWLEDGE OF CCR (I) NEITHER ANY LOAN PARTY NOR ANY OF ITS SUBSIDIARIES IS
UNDERTAKING, AND HAS NOT COMPLETED, EITHER INDIVIDUALLY OR TOGETHER WITH OTHER
POTENTIALLY RESPONSIBLE PARTIES, ANY INVESTIGATION OR ASSESSMENT OR REMEDIAL OR
RESPONSE ACTION RELATING TO ANY ACTUAL OR THREATENED RELEASE, DISCHARGE OR
DISPOSAL OF HAZARDOUS MATERIALS AT ANY SITE, LOCATION OR OPERATION, EITHER
VOLUNTARILY OR PURSUANT TO THE ORDER OF ANY GOVERNMENTAL AUTHORITY OR THE
REQUIREMENTS OF ANY ENVIRONMENTAL LAW; AND (II) ALL HAZARDOUS MATERIALS
GENERATED, USED, TREATED, HANDLED OR STORED AT, OR TRANSPORTED TO OR FROM, ANY
PROPERTY CURRENTLY OR FORMERLY OWNED OR OPERATED BY ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES HAVE BEEN DISPOSED OF IN A MANNER NOT REASONABLY EXPECTED TO RESULT
IN MATERIAL LIABILITY TO ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES.

5.10        Insurance.  The properties of CCR and its Restricted Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such

81


--------------------------------------------------------------------------------


amounts (after giving effect to any self-insurance compatible with the following
standards), with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where CCR or the applicable Restricted Subsidiary operates.

5.11        Taxes.  Except as set forth on Schedule 5.11, CCR and its Restricted
Subsidiaries have filed all Federal, state and other tax returns and reports
required to be filed, and have paid all Federal, state and other taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets or otherwise due and payable, except those
which are being contested in good faith by appropriate actions diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP and except those that would not have a Material Adverse Effect.  Except as
set forth on Schedule 5.11, there is no proposed tax assessment against CCR or
any Restricted Subsidiary that would, if made, have a Material Adverse Effect. 
Neither CCR nor any Restricted Subsidiary thereof is party to any tax sharing
agreement pursuant to which it would be required to make any payments.

5.12        ERISA Compliance.  Except as set forth on Schedule 5.12:

(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws.  Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrowers, nothing has occurred which would prevent, or cause
the loss of, such qualification.  The Borrowers and each ERISA Affiliate have
made all required contributions to each Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan.

(b)           There are no pending or, to the best knowledge of the Borrowers,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c)           (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither
the Borrowers nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA); (iv)
neither the Borrowers nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(v) neither the Borrowers nor any ERISA Affiliate has engaged in a transaction
that could be subject to Sections 4069 or 4212(c) of ERISA.

82


--------------------------------------------------------------------------------


5.13        Subsidiaries; Equity Interests.  As of the Effective Date, CCR has
no Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.13, and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and nonassessable and are owned by a Loan Party
in the amounts specified on Part (a) of Schedule 5.13 free and clear of all
Liens except Permitted Liens.  As of the Effective Date, CCR has no equity
investments in any other corporation or entity other than those specifically
disclosed in Part (b) of Schedule 5.13.  As of the Effective Date, all of the
outstanding Equity Interests in CCR have been validly issued, are fully paid and
nonassessable and are owned by Permitted Holders in the amounts specified on
Part (c) of Schedule 5.13 free and clear of all Liens except Permitted Liens.

5.14        Margin Regulations; Investment Company Act; Public Utility Holding
Company Act.


(A)           THE BORROWERS ARE NOT ENGAGED AND WILL NOT ENGAGE, PRINCIPALLY OR
AS ONE OF THEIR IMPORTANT ACTIVITIES, IN THE BUSINESS OF PURCHASING OR CARRYING
MARGIN STOCK (WITHIN THE MEANING OF REGULATION U ISSUED BY THE FRB), OR
EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK.


(B)           NONE OF THE BORROWERS, ANY PERSON CONTROLLING THE BORROWERS, OR
ANY SUBSIDIARY (I) IS A “HOLDING COMPANY,” OR A “SUBSIDIARY COMPANY” OF A
“HOLDING COMPANY,” OR AN “AFFILIATE” OF A “HOLDING COMPANY” OR OF A “SUBSIDIARY
COMPANY” OF A “HOLDING COMPANY,” WITHIN THE MEANING OF THE PUBLIC UTILITY
HOLDING COMPANY ACT OF 1935, OR (II) IS OR IS REQUIRED TO BE REGISTERED AS AN
“INVESTMENT COMPANY” UNDER THE INVESTMENT COMPANY ACT OF 1940.

5.15        Disclosure.  No report, financial statement, certificate or other
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, CCR represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

5.16        Compliance with Laws.  CCR and each Restricted Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17        Intellectual Property; Licenses, Etc.  CCR and its Restricted
Subsidiaries own, or possess the right to use, all of the material trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses,
without conflict with the rights of any other Person.  To the best knowledge of
CCR, no slogan or other advertising device, product, process, method, substance,
part or other material that is material to

83


--------------------------------------------------------------------------------


the business of CCR and its Restricted Subsidiaries now employed, or now
contemplated to be employed, by CCR or any Restricted Subsidiary infringes upon
any rights held by any other Person.  No claim or litigation regarding any of
the foregoing is pending or, to the best knowledge of the Borrower, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

5.18        Collateral Documents.  The provisions of the Mortgages, the Pledge
Agreement, the Security Agreement and the Cash Collateral and Disbursement
Agreement are effective to create, in favor of the Collateral Agent and
Administrative Agent (for the benefit of the Secured Parties), valid and
perfected first priority Liens on the Casino Real Estate, the Casino Businesses,
the Equity Interests subject to the Pledge Agreement and all property described
in the Security Agreement and the Mortgages subject only to the Permitted Liens,
to the extent that such Liens can be perfected by possession, control, filing or
recording and the Collateral Agent and/or Administrative Agent possesses,
controls, files or records as necessary.  Except for the approvals required for
the execution of the Pledge Agreement and the attachment and perfection of the
Collateral Agent’s and Administrative Agent’s Lien on the Equity Interests
subject to the Security Agreement as contemplated by Section 6.27, all
governmental approvals necessary or desirable to perfect and protect, and
establish and maintain the priority of, such Liens, insomuch as such are not
required of the Lenders, the L/C Issuer, the Swing Line Lender or the Required
Lenders, have been duly effected or taken, including any such approvals
reasonably requested by the Administrative Agent.

5.19        Solvency.  Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.

5.20        Labor Matters.  Except as set forth on Schedule 5.20 there are no
collective bargaining agreements or Multiemployer Plans covering the employees
of CCR or any of its Subsidiaries as of the Effective Date and neither CCR nor
any Subsidiary has suffered any strikes, walkouts, work stoppages or other
material labor difficulty within the last five years.

5.21        Gaming Matters.  Except as set forth on Schedule 5.21 and subject to
Section 6.27, each Borrower, and their Subsidiaries, have obtained (i) approval
for all Gaming Licenses necessary or appropriate to conduct their businesses and
operations conducted or as contemplated to be conducted as of the Effective
Date, and (ii) as of the Effective Date, all required approvals from Gaming
Boards of the transactions contemplated hereby and by the other Loan Documents
to occur as of the Effective Date, subject to the provisions of such approvals
or conditions in respect of the Gaming Licenses as are satisfactory to the
Administrative Agent.


ARTICLE VI.
AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, CCR shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Restricted
Subsidiary to:

84


--------------------------------------------------------------------------------


6.01        Financial Statements.  Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a)           as soon as available, but in any event within 120 days after the
end of each fiscal year of CCR (commencing with the fiscal year ended
December 31, 2007), a consolidated balance sheet of CCR and its consolidated
Restricted Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of operations, members’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of Piercy Bowler Taylor &
Kern or another nationally recognized Registered Public Accounting Firm
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with standards established by the Public Company
Accounting Oversight Board (United States) and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit;

(b)           as soon as available, but in any event within 60 days after the
end of each of the first three fiscal quarters of each fiscal year of CCR
(commencing with the fiscal quarter ended June 30, 2007), a consolidated balance
sheet of CCR and its Restricted Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statements of operations, members’ equity
and cash flows for such fiscal quarter and for the portion of CCR’s fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, certified by a
Responsible Officer of CCR as fairly presenting the financial condition, results
of operations, members’ equity and cash flows of CCR and its Restricted
Subsidiaries in accordance with GAAP, except that substantially all the
disclosures frequently presented in the footnotes may be omitted;

(c)           as soon as available, but in any event not more than 120 days
after the end of each fiscal year of the Borrower, an updated budget and
projection model prepared by management of the Borrower, in form satisfactory to
the Administrative Agent and the Required Lenders, such information to be
presented on a quarterly basis through the Completion of the Projects;

(d)           as soon as available, but in any event within 30 days after the
end of each month (commencing with the month following the Completion and
Operation of a Project through and until the twelfth month following the
Completion and Operation of such Project), monthly operating statements for such
Project in form satisfactory to the Administrative Agent and the Required
Lenders; and

(e)           [reserved]

(f)            With respect to each Measurement Period for which a Cure Right
will be exercised, on the date the financial statements pursuant to Section
6.01(a) or (b) have been, or should have been, delivered for the applicable
fiscal period, CCR shall deliver together with such financial statements a
certificate of a Responsible Officer of CCR

85


--------------------------------------------------------------------------------


containing a computation in reasonable detail of the applicable Event of Default
(or what it believes was the potential Event of Default) and a notice certified
by a Responsible Officer of CCR of its issuance of or intent to issue Permitted
Cure Securities (a “Notice of Issuance of Permitted Cure Securities”) for the
purpose of preventing or curing, as applicable, such Event of Default as
contemplated pursuant to Section 8.04.

As to any information contained in materials furnished pursuant to Section
6.02(d), CCR shall not be separately required to furnish such information under
clause (a) or (b) above, but the foregoing shall not be in derogation of the
obligation of CCR to furnish the information and materials described in clauses
(a) and (b) above at the times specified therein.

6.02        Certificates; Other Information.  Deliver to the Administrative
Agent and each Lender, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:

(a)           concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a letter from its registered independent public
accounting firm indicating that during the performance of the annual financial
statement audit no knowledge was obtained of any Default under the financial
covenants set forth in Section 7.11 (it being understood that such registered
independent public accounting firm will limit its statements to compliance by
CCR with such covenants at fiscal year ended and not at the end of the previous
three fiscal quarters) or, if any such Default shall exist, stating the nature
and status of such event;

(b)           within five Business Days after the delivery of the financial
statements referred to in Sections 6.01(a) and (b) (commencing with the delivery
of the financial statements for the fiscal quarter ended June 30, 2007), a duly
completed Compliance Certificate signed by a Responsible Officer of the
Borrower;

(c)           promptly after any request by the Administrative Agent or any
request by a Lender, made through the Administrative Agent, copies of any
detailed audit reports, management letters or recommendations submitted to the
management committee (or the audit committee of the management committee) of CCR
by independent accountants in connection with the accounts or books of CCR or
any Restricted Subsidiary, or any audit of any of them;

(d)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which CCR may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(e)           promptly after the same are available, copies of any external
auditor’s report with respect to Nevada “Regulation 6.090 Report” and any other
report filed by CCR or any Restricted Subsidiary with any Governmental Authority
(other than routine reports);

(f)            [reserved];

86


--------------------------------------------------------------------------------


(g)           promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Restricted Subsidiary thereof pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to Section 6.01 or any other clause of this Section 6.02;

(h)           [reserved]; and

(i)            promptly, such additional information regarding the business,
financial or corporate affairs of CCR or any Restricted Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender acting through the Administrative Agent may from time to time
reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which CCR posts such
documents, or provides a link thereto on CCR’s website on the Internet at the
website address listed on Schedule 10.02; or (ii) on which such documents are
posted on CCR’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that:  (i) CCR shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests CCR to deliver such paper
copies until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) CCR shall provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents and the Administrative Agent shall notify each Lender (by
telecopier or electronic mail) of the posting of any such documents. 
Notwithstanding anything contained herein, in every instance CCR shall be
required to provide paper copies of the Compliance Certificates required by
Section 6.02(b) to the Administrative Agent.  Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by CCR with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

CCR hereby acknowledges that (a) the Administrative Agent and/or the Arranger
will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of CCR hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to CCR or its securities) (each, a “Public
Lender”).  CCR hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” CCR shall
be deemed to have authorized the Administrative Agent, the Arranger, the L/C
Issuer and the Lenders to treat such Borrower Materials as not containing any
material nonpublic information with respect to CCR or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials

87


--------------------------------------------------------------------------------


constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor”; and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.” Notwithstanding the
foregoing, CCR shall be under no obligation to mark any Borrower Materials
“PUBLIC.”

6.03        Notices.  Promptly notify the Administrative Agent and each Lender:

(a)           of the occurrence of any Default;

(b)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of CCR or any Subsidiary; (ii)
any dispute, litigation, investigation, proceeding or suspension between CCR or
any Subsidiary and any Governmental Authority; or (iii) the commencement of, or
any material development in, any litigation or proceeding affecting CCR or any
Subsidiary, including pursuant to any applicable Environmental Laws;

(c)           of the occurrence of any ERISA Event;

(d)           of any material change in accounting policies or financial
reporting practices by CCR or any Subsidiary; and

(e)           notice of noncompliance with Chapter 53 (Monetary Transactions) of
Title 31 of the United States Code Annotated.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of CCR setting forth details of the occurrence referred to
therein and stating what action CCR has taken and proposes to take with respect
thereto.  Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

6.04        Payment of Obligations.  Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate actions diligently conducted and adequate reserves in accordance
with GAAP are being maintained by CCR or such Restricted Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property,
unless the same are being contested in good faith by appropriate proceedings
diligently conducted and with adequate reserves in accordance with GAAP; and (c)
all Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.

6.05        Preservation of Existence, Etc.  (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses (including, without limitation, liquor licenses)

88


--------------------------------------------------------------------------------


and franchises necessary or desirable in the normal conduct of its business,
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

6.06        Maintenance of Properties.  (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.

6.07        Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies not Affiliates of CCR, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons and providing for not less than 30 days’ prior notice to
the Administrative Agent of termination, lapse or cancellation of such
insurance.  With respect to each of the properties to be subject to a Mortgage,
 obtain flood insurance in such total amount as the Administrative Agent or the
Required Lenders may from time to time require, if at any time the areas in
which any improvements located on any property to be subject to a “flood hazard
area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), and otherwise comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as amended from time to time.  The Collateral Agent and
Administrative Agent shall be named as additional insured and as loss payee
under any insurance policies maintained from time to time by any Loan Party.

6.08        Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate actions; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.09        Books and Records.  (a) Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of CCR or such Restricted Subsidiary, as the case may be;
and (b) maintain such books of record and account in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over CCR or such Restricted Subsidiary, as the case may be.

6.10        Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the expense of CCR and at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to CCR; provided, however, that when an Event of Default exists
the Administrative Agent or any Lender (or any of

89


--------------------------------------------------------------------------------


their respective representatives or independent contractors) may do any of the
foregoing at the expense of CCR at any time during normal business hours and
without advance notice.

6.11        Use of Proceeds.  Use the proceeds of the Credit Extensions for any
one or more of the following:  (i) the refinancing of Existing Credit
Agreements, (ii) the funding of $240 million (from the Delayed Draw Amount) into
the Cannery East Construction Disbursement Account, (iii) the funding of $45
million (from the Delayed Draw Amount) into the Meadows Construction
Disbursement Account, (iv) the funding of $15 million into the Construction
Reserve Account, (v) the costs and expenses related to the Transaction and (vi)
the funding of ongoing working capital and other general corporate purposes of
CCR or any of its Restricted Subsidiaries.  No financing other than Borrowings
under this Agreement, loans made pursuant to the Second Lien Credit Agreement
and other financing contemplated by this Agreement (including, without
limitation, financing allowed under Sections 7.03(f) and 7.03(g)) will be
required in connection with the Transaction.

6.12        Compliance with Agreements.  Comply with all Contractual Obligations
under all material agreements, indentures, leases and/or instruments to which
any one or more of them is a party, whether such material agreements,
indentures, leases or instruments are with a Lender or another Person, except
for any such Contractual Obligations (a) the performance of which would cause a
Default or (b) then being contested by any of them in good faith by appropriate
actions or (c) to the extent that the failure to comply with such Contractual
Obligations does not constitute a Material Adverse Effect.

6.13        Covenant to Guarantee Obligations and Give Security.


(A)           UPON (X) THE FORMATION OR ACQUISITION OF ANY NEW DIRECT OR
INDIRECT RESTRICTED SUBSIDIARY THAT IS ALSO A SIGNIFICANT SUBSIDIARY OR (Y) THE
DETERMINATION THAT ANY RESTRICTED SUBSIDIARY HAS BECOME A SIGNIFICANT SUBSIDIARY
(OTHER THAN, IN THE CASE OF (X) OR (Y), ANY CFC OR A RESTRICTED SUBSIDIARY THAT
IS HELD DIRECTLY OR INDIRECTLY BY A CFC) BY ANY LOAN PARTY, THEN CCR SHALL, AT
THE BORROWERS’ EXPENSE:

(I)            WITHIN 10 BUSINESS DAYS AFTER SUCH FORMATION, ACQUISITION OR
DETERMINATION, CAUSE SUCH SUBSIDIARY, AND CAUSE EACH DIRECT AND INDIRECT PARENT
OF SUCH SUBSIDIARY (IF IT HAS NOT ALREADY DONE SO), TO DULY EXECUTE AND DELIVER
TO THE ADMINISTRATIVE AGENT A GUARANTY OR GUARANTY SUPPLEMENT, IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, GUARANTEEING THE OTHER LOAN
PARTIES’ OBLIGATIONS UNDER THE LOAN DOCUMENTS,

(II)           WITHIN 10 BUSINESS DAYS AFTER SUCH FORMATION, ACQUISITION OR
DETERMINATION, FURNISH TO THE ADMINISTRATIVE AGENT A DESCRIPTION OF THE REAL AND
PERSONAL PROPERTIES OF SUCH SUBSIDIARY, IN DETAIL SATISFACTORY TO THE
ADMINISTRATIVE AGENT,

(III)          WITHIN 15 BUSINESS DAYS AFTER SUCH FORMATION, ACQUISITION OR
DETERMINATION OR, IF APPLICABLE, THE RECEIPT (SUBJECT TO SECTION 6.27) OF ALL
NECESSARY APPROVALS FROM ANY GAMING BOARDS, CAUSE SUCH SUBSIDIARY AND EACH
DIRECT AND INDIRECT PARENT OF SUCH SUBSIDIARY (IF IT HAS NOT ALREADY DONE SO) TO
DULY EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT DEEDS OF TRUST, TRUST
DEEDS, DEEDS TO SECURE DEBT, MORTGAGES AND

 

90


--------------------------------------------------------------------------------


 

SECURITY AND PLEDGE AGREEMENTS OR JOINDERS TO THE SECURITY AGREEMENT, AS
SPECIFIED BY AND IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT
(INCLUDING DELIVERY OF ALL PLEDGED (EXCEPT TO THE EXTENT SUBJECT TO SECTION
6.27) EQUITY INTERESTS IN AND OF SUCH SUBSIDIARY, AND OTHER INSTRUMENTS OF THE
TYPE SPECIFIED IN SECTION 4.01(A)(III)), SECURING PAYMENT OF ALL THE OBLIGATIONS
OF SUCH SUBSIDIARY OR SUCH PARENT, AS THE CASE MAY BE, UNDER THE LOAN DOCUMENTS
AND CONSTITUTING LIENS ON ALL SUCH REAL AND PERSONAL PROPERTIES,

(IV)    WITHIN 30 DAYS AFTER SUCH FORMATION, ACQUISITION OR DETERMINATION OR, IF
APPLICABLE, THE RECEIPT (SUBJECT TO SECTION 6.27) OF ALL NECESSARY APPROVALS
FROM ANY GAMING BOARDS, CAUSE SUCH SUBSIDIARY AND EACH DIRECT AND INDIRECT
PARENT OF SUCH SUBSIDIARY (IF IT HAS NOT ALREADY DONE SO) TO TAKE WHATEVER
ACTION (INCLUDING THE RECORDING OF MORTGAGES, THE FILING OF UNIFORM COMMERCIAL
CODE FINANCING STATEMENTS, THE GIVING OF NOTICES AND THE ENDORSEMENT OF NOTICES
ON TITLE DOCUMENTS) MAY BE NECESSARY OR ADVISABLE IN THE OPINION OF THE
COLLATERAL AGENT TO VEST IN THE COLLATERAL AGENT (OR IN ANY REPRESENTATIVE OF
THE COLLATERAL AGENT DESIGNATED BY IT) VALID AND SUBSISTING LIENS ON THE
PROPERTIES PURPORTED TO BE SUBJECT TO THE DEEDS OF TRUST, TRUST DEEDS, DEEDS TO
SECURE DEBT, MORTGAGES AND SECURITY AGREEMENTS DELIVERED PURSUANT TO THIS
SECTION 6.13, ENFORCEABLE AGAINST ALL THIRD PARTIES IN ACCORDANCE WITH THEIR
TERMS,

(V)     WITHIN 60 DAYS AFTER SUCH FORMATION, ACQUISITION OR DETERMINATION OR, IF
APPLICABLE, THE RECEIPT (SUBJECT TO SECTION 6.27) OF ALL NECESSARY APPROVALS
FROM ANY GAMING BOARDS, DELIVER TO THE ADMINISTRATIVE AGENT, UPON THE REQUEST OF
THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION, A SIGNED COPY OF A FAVORABLE
OPINION, ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES, OF
COUNSEL FOR THE LOAN PARTIES ACCEPTABLE TO THE ADMINISTRATIVE AGENT AS TO THE
MATTERS CONTAINED IN CLAUSES (I), (III) AND (IV) ABOVE, AND AS TO SUCH OTHER
MATTERS AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, AND

(VI)    AS PROMPTLY AS PRACTICABLE AFTER SUCH FORMATION, ACQUISITION OR
DETERMINATION, DELIVER, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT IN ITS SOLE
DISCRETION, TO THE ADMINISTRATIVE AGENT WITH RESPECT TO EACH PARCEL OF REAL
PROPERTY OWNED OR HELD BY THE ENTITY THAT IS THE SUBJECT OF SUCH FORMATION OR
ACQUISITION TITLE REPORTS, SURVEYS AND ENGINEERING, SOILS AND OTHER REPORTS, AND
ENVIRONMENTAL ASSESSMENT REPORTS, EACH IN SCOPE, FORM AND SUBSTANCE SATISFACTORY
TO THE ADMINISTRATIVE AGENT, PROVIDED, HOWEVER, THAT TO THE EXTENT THAT ANY LOAN
PARTY OR ANY OF ITS SUBSIDIARIES SHALL HAVE OTHERWISE RECEIVED ANY OF THE
FOREGOING ITEMS WITH RESPECT TO SUCH REAL PROPERTY, SUCH ITEMS SHALL, PROMPTLY
AFTER THE RECEIPT THEREOF, BE DELIVERED TO THE ADMINISTRATIVE AGENT.


(B)           UPON THE ACQUISITION OF ANY PROPERTY, OTHER THAN EXCLUDED
PROPERTY, BY ANY LOAN PARTY, IF SUCH PROPERTY, IN THE JUDGMENT OF THE
ADMINISTRATIVE AGENT, SHALL NOT ALREADY BE SUBJECT TO A PERFECTED FIRST PRIORITY
SECURITY INTEREST IN FAVOR OF THE COLLATERAL AGENT FOR THE BENEFIT OF THE
SECURED PARTIES, THEN CCR SHALL, AT THE BORROWERS’ EXPENSE:

(I)      WITHIN 10 BUSINESS DAYS AFTER SUCH ACQUISITION, FURNISH TO THE
ADMINISTRATIVE AGENT A DESCRIPTION OF THE PROPERTY SO ACQUIRED IN DETAIL
SATISFACTORY TO THE ADMINISTRATIVE AGENT,

91


--------------------------------------------------------------------------------


(II)     WITHIN 15 BUSINESS DAYS AFTER SUCH ACQUISITION, CAUSE THE APPLICABLE
LOAN PARTY TO DULY EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT DEEDS OF
TRUST, TRUST DEEDS, DEEDS TO SECURE DEBT, MORTGAGES AND OTHER SECURITY AND
PLEDGE AGREEMENTS, AS SPECIFIED BY AND IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT, SECURING PAYMENT OF ALL THE OBLIGATIONS OF THE APPLICABLE
LOAN PARTY UNDER THE LOAN DOCUMENTS AND CONSTITUTING LIENS ON ALL SUCH
PROPERTIES,

(III)    WITHIN 30 DAYS AFTER SUCH ACQUISITION, CAUSE THE APPLICABLE LOAN PARTY
TO TAKE WHATEVER ACTION (INCLUDING THE RECORDING OF MORTGAGES, THE FILING OF
UNIFORM COMMERCIAL CODE FINANCING STATEMENTS, THE GIVING OF NOTICES AND THE
ENDORSEMENT OF NOTICES ON TITLE DOCUMENTS) MAY BE NECESSARY OR ADVISABLE IN THE
OPINION OF THE ADMINISTRATIVE AGENT TO VEST IN THE ADMINISTRATIVE AGENT (OR IN
ANY REPRESENTATIVE OF THE ADMINISTRATIVE AGENT DESIGNATED BY IT) VALID AND
SUBSISTING LIENS ON SUCH PROPERTY, ENFORCEABLE AGAINST ALL THIRD PARTIES,

(IV)    WITHIN 60 DAYS AFTER SUCH ACQUISITION, DELIVER TO THE ADMINISTRATIVE
AGENT, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION, A
SIGNED COPY OF A FAVORABLE OPINION, ADDRESSED TO THE ADMINISTRATIVE AGENT AND
THE OTHER SECURED PARTIES, OF COUNSEL FOR THE LOAN PARTIES ACCEPTABLE TO THE
ADMINISTRATIVE AGENT AS TO THE MATTERS CONTAINED IN CLAUSES (II) AND (III) ABOVE
AND AS TO SUCH OTHER MATTERS AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST,

(V)     AS PROMPTLY AS PRACTICABLE AFTER ANY ACQUISITION OF A REAL PROPERTY,
DELIVER, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION, TO
THE ADMINISTRATIVE AGENT WITH RESPECT TO SUCH REAL PROPERTY TITLE REPORTS,
SURVEYS AND ENGINEERING, SOILS AND OTHER REPORTS, AND ENVIRONMENTAL ASSESSMENT
REPORTS, EACH IN SCOPE, FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE
AGENT, PROVIDED, HOWEVER, THAT TO THE EXTENT THAT ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES SHALL HAVE OTHERWISE RECEIVED ANY OF THE FOREGOING ITEMS WITH
RESPECT TO SUCH REAL PROPERTY, SUCH ITEMS SHALL, PROMPTLY AFTER THE RECEIPT
THEREOF, BE DELIVERED TO THE ADMINISTRATIVE AGENT, AND

(VI)    USE COMMERCIALLY REASONABLE EFFORTS, EXCLUDING LITIGATION OR EVICTION OF
THE TENANT THEREUNDER, TO CAUSE THE APPLICABLE LOAN PARTIES TO DELIVER
SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENTS WITH RESPECT TO ALL
LEASES AFFECTING SUCH MORTGAGED PROPERTY.


(C)           UPON THE REQUEST OF THE ADMINISTRATIVE AGENT FOLLOWING THE
OCCURRENCE AND DURING THE CONTINUANCE OF A DEFAULT, CCR SHALL, AT THE BORROWERS’
EXPENSE:

(I)      WITHIN 10 BUSINESS DAYS AFTER SUCH REQUEST, FURNISH TO THE
ADMINISTRATIVE AGENT A DESCRIPTION OF THE REAL AND PERSONAL PROPERTIES OF THE
LOAN PARTIES AND THEIR RESPECTIVE SUBSIDIARIES IN DETAIL SATISFACTORY TO THE
ADMINISTRATIVE AGENT,

(II)     WITHIN 15 BUSINESS DAYS AFTER SUCH REQUEST, DULY EXECUTE AND DELIVER,
AND CAUSE EACH SUBSIDIARY (OTHER THAN ANY CFC OR A SUBSIDIARY THAT IS HELD
DIRECTLY OR INDIRECTLY BY A CFC) OF CCR (IF IT HAS NOT ALREADY DONE SO) TO DULY
EXECUTE AND DELIVER, TO THE COLLATERAL AGENT DEEDS OF TRUST, TRUST DEEDS, DEEDS
TO SECURE DEBT, MORTGAGES AND OTHER

92


--------------------------------------------------------------------------------


SECURITY AND PLEDGE AGREEMENTS, AS SPECIFIED BY AND IN FORM AND SUBSTANCE
SATISFACTORY TO THE COLLATERAL AGENT (INCLUDING DELIVERY OF ALL PLEDGED EQUITY
AND PLEDGED DEBT IN AND OF SUCH SUBSIDIARY, AND OTHER INSTRUMENTS OF THE TYPE
SPECIFIED IN SECTION 4.01(A)(III)), SECURING PAYMENT OF ALL THE OBLIGATIONS
UNDER THE LOAN DOCUMENTS AND CONSTITUTING LIENS ON ALL SUCH PROPERTIES,

(III)    WITHIN 30 DAYS AFTER SUCH REQUEST, TAKE, AND CAUSE EACH SUBSIDIARY
(OTHER THAN ANY CFC OR A SUBSIDIARY THAT IS HELD DIRECTLY OR INDIRECTLY BY A
CFC) OF CCR TO TAKE, WHATEVER ACTION (INCLUDING THE RECORDING OF MORTGAGES, THE
FILING OF UNIFORM COMMERCIAL CODE FINANCING STATEMENTS, THE GIVING OF NOTICES
AND THE ENDORSEMENT OF NOTICES ON TITLE DOCUMENTS) MAY BE NECESSARY OR ADVISABLE
IN THE OPINION OF THE COLLATERAL AGENT TO VEST IN THE COLLATERAL AGENT (OR IN
ANY REPRESENTATIVE OF THE COLLATERAL AGENT DESIGNATED BY IT) VALID AND
SUBSISTING LIENS ON THE PROPERTIES PURPORTED TO BE SUBJECT TO THE DEEDS OF
TRUST, TRUST DEEDS, DEEDS TO SECURE DEBT, MORTGAGES AND SECURITY AND PLEDGE
AGREEMENTS DELIVERED PURSUANT TO THIS SECTION 6.13, ENFORCEABLE AGAINST ALL
THIRD PARTIES IN ACCORDANCE WITH THEIR TERMS,

(IV)    WITHIN 60 DAYS AFTER SUCH REQUEST, DELIVER TO THE ADMINISTRATIVE AGENT,
UPON THE REQUEST OF THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION, A SIGNED
COPY OF A FAVORABLE OPINION, ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE OTHER
SECURED PARTIES, OF COUNSEL FOR THE LOAN PARTIES ACCEPTABLE TO THE
ADMINISTRATIVE AGENT AS TO THE MATTERS CONTAINED IN CLAUSES (II) AND (III)
ABOVE, AND AS TO SUCH OTHER MATTERS AS THE ADMINISTRATIVE AGENT MAY REASONABLY
REQUEST, AND

(V)     AS PROMPTLY AS PRACTICABLE AFTER SUCH REQUEST, DELIVER, UPON THE REQUEST
OF THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION, TO THE ADMINISTRATIVE AGENT
WITH RESPECT TO EACH PARCEL OF REAL PROPERTY OWNED OR HELD BY CCR AND ITS
SUBSIDIARIES, TITLE REPORTS, SURVEYS AND ENGINEERING, SOILS AND OTHER REPORTS,
AND ENVIRONMENTAL ASSESSMENT REPORTS, EACH IN SCOPE, FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT, PROVIDED, HOWEVER, THAT TO THE EXTENT
THAT ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES SHALL HAVE OTHERWISE RECEIVED ANY
OF THE FOREGOING ITEMS WITH RESPECT TO SUCH REAL PROPERTY, SUCH ITEMS SHALL,
PROMPTLY AFTER THE RECEIPT THEREOF, BE DELIVERED TO THE ADMINISTRATIVE AGENT.

6.14        Environmental Covenant.  Use and operate all of its facilities and
properties in material compliance with all applicable Environmental Laws, keep
all material permits, approvals, certificates, licenses and other authorizations
required pursuant to applicable Environmental Laws in effect and remain in
material compliance therewith, and handle all Hazardous Materials in material
compliance with all applicable Environmental Laws; promptly notify the
Administrative Agent and provide copies upon receipt of all written claims,
complaints, notices or inquiries relating to the condition of its facilities and
properties under, or compliance of its facilities and properties with,
applicable Environmental Laws, and shall promptly commence and diligently
proceed to cure, to the reasonable satisfaction of the Administrative Agent any
actions and proceedings relating to violations of compliance with applicable
Environmental Laws; and provide such information and certifications which the
Administrative Agent may reasonably request from time to time to evidence
compliance with this Section 6.14.

93


--------------------------------------------------------------------------------


6.15        Accuracy of Information.  Cause all factual information furnished
after the date of execution and delivery of this Agreement by or on behalf of
CCR or any Guarantor in writing to the Administrative Agent or any Lender for
purposes of or in connection with this Agreement or any transaction contemplated
hereby to be true and accurate in all material respects on the date as of which
such information is dated or certified, and such information shall not be
incomplete by omitting to state any material fact necessary to make such
information not misleading.

6.16        Further Assurances.  Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, (a) correct any defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, which defect or error the
Administrative Agent in its reasonable judgment deems material, and (b) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
reregister any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to (i)
carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable law, subject any Loan Party’s or any of
its Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents, (iii)
perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(iv) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.

6.17        Compliance with Terms of Leaseholds.  Make all payments and
otherwise perform all obligations in respect of all Leases of Real Property to
which CCR or any of its Subsidiaries is a party, keep such Leases in full force
and effect and not allow such Leases to lapse or be terminated or any rights to
renew such leases to be forfeited or cancelled, notify the Administrative Agent
of any default by any party with respect to such leases and cooperate with the
Administrative Agent in all respects to cure any such default, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, could not be reasonably likely to have
a Material Adverse Effect.

6.18        [reserved].

6.19        Interest Rate Hedging.  Enter into prior to September 30, 2007, and
maintain at all times thereafter, interest rate Swap Contracts with Persons
acceptable to the Administrative Agent, covering a notional amount of not less
than 50% of the aggregate outstanding Term Loans and Second Lien Loans and
providing for such other terms reasonably acceptable to the Administrative
Agent.

6.20        Lien Searches.  Promptly following receipt of the acknowledgment
copy of any financing statements filed under the Uniform Commercial Code in any
jurisdiction by or on behalf of the Secured Parties, deliver to the
Administrative Agent completed requests for information listing such financing
statement and all other effective financing statements filed in such

94


--------------------------------------------------------------------------------


jurisdiction that name any Loan Party as debtor, together with copies of such
other financing statements.

6.21        Material Contracts.  Perform and observe all the terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect, enforce each such Material
Contract in accordance with its terms, and, upon request of the Administrative
Agent, make to each other party to each such Material Contract such requests for
information and reports as any Loan Party or any of its Subsidiaries is entitled
to make under such Material Contract, and cause each of its Subsidiaries to do
so, except, in any case, where the failure to do so, either individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

6.22        Gaming Licenses.  (a) Ensure that all necessary Gaming Licenses from
any Gaming Board for the ownership, use, or operation of the businesses or
properties owned or operated by each Borrower and its Subsidiaries are in full
force and effect, and (b) comply, in all material respects, with all of the
provisions thereof applicable to them.

6.23        Cash Collateral Accounts.  Maintain, and cause each of the other
Loan Parties to maintain, all Cash Collateral Accounts with the Administrative
Agent or another commercial bank located in the United States which has accepted
the assignment of such accounts to the Administrative Agent for the benefit of
the Secured Parties pursuant to the terms of the Security Agreement.

6.24        Construction Covenants.


(A)           PRIOR TO THE COMMENCEMENT OF DEVELOPMENT AND CONSTRUCTION OF THE
PROJECTS:

(I)      CCR SHALL AGREE TO REIMBURSE THE ADMINISTRATIVE AGENT FOR THE
REASONABLE COSTS OF THE CONSTRUCTION CONSULTANT, WHO SHALL BE ALLOWED FULL
ACCESS TO THE PROJECTS SITE (AND ALL PLANS AND SPECIFICATIONS, BUDGETS,
TIMETABLES, PERMITS, LICENSES, APPROVALS AND OTHER DOCUMENTS RELATING TO THE
PROJECTS) AND PREPARE A MONTHLY CONSTRUCTION PROGRESS REPORT;

(II)     THE CONSTRUCTION CONSULTANT SHALL HAVE REVIEWED THE FINAL PROPOSED
PRIME CONSTRUCTION CONTRACTS, BUDGETS, TIMETABLES AND PLANS AND SPECIFICATIONS
(AND ANY GEOTECHNICAL AND OTHER REPORTS AND ASSESSMENTS AS THEY REASONABLY SHALL
REQUIRE) AND SHALL HAVE CONCURRED THAT THE PLANS AND SPECIFICATIONS ARE
REASONABLE AND FEASIBLE; AND

(III)    COLLATERAL ASSIGNMENTS OF THE CONSTRUCTION CONTRACTS AND ARCHITECTURAL
AND ENGINEERING CONTRACTS FOR THE PROJECTS SHALL HAVE BEEN MADE TO THE
ADMINISTRATIVE AGENT AND COLLATERAL AGENT;


(B)           IN ADDITION, CCR:

(I)      SHALL PROVIDE THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT, FOR THE
BENEFIT OF THE SECURED PARTIES, A MONTHLY CONSTRUCTION DRAW PACKAGE APPROVED BY
THE CONSTRUCTION CONSULTANT;

95


--------------------------------------------------------------------------------


(II)     SHALL PROVIDE LIEN RELEASES FROM ALL CONTRACTORS, SUBCONTRACTORS AND
MATERIALS SUPPLIERS ON A MONTHLY BASIS;

(III)    AGREES THAT ALL MATERIAL CHANGES TO PLANS AND SPECIFICATIONS AND
CONSTRUCTION CONTRACTS SHALL BE APPROVED BY THE REQUIRED LENDERS; AND

(IV)    SHALL COOPERATE WITH THE CONSTRUCTION CONSULTANT AND GRANT ACCESS AND
VISITATION AND INSPECTION RIGHTS TO THE ADMINISTRATIVE AGENT AND THE
CONSTRUCTION CONSULTANT IN CONNECTION WITH DISBURSEMENTS FROM THE CONSTRUCTION
RESERVES AND IN ALL OTHER MATTERS;


(C)           PROMPTLY FOLLOWING COMPLETION OF EACH PROJECT, CCR SHALL OR SHALL
CAUSE THE APPLICABLE LOAN PARTY TO DELIVER NOTICE TO THE ADMINISTRATIVE AGENT OF
THE OCCURRENCE OF SUCH COMPLETION, TOGETHER WITH A COPY OF A COMPLETION
CERTIFICATE RELATING THERETO.

6.25        In Balance Covenants.  Immediately prior to commencement of
development and construction of the Projects, and quarterly thereafter through
the issuance of a Certificate of Occupancy for the Projects, CCR shall deliver
to the Administrative Agent a certification that the Projects are In Balance,
with such supporting documentation as the Administrative Agent or Construction
Consultant may reasonably require.

6.26        Designation of Unrestricted Subsidiaries.  CCR may, at any time,
designate any Subsidiary that is acquired or created after the Effective Date as
an Unrestricted Subsidiary by prior notice to the Administrative Agent; provided
that Borrower shall only be permitted to so designate a new Unrestricted
Subsidiary after the Effective Date and so long as (a) no Default or Event of
Default exists or would result therefrom, (b) such Subsidiary does not own any
capital stock or Indebtedness of, or own or hold a Lien on any property of,
Borrower or any other Subsidiary that is not a subsidiary of the Subsidiary to
be so designated and (c) such Unrestricted Subsidiary shall be capitalized (to
the extent capitalized by Borrower or any of its Subsidiaries) through
Investments permitted by, and in compliance with, Sections 7.02(g) and 7.02(i),
with any assets owned by such Unrestricted Subsidiary at the time of the initial
designation thereof to be treated as Investments pursuant to Sections 7.02(g)
and 7.01(i); provided that at the time of the initial Investment by Borrower or
any of its Subsidiaries in such Subsidiary, Borrower shall designate such entity
as an Unrestricted Subsidiary in a written notice to the Administrative Agent. 
CCR may designate any Unrestricted Subsidiary to be a Subsidiary for purposes of
this Agreement (each, a “Subsidiary Redesignation”); provided that no Default or
Event of Default then exists or would occur as a consequence of any such
Subsidiary Redesignation.  Notwithstanding the foregoing, no Subsidiary
designated an Unrestricted Subsidiary that is subsequently redesignated a
Subsidiary shall be redesignated an Unrestricted Subsidiary thereafter.

6.27        Pledge Undertakings.  Use its reasonable best efforts to (x)
receive, within six months after the Effective Date, the requisite Gaming Boards
approvals in connection with the Pledge Agreement to be entered into by CCR and
the Guarantors and (y) in any event within five (5) days of such approvals,
execute and deliver the Pledge Agreement to the Administrative Agent, together
with (a) all existing certificates evidencing 100% of the issued and outstanding
Equity Interests held by CCR and each Guarantor, and (b) stock powers duly
endorsed in blank covering all of the certificate shares described in clause (a)
above; provided, however, that such

96


--------------------------------------------------------------------------------


six month period shall be extended by an additional three months so long as
within 60 days after the Closing Date CCR has filed with the appropriate Gaming
Board all applications required to effect the foregoing.


6.28        ADDITIONAL POST CLOSING MATTERS


(A)           TO THE EXTENT SUCH ITEMS HAVE NOT BEEN DELIVERED AS OF THE
EFFECTIVE DATE, THE BORROWERS SHALL WITHIN 60 (SIXTY) DAYS OF THE EFFECTIVE DATE
(UNLESS WAIVED OR EXTENDED IN THE ADMINISTRATIVE AGENTS SOLE DISCRETION) USE
COMMERCIALLY REASONABLE EFFORTS, EXCLUDING LITIGATION OR EVICTION OF THE TENANT
THEREUNDER, TO CAUSE THE APPLICABLE LOAN PARTIES TO DELIVER SUBORDINATION,
NON-DISTURBANCE AND ATTORNMENT AGREEMENTS WITH RESPECT TO ALL LEASES AFFECTING
THE MORTGAGED PROPERTY AND DELIVER LANDLORD ACCESS AGREEMENT IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE UNLESS THE
ADMINISTRATIVE AGENT, IN ITS REASONABLE JUDGMENT, WAIVE SUCH DELIVERY, WITH
RESPECT TO EACH OF THE LEASED REAL PROPERTIES SET FORTH ON SCHEDULE 6.28(A).


(B)           THE BORROWERS SHALL WITHIN 20 (TWENTY) DAYS OF THE EFFECTIVE DATE
(UNLESS WAIVED OR EXTENDED IN THE ADMINISTRATIVE AGENTS SOLE DISCRETION) DELIVER
A REVISED PROPERTY INSURANCE CERTIFICATE WITH RESPECT TO THE REAL PROPERTY
LOCATED IN PENNSYLVANIA IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE UNLESS THE ADMINISTRATIVE.


(C)           THE BORROWERS SHALL USE THEIR REASONABLE BEST EFFORTS TO DELIVER
OR CAUSED TO BE DELIVERED TO THE ADMINISTRATIVE AGENT WITHIN 45 DAYS OF THE
EFFECTIVE DATE (UNLESS WAIVED OR EXTENDED IN THE ADMINISTRATIVE AGENTS SOLE
DISCRETION), THE DEPOSIT ACCOUNT CONTROL AGREEMENTS AND THE SECURITIES ACCOUNT
CONTROL AGREEMENTS, IN EACH CASE AS IDENTIFIED ON SCHEDULE 6.28(C).


ARTICLE VII.
NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrowers shall not, nor shall they permit any
Restricted Subsidiary to, directly or indirectly:

7.01        Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than Permitted Liens.

7.02        Investments.  Make any Investments, except:

(a)           Investments held by CCR or such Restricted Subsidiary in any of
the following: (i) certificates of deposit; (ii) U.S. treasury bills and other
obligations of the federal government; (iii) U.S. corporate bonds, rated at
least BAA or higher by Standard & Poor’s, or common stocks with an Standard &
Poor’s Stock Guide Rating of at least B or higher and listed on the New York
Stock Exchange, American Stock Exchange, or National Association of Securities
Dealers Automated Quotations, and commercial paper rated at least A-1 by
Standard & Poor’s or at least P-1 or MIG-1 by Moody’s Investors Service, Inc.;
(iv) bankers’ acceptances issued by financial institutions rated at least first
tier paper by a National Recognized Statistical Rating Organization (NRSRO);

97


--------------------------------------------------------------------------------


(v) repurchase agreements covering U.S. government securities; and (vi) money
market funds that comply with all provisions of Rule 2a-7 of the Investment Act
of 1940;

(b)           advances to officers, directors and employees of CCR and
Restricted Subsidiaries, for travel, entertainment, relocation and analogous
ordinary business purposes, in an aggregate amount not to exceed $1.0 million at
any one time outstanding;

(c)           Investments of the Borrowers in any Guarantor and Investments of
any Guarantor in the Borrowers or in another Guarantor;

(d)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

(e)           Guarantees permitted by Section 7.03;

(f)            Capital Expenditures permitted by Section 7.12(d);

(g)           Investments by CCR or any of its Restricted Subsidiaries in an
Unrestricted Subsidiary to the extent that CCR has substantially concurrently
received an equivalent amount of proceeds from the sale of Equity Interests to
Permitted Holders; provided that such Investments be made exclusively to
acquire, develop, manage or operate casinos, hotels and other gaming assets and
activities related thereto;

(h)           Investments consisting of loans by CCR to a Permitted Holder to
the extent that CCR has substantially concurrently received an equivalent amount
of proceeds from the sale of Equity Interests to Permitted Holders; and

(i)            Investments in Unrestricted Subsidiaries in an aggregate amount
of up to $30,000,000 made prior to the completion of the Projects if (A) pro
forma for such Investment, Borrower has at least $35,000,000 of availability
under the Revolving Loans and unrestricted balance sheet cash (excluding cage
cash) (the “Liquidity Amount”) and (B) Borrower delivers projections showing the
maintenance of such Liquidity Amount for and until the completion of the
Projects; provided, however, if after the Completion of the Projects CCR’s
Consolidated Total Leverage Ratio (determined by reference to the most recent
Compliance Certificate delivered in accordance with Section 6.02(b)) is less
than 4.5x and the Projects have reached Completion, such amount shall be
increased by $10,000,000.

7.03        Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:

(a)           Indebtedness under the Loan Documents;

(b)           Indebtedness incurred pursuant to the Second Lien Credit
Agreement; provided that, in the case of any replacement or refinancing after
the date hereof, (i) the Second Lien Collateral Agent shall enter into the
Intercreditor Agreement with the

98


--------------------------------------------------------------------------------


Collateral Agent, (ii) the aggregate principal amount of the replacement or
refinancing Indebtedness shall equal the aggregate principal amount of the
Indebtedness being replaced or refinanced, and the yield on the replaced or
refinanced Indebtedness shall not be greater than the yield on the Indebtedness
being replaced or refinanced and (iii) the Second Lien Loan Documents shall not
include provisions, terms or conditions that would not be permitted, under the
Intercreditor Agreement, in any amendment of the Second Lien Loan Documents;

(c)           Indebtedness outstanding on the date hereof and listed on Schedule
7.03 and any refinancings, refundings, renewals or extensions thereof; provided
that the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;

(d)           Guarantees of CCR or any Guarantor in respect of Indebtedness
otherwise permitted hereunder of CCR or any other Guarantor;

(e)           obligations under Swap Contracts entered into by a Borrower with
any Lender or Affiliate of any Lender, which obligations shall be ratably
secured by the Collateral; provided in no event shall the notional principal
amount for all such secured obligations exceed the Aggregate Commitments (it
being understood that the notional amount of each such Swap Contract shall be
included in such calculation); and

(f)            Indebtedness in respect of purchase money obligations and
equipment financing for fixed or capital assets (including, without limitation,
FF&E Financing or other secured indebtedness) within the limitations set forth
in the proviso to clause (k) of the definition of the term “Permitted Liens”;
provided, however, that the aggregate amount of all such Indebtedness at any one
time outstanding shall not exceed $45,000,000;

(g)           Subordinated Debt and/or Unsecured Indebtedness in an aggregate
principal amount not to exceed $150,000,000; provided that such amount shall be
reduced on a dollar for a dollar basis by any increase in the Aggregate
Revolving Commitment or Term Loans pursuant to Section 2.14 or corresponding
provision with respect to the Second Lien Loan Documents; and

(h)           Indebtedness of (i) a Restricted Subsidiary of CCR owed to CCR or
a Guarantor or (ii) CCR owed to a Guarantor, which Indebtedness, in each case,
shall constitute “Pledged Debt” under the Security Agreement.

7.04        Fundamental Changes.  Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a)           any Restricted Subsidiary may merge with (i) a Borrower, provided
that such Borrower shall be the continuing or surviving Person, or (ii) any one
or more other

99


--------------------------------------------------------------------------------


Restricted Subsidiaries, provided that when WTA or any Guarantor is merging with
any Restricted Subsidiary that is not a Guarantor, WTA or the Guarantor, as
applicable, shall be the continuing or surviving Person; and

(b)           any Restricted Subsidiary may Dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to CCR or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
WTA or a Guarantor, then the transferee must either be CCR or a Guarantor.

7.05        Dispositions.  Make any Disposition or enter into any agreement to
make any Disposition, except:

(a)           Dispositions of obsolete, surplus or worn out property, whether
now owned or hereafter acquired, in the ordinary course of business;

(b)           Dispositions of inventory in the ordinary course of business;

(c)           Dispositions of equipment to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
and all such replacement property shall be subject to the Liens created by the
Collateral Documents or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d)           Dispositions of property by any Restricted Subsidiary to CCR or to
a wholly-owned Restricted Subsidiary; provided that if the transferor of such
property is a Guarantor, the transferee thereof must either be CCR or a
Guarantor; provided, however, that such Disposition shall be subject to the
Liens of the Collateral Documents;

(e)           Dispositions permitted by Section 7.04;

(f)            Dispositions by CCR and its Restricted Subsidiaries not otherwise
permitted under this Section 7.05; provided that (i) at the time of such
Disposition, no Default shall exist or would result from such Disposition, and
(ii) if the aggregate Net Cash Proceeds from all such Dispositions exceed
$5,000,000, the excess thereof shall be applied as more particularly set forth
in Section 2.07;

(g)           Dispositions by the Racing Services Operator permitted under the
Racing Services Agreement;

(h)           Dispositions of property associated with (i) the Nevada Palace, at
the time of, or in connection with, the opening or operation of Cannery East, or
(ii) the Temporary Meadows Casino, at the time of, or in connection with, the
opening or operation of the Permanent Meadows Casino;

(i)            Dispositions consisting of leases or subleases of real property
in the ordinary course of business; and

 

100


--------------------------------------------------------------------------------


 

(j)            Dispositions of Real Property, owned by CCR or its Restricted
Subsidiaries and associated with Nevada Palace, to NP Land, LLC; provided that
such Real Property is then or thereafter leased by CCR or its Restricted
Subsidiaries and the related lease payments thereunder would be permitted under
Section 7.06(d);

provided, however, that any Disposition pursuant to clauses (a) through (f)
shall be for fair market value.

7.06        Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that,

(a)           so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

(i)            each Subsidiary may make Restricted Payments to the Borrower, the
Guarantors and any other Person that owns an Equity Interest in such Subsidiary,
ratably according to their respective holdings of the type of Equity Interest in
respect of which such Restricted Payment is being made;

(ii)           CCR and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person; and

(iii)          CCR and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests;

(b)           for so long as CCR is treated as a partnership or other
substantially similarly treated pass-through entity for United States federal
income tax purposes, CCR shall be permitted to make Restricted Payments to the
Tax Recipients, in an amount not to exceed the Tax Amount for the related
period; provided, however, that (i) prior to any distributions of Tax Amounts,
CCR shall deliver an officers’ certificate to the Administrative Agent to the
effect that CCR is a partnership or other substantially similarly treated
pass-through entity, for United States federal income tax purposes and (ii) at
the time of such distributions, the most recent audited financial statements of
CCR required to have been furnished pursuant to Section 6.01(a) reflect that CCR
is treated as a partnership or other substantially similarly treated
pass-through entity for United States federal income tax purposes for the period
covered by such financial statements; and provided further that no such
Restricted Payment shall be made if the Administrative Agent shall have given
CCR notice of the existence and continuance of an Event of Default under Section
7.11(a);

(c)           so long as no Default under Section 8.01(a) or Event of Default
shall have occurred and be continuing at the time thereof or that would result
therefrom, CCR or any Restricted Subsidiary may pay Management Compensation, all
of which fees shall increase annually by the percentage increase in the CPI from
and after December 31, 2006;

101


--------------------------------------------------------------------------------


(d)           Nevada Palace, LLC may make lease payments to NP Land, LLC in an
amount not to exceed $2,600,000 (increased annually by the percentage increase
in the CPI from and after December 31, 2006) in any calendar year in accordance
with the Nevada Palace Lease;

(e)           so long as (A) no Default under Section 8.01(a) or Event of
Default shall have occurred and be continuing, (B) the Consolidated Total
Leverage Ratio is less than 5.0x and (C) the Permanent Meadows Casino has
reached Completion and is Operating, CCR or any Restricted Subsidiary may use
the 50% of Excess Cash Flow to make payments in respect of the Holdback Amount
in an amount not to exceed $5 million annually and $25 million in the aggregate,
plus accrued interest and reasonable expenses related thereto, subject in each
case to reductions set forth in the Holdback Agreement;

(f)            Restricted Payments in an amount not to exceed the aggregate
amount of cash and cash equivalents actually distributed by any Unrestricted
Subsidiary to CCR or its Restricted Subsidiaries; and

(g)           so long as (x) no Default or Event of Default shall have occurred
and be continuing at the time thereof or that would result therefrom and (y) the
Consolidated Total Leverage Ratio is less than (A) if prior to the Completion of
the Projects, 5.5x and (B) if on or after the Completion of the Projects, 5.0x,
in each case on a pro forma basis after giving effect to the application of the
proceeds as set forth below, CCR may declare and make dividend payments to any
direct owner of CCR’s Equity Interest in an aggregate amount not to exceed 25%
of the Net Cash Proceeds received by CCR from the concurrent sale of its Equity
Interest to non-affiliated third-parties; provided that 25% of such Net Cash
Proceeds shall have been first used to mandatorily prepay the Loans; provided,
further, however that solely after the Completion of the Projects and so long as
clause (x) and (y)(B) above are satisfied, CCR may declare and make dividend
payments to any direct owner of CCR’s Equity Interest in an aggregate amount in
excess of 25%, but not more than 50%, of the Net Cash Proceeds received by CCR
from the concurrent sale of its Equity Interest to non-affiliated third-parties;
provided an equivalent percentage of such Net Cash Proceeds shall have been
first used to mandatorily prepay the Loans.

Notwithstanding the foregoing clause (g), so long as (x) no Default or Event of
Default shall have occurred and be continuing at the time thereof or that would
result therefrom and (y) 0% of any Net Cash Proceeds are required to prepay
Loans in accordance with Section 2.07(b)(B), CCR may declare and make dividend
payments to any direct owner of CCR’s Equity Interest in an aggregate amount not
to exceed 50% of the Net Cash Proceeds received by CCR from the concurrent sale
of its Equity Interest to non-affiliated third-parties.

7.07        Change in Nature of Business.


(A)           EXCEPT WITH THE APPROVAL OF THE REQUIRED LENDERS, ENGAGE IN ANY
MATERIAL LINE OF BUSINESS SUBSTANTIALLY DIFFERENT FROM THOSE LINES OF BUSINESS
CONDUCTED BY CCR AND ITS SUBSIDIARIES ON THE DATE HEREOF OR ANY BUSINESS
SUBSTANTIALLY RELATED OR INCIDENTAL THERETO.

102


--------------------------------------------------------------------------------



(B)           AMEND OR MODIFY THE RAMPART LEASE, IF SUCH AMENDMENT OR
MODIFICATION ACCELERATES OR INCREASES PAYMENTS THEREUNDER OR SHORTENS THE TERM
THEREOF, OR REDUCES THE AMOUNT OF ANY PAYMENT TO RAMPART PURSUANT TO SECTION 2.9
THEREOF, WITHOUT THE PRIOR WRITTEN CONSENT OF THE REQUIRED LENDERS.

7.08        Transactions with Affiliates.  Except as set forth on Schedule 7.08
or as permitted under Section 7.06, enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
CCR or such Restricted Subsidiary as would be obtainable by CCR or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to transactions between or among CCR and any Guarantor or between and among any
Guarantors.

7.09        Burdensome Agreements.  Enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that (a) limits the ability (i)
of any Restricted Subsidiary to make Restricted Payments to CCR or any Guarantor
or to otherwise transfer property to CCR or any Guarantor, (ii) of any
Restricted Subsidiary to Guarantee the Indebtedness of a Borrower or (iii) of
CCR or any Restricted Subsidiary to create, incur, assume or suffer to exist
Liens on property of such Person; provided, however, that this clause (iii)
shall not prohibit any negative pledge incurred or provided in favor of any
holder of Indebtedness permitted under Section 7.03(e) or (g) solely to the
extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness; or (b) requires the grant of a Lien to secure an
obligation of CCR or a Subsidiary thereof if a Lien is granted to secure another
obligation of such Person.

7.10        Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

7.11        Financial Covenants.


(A)           CONSOLIDATED INTEREST COVERAGE RATIO.  PERMIT THE CONSOLIDATED
INTEREST COVERAGE RATIO AS OF THE ENDING DATE OF ANY FISCAL QUARTER OF CCR TO BE
LESS THAN THE RATIO SET FORTH BELOW OPPOSITE THE ENDING DATE OF SUCH FISCAL
QUARTER:

Date

 

Ratio

September 30, 2007

 

1.75 to 1.00

December 31, 2007

 

1.75 to 1.00

March 31, 2008

 

1.75 to 1.00

June 30, 2008

 

1.75 to 1.00

September 30, 2008

 

1.75 to 1.00

December 31, 2008

 

1.75 to 1.00

March 31, 2009 and thereafter

 

2.00 to 1.00


 

103


--------------------------------------------------------------------------------



(B)           CONSOLIDATED TOTAL LEVERAGE RATIO.  PERMIT THE CONSOLIDATED TOTAL
LEVERAGE RATIO AS OF THE ENDING DATE OF ANY FISCAL QUARTER OF CCR SET FORTH
BELOW TO BE GREATER THAN THE RATIO SET FORTH BELOW OPPOSITE THE ENDING DATE OF
SUCH FISCAL QUARTER:

Date

 

Ratio

September 30, 2007

 

6.25 to 1.00

December 31, 2007

 

7.00 to 1.00

March 31, 2008

 

7.75 to 1.00

June 30, 2008

 

7.75 to 1.00

September 30, 2008

 

7.50 to 1.00

December 31, 2008

 

6.75 to 1.00

March 31, 2009

 

6.50 to 1.00

June 30, 2009

 

6.25 to 1.00

September 30, 2009

 

6.00 to 1.00

December 31, 2009

 

5.75 to 1.00

March 31, 2010

 

5.50 to 1.00

June 30, 2010

 

5.50 to 1.00

September 30, 2010

 

5.25 to 1.00

December 31, 2010

 

5.00 to 1.00

March 31, 2011

 

5.00 to 1.00

June 30, 2011

 

4.75 to 1.00

September 30, 2011

 

4.75 to 1.00

December 31, 2011 and thereafter

 

4.50 to 1.00

 

7.12        Capital Expenditures.  Make or become legally obligated to make any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset except for (a) Maintenance Capital Expenditures in any fiscal year
in an amount not to exceed 5% of the Borrower’s consolidated net revenue for the
most recent fiscal year for which a Compliance Certificate has been delivered
pursuant to Section 6.02(b); provided, however, that so long as no Default has
occurred and is continuing or would result from such expenditure, any portion of
such amount, if not expended in the fiscal year for which it is permitted, may
be carried over to the following fiscal year, (b) Capital Expenditures of up to
$240,000,000 to complete the construction of the proposed expansion of the
Cannery East, (c) Capital Expenditures of up to $156,000,000 to develop and
construct the Permanent Meadows Casino, (d) Capital Expenditures of up to
$40,000,000 to complete the construction of the Temporary Meadows Casino and
(e) other Expansion Capital Expenditures in an aggregate amount not to exceed
$25,000,000 from the Effective Date through the Maturity Date.

104


--------------------------------------------------------------------------------


7.13        Payment of Subordinated Debt.  Prepay any principal (including
sinking fund payments) or any other amount with respect to any Subordinated
Debt, or purchase or redeem (or offer to purchase or redeem) any Subordinated
Debt prior to the scheduled maturity date thereof, or deposit any monies,
securities or other Property with any trustee or other Person to provide
assurance that the principal or any portion thereof of any Subordinated Debt
will be paid when due or otherwise to provide for the defeasance of any
Subordinated Debt provided that so long as no Default then exists or would
result therefrom, CCR may make payments of scheduled interest on any
Subordinated Debt in accordance with the terms thereof.

7.14        Construction of the Projects.

(a)           Fail to diligently pursue the Projects to Completion in accordance
with the Plans and Specifications, Budgets and Timetables;

(b)           Fail to provide the Construction Consultant with all reasonably
requested access to each Project’s construction site without unreasonable delay
(including any advance notice which is reasonable under the circumstances), and
access to the Plans and Specifications, Budgets, Timetables, all related plans,
budgets, drawings, timetables, and other related papers, including status
reports and logs describing all executed contracts and subcontracts to which
Borrower or any of its Subsidiaries are party for such work, and the then
current lists of the names, addresses and telephone numbers of each material
contractor, material subcontractor and material supplier with respect to such
Project and the dollar value and amounts paid with respect to the related
contracts;

(c)           Fail to cause the architect and General Contractor for each
Project to promptly and in any event within 15 days of the date of any written
request by the Administrative Agent to certify, in the manner contemplated by an
Application and Certification for Payment in the form commonly referred to as
American Institute of Architects Document G702 and a detailed continuation sheet
in the form commonly referred to as American Institute of Architects Document
G703, that the construction of such Project conforms, as of a specified date, in
all material respects to the Plans and Specifications, and that amounts payable
to the Contractors in connection therewith are in conformity with the Budget;

(d)           Fail to maintain a full set of the current working drawings
available for review by the Construction Consultant at the construction office
for the Projects or at another location reasonably acceptable to the
Construction Consultant;

(e)           Amend any Timetable in any manner which would defer the completion
of any material construction benchmark set forth therein unless the General
Contractor and architect concur that such amendment will not cause CCR to fail
to achieve Completion of that Project by the date which is twenty-four (24)
months from the start of construction or fail to provide the Construction
Consultant, if requested, with a letter from the General Contractor and
architect to the Construction Consultant indicating their concurrence that the
revised Timetable is reasonable and feasible;

(f)            Amend any Budget in a manner which both deviates from such Budget
approved by the Construction Consultant and which increases the overall Budget
to an amount (including

105


--------------------------------------------------------------------------------


for this purpose, capitalized interest and capitalized pre-opening expenses)
which would result in prospective non-compliance with Section 6.17 or Section
7.12;


(G)           FAIL TO CONSTRUCT THE PROJECTS IN A GOOD AND WORKMANLIKE MANNER IN
ACCORDANCE WITH SOUND BUILDING PRACTICES AND WITHOUT MATERIAL DEVIATION FROM THE
PLANS AND SPECIFICATIONS, AND COMPLY IN ALL MATERIAL RESPECTS WITH ALL EXISTING
LAWS AND REQUIREMENTS OF ALL GOVERNMENTAL AUTHORITIES HAVING JURISDICTION OVER
THE PROJECTS;


(H)           FAIL TO PROMPTLY PAY PRIOR TO DELINQUENCY (SUBJECT TO APPLICABLE
RETENTIONS) OR OTHERWISE DISCHARGE ALL LIENS AND OTHER MATERIAL CLAIMS FOR LABOR
DONE AND MATERIALS AND SERVICES FURNISHED IN CONNECTION WITH THE CONSTRUCTION OF
THE PROJECTS, EXCEPT FOR LIENS AND OTHER CLAIMS CONTESTED IN GOOD FAITH BY
APPROPRIATE ACTIONS AND WITHOUT PREJUDICE TO THE APPLICABLE TIMETABLE EXCEPT TO
THE EXTENT NOT PROHIBITED HEREBY, PROVIDED THAT ANY SUCH CLAIMS AND LIENS ARE
COVERED BY SUCH PAYMENT BONDS OR TITLE INSURANCE POLICY ENDORSEMENTS AS MAY BE
REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT;


(I)            FAIL TO PROPERLY OBTAIN AS AND WHEN REQUIRED, COMPLY WITH AND
KEEP IN EFFECT ALL MATERIAL PERMITS, LICENSES AND APPROVALS WHICH ARE REQUIRED
TO BE OBTAINED FROM ANY GOVERNMENTAL AUTHORITY IN ORDER TO CONSTRUCT AND OCCUPY
THE PROJECTS AS OF THE THEN CURRENT STAGE OF CONSTRUCTION;


(J)            FAIL TO MAKE THE PERMITS, LICENSES AND APPROVALS REQUIRED BY
CLAUSE (I) OF THIS SECTION AVAILABLE FOR REVIEW BY THE CONSTRUCTION CONSULTANT
AND DELIVER COPIES OF ALL SUCH PERMITS, LICENSES AND APPROVALS TO THE
CONSTRUCTION CONSULTANT PROMPTLY FOLLOWING A WRITTEN REQUEST THEREFOR;


(K)           FAIL TO PROMPTLY NOTIFY THE CONSTRUCTION CONSULTANT IF CCR OR ITS
SUBSIDIARIES PAYS $2,500,000 OR MORE, IN THE AGGREGATE, FOR ANY TANGIBLE
CONSTRUCTION MATERIALS FOR THE PROJECT THAT ARE NOT LOCATED ON THE SITE OF THE
PROJECTS, OR WILL NOT BE DELIVERED WITHIN THIRTY DAYS AFTER SUCH PAYMENT
(DESCRIBING SUCH CONSTRUCTION MATERIALS, THE PURCHASE PRICE THEREFOR AND THE
LOCATION THEREOF) AND, IF REQUESTED BY THE CONSTRUCTION CONSULTANT IN WRITING
PROVIDE TO THE CONSTRUCTION CONSULTANT THE WRITTEN ACKNOWLEDGMENT OF THE PERSON
HAVING CUSTODY OF SUCH CONSTRUCTION MATERIALS OF THE EXISTENCE OF THE
CONSTRUCTION CONSULTANT’S LIEN ON SUCH CONSTRUCTION MATERIALS AND THE RIGHT OF
THE CONSTRUCTION CONSULTANT, AS AGAINST SUCH PERSON, TO HAVE ACCESS TO AND TO
REMOVE SUCH CONSTRUCTION MATERIALS (SUBJECT TO THE REQUIREMENT OF THE PAYMENT OF
ANY REMAINING PURCHASE PRICE FOR SUCH MATERIALS);


(L)            FAIL ON OR BEFORE THE OPENING FOR BUSINESS OF THE APPLICABLE
PROJECT, TO PROVIDE THE ADMINISTRATIVE AGENT A COMPLETION CERTIFICATE;


(M)          FAIL PROMPTLY, AND IN ANY EVENT WITHIN TEN BUSINESS DAYS OF ANY
WRITTEN REQUEST BY THE CONSTRUCTION CONSULTANT, TO PROVIDE TO THE CONSTRUCTION
CONSULTANT SUCH ASSURANCES AS THE CONSTRUCTION CONSULTANT MAY REASONABLY REQUIRE
THAT THE PROJECTS COMPLY IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE ZONING,
BUILDING AND LAND USE LAWS; OR


(N)           FAIL, AS SOON AS PRACTICABLE, BUT IN ANY EVENT NOT LATER THAN 60
DAYS AFTER THE COMPLETION DATE, TO PROVIDE THE ADMINISTRATIVE AGENT AND
COLLATERAL AGENT WITH (I) AN “AS BUILT” ALTA SURVEY OF SUCH PROJECT AS OF THE
DATE OF COMPLETION THAT (X) SETS FORTH ALL RECORDED

106


--------------------------------------------------------------------------------



EASEMENTS AND LICENSES BURDENING THE PROJECT SITE AS OF COMPLETION, (Y) REFLECTS
NO UNPERMITTED ENCROACHMENTS ONTO THAT PROPERTY OR ONTO ADJOINING REAL PROPERTY,
AND (Z) CERTIFIES THE LEGAL DESCRIPTION OF THE PROPERTY SUBJECT TO THE RELATED
MORTGAGE IN FAVOR OF THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT TO BE THE
SAME AS THAT SET FORTH IN THE RELATED TITLE INSURANCE POLICIES, (II) A BRINGDOWN
ENDORSEMENT TO ITS ALTA POLICY OF TITLE INSURANCE COVERING EACH PROJECT IN FAVOR
OF THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED
PARTIES COVERING THE NEW APPRAISED VALUE OF THE APPLICABLE MORTGAGED PROPERTY AS
OF THE COMPLETION DATE AS SET FORTH IN THE APPRAISAL DELIVERED PURSUANT TO
SECTION 7.14(O) HEREOF, AND INSURING THE CONTINUING FIRST PRIORITY LIEN OF THE
MORTGAGE (WITHOUT A MECHANICS’ OR MATERIALMEN’S LIEN EXCEPTION), IN EACH CASE,
IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, SUBJECT ONLY TO
PERMITTED ENCUMBRANCES AND ENCUMBRANCES SUBSTANTIALLY SIMILAR TO THE EXCEPTIONS
SHOWN ON THE EXISTING POLICIES AND (III) A PZR REPORT WITH RESPECT TO THE
PROJECTS LOCATED IN PENNSYLVANIA.


(O)           FAIL AS SOON AS PRACTICABLE, BUT IN NO EVENT ANY LATER THAN 60
DAYS AFTER THE COMPLETION DATE, TO HAVE PREPARED AND CAUSED TO BE EXECUTED,
DELIVERED AND RECORDED SUCH AMENDMENTS TO THE MORTGAGES OR OTHER CONFIRMATORY
DOCUMENTS (INCLUDING, WITHOUT LIMITATION, LOCAL COUNSEL ENFORCEABILITY AND
RECORDING TAX OPINIONS) AS MAY HAVE BEEN REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT IN ORDER TO PROTECT OR CONFIRM THE LIEN OF EACH MORTGAGE ON
THE MORTGAGED PROPERTY AFFECTED BY ANY PROJECT, AS REFLECTED IN THE FINAL “AS
BUILT” ALTA SURVEY DELIVERED PURSUANT TO THIS SECTION 7.14(P).


(P)           WITH RESPECT TO EACH MORTGAGED PROPERTY UPON WHICH ANY PROJECT IS
CONSTRUCTED, FAIL TO HAVE DELIVERED TO THE ADMINISTRATIVE AGENT, AS SOON AS
PRACTICABLE BUT IN NO EVENT ANY LATER THAN 60 DAYS AFTER THE COMPLETION DATE,
APPRAISALS THAT SATISFY THE APPLICABLE REQUIREMENTS OF THE REAL ESTATE APPRAISAL
REFORM AMENDMENTS OF FIRREA AND ARE OTHERWISE IN FORM AND SUBSTANCE REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT.

7.15        Amendment, Etc. of Indebtedness.  Amend, modify or change in any
manner any term or condition of any Indebtedness set forth in Schedule 7.03 so
as to materially impair Lenders’ rights hereunder, except for any refinancing,
refunding, renewal or extension thereof permitted by Section 7.03(a) or
(f) amend, modify or change in any manner any terms or conditions of the Second
Lien Loan Documents other than in accordance with the Intercreditor Agreement.


ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

8.01        Events of Default.  Any of the following shall constitute an Event
of Default:

(a)           Non-Payment.  A Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or any L/C Obligation, or (ii) within three Business Days after the same becomes
due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or (iii) within three Business Days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or

107


--------------------------------------------------------------------------------


(b)           Specific Covenants.  A Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05,
6.07, 6.10, 6.11 or 6.18 or Article VII applicable to such Borrower; or

(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days; or

(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrowers or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

(e)           Cross-Default.  (i) CCR or any Restricted Subsidiary (A) fails to
make any payment when due after giving effect to any applicable notice and cure
periods (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $10,000,000, or (B) fails to observe or perform any
other agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, in each case after giving effect to any
applicable notice and cure periods, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an “Early Termination Date” (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which CCR or any Restricted Subsidiary is the “Defaulting Party”
(as defined in such Swap Contract) or (B) any “Termination Event” (as so
defined) under such Swap Contract as to which CCR or any Restricted Subsidiary
is an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by CCR or such Restricted Subsidiary as a result thereof is greater
than $10,000,000 and CCR or such Restricted Subsidiary, as the case may be, has
not paid such “Termination Value” within 60 days of the due date thereof, unless
such termination or such “Termination Value” is being contested in good faith by
appropriate proceedings and appropriate reserves in accordance with GAAP have
been established; or

(f)            Insolvency Proceedings, Etc.  Any Loan Party or any of its
Significant Subsidiaries institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents

108


--------------------------------------------------------------------------------


to the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

(g)           Inability to Pay Debts; Attachment.  (i) Any Loan Party or any of
its Significant Subsidiaries becomes unable or admits in writing its inability
or fails generally to pay its debts as they become due, or (ii) any writ or
warrant of attachment or execution or similar process is issued or levied
against all or any material part of the property of any such Person and is not
released, vacated or fully bonded within 60 days after its issue or levy; or

(h)           Judgments.  There is entered against CCR or any Restricted
Subsidiary (i) a final judgment or order for the payment of money in an
aggregate amount exceeding $10,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 20 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of CCR under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $5,000,000,
or (ii) CCR or any ERISA Affiliate fails to pay when due, after the expiration
of any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $5,000,000; or

(j)            Invalidity of Loan Documents.  Any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or

(k)           Change of Control.  There occurs any Change of Control; or

(l)            License Revocation.  The occurrence of a License Revocation that
continues for seven consecutive calendar days with respect to gaming operations
at any gaming facility of CCR or any Significant Subsidiary or the denial by the
applicable Gaming

109


--------------------------------------------------------------------------------


Board of the applications described in Section 6.18 or the withdrawal of such
applications; or

(m)          Governmental Approvals.  Any Loan Party shall fail to obtain,
renew, maintain or comply with any such governmental approvals as shall be
necessary (1) for the execution, delivery or performance by such Loan Party of
its obligations, or the exercise of its rights, under the Loan Documents, or (2)
for the grant of the Liens created under the Deeds of Trust, the Pledge
Agreement or the Security Agreement or for the validity and enforceability or
the perfection of or exercise by the Administrative Agent of its rights and
remedies under the Deeds of Trust, the Pledge Agreement or the Security
Agreement; or any such governmental approval shall be revoked, terminated,
withdrawn, suspended, modified or withheld or shall cease to be effective; or
any proceeding shall be commenced by or before any Governmental Authority for
the purpose of revoking, terminating, withdrawing, suspending, modifying or
withholding any such governmental approval and such proceeding is not dismissed
within 60 days; or

(n)           Subordinated Debt.  The subordination provisions of any
Subordinated Debt cease to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of such
subordination provisions; or

(o)           Completion of Projects.  (i) The Temporary Meadows Casino has not
reached Completion and is not Operating by July 15, 2007; (ii) the Cannery East
has not reached Completion and is not Operating by September 30, 2008; or (iii)
the Permanent Meadows Casino has not reached Completion and is not Operating two
years after the Temporary Meadows Casino has reached Completion and is
Operating.

8.02        Remedies upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

(a)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

(c)           require that the Borrowers Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and

(d)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of

 

110


--------------------------------------------------------------------------------


 

each Lender to make Loans and any obligation of the L/C Issuer to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrowers to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

8.03        Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent and Collateral Agent in its
capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and payments due to any Lender or
Affiliate of a Lender under a Swap Contract, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as cash collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

111


--------------------------------------------------------------------------------


8.04        Equity Cure.  Notwithstanding anything to the contrary contained in
Section 8.01 or any other provision of this Agreement, in the event that CCR
fails to comply (or believes it may fail to comply) with any financial covenant
contained in Section 7.11, CCR shall have the right at any time, including
during the applicable Measurement Period through and including the 10th Business
Day after the delivery of a Notice of Issuance of Permitted Cure Securities, to
issue Permitted Cure Securities for cash, the net cash proceeds of which shall
be contributed to the common equity capital of CCR (collectively, the “Cure
Right”), and upon the later of (a) the receipt by CCR of such cash and (b) the
end of the relevant Measurement Period, such financial covenant shall be
calculated or recalculated, as the case may be, giving effect to the following:

(a)           Consolidated EBITDA shall be increased, as provided in the
definition thereof, solely for the purpose of measuring compliance with such
financial covenant and not for any other purpose under this Agreement
(including, but not limited to, the calculation of Excess Cash Flow), by an
amount not to exceed the amount necessary to cure the non-compliance or
potential non-compliance (the “Cure Amount”), as applicable;

(b)           if, after giving effect to the foregoing increase in Consolidated
EBITDA, CCR shall be in compliance with the requirements of such financial
covenant, CCR shall be deemed to have satisfied the requirements of such
financial covenant as of the end of the relevant Measurement Period and there
shall be (or shall be deemed to be) no applicable breach or default of such
financial covenant for all purposes of this Agreement and the other Loan
Documents; and

(c)           to the extent that the proceeds from the Permitted Cure Securities
are used to repay Indebtedness, such Indebtedness shall not be deemed to have
been repaid for purposes of calculating the financial covenants for the
applicable Measurement Period with respect to which such Cure Right was
exercised; and

(d)           to the extent a fiscal quarter ended for which such financial
covenant is calculated giving effect to a Cure Amount is included in the
calculation of a financial covenant in a subsequent fiscal period, the Cure
Amount shall continue to be included in the amount of Consolidated EBITDA for
such fiscal quarter;

provided that CCR may not exercise such Cure Right (x) in respect of more than
two fiscal quarters and (y) with respect to any fiscal quarter following the
first fiscal quarter in which both of Cannery East and Permanent Meadows Casino
are Operating.  If CCR shall have delivered a Notice of Issuance of Permitted
Cure Securities in accordance with Section 6.01(f), then (subject to the
preceding sentence) the Lenders shall not have the right to declare a Default or
Event of Default or otherwise declare the Loans due and payable and terminate
the Commitments pursuant to Section 8.01 solely as a result of a Default under
Section 7.11 until 10 Business Days following the date of delivery of such
Notice of Issuance of Permitted Cure Securities, and then only if CCR has not
received the necessary Cure Amount to cure the non-compliance by such date.

112


--------------------------------------------------------------------------------



ARTICLE IX.
ADMINISTRATIVE AGENT

9.01        Appointment and Authority.


(A)           EACH OF THE LENDERS AND THE L/C ISSUER HEREBY IRREVOCABLY APPOINTS
BANK OF AMERICA TO ACT ON ITS BEHALF AS THE ADMINISTRATIVE AGENT HEREUNDER AND
UNDER THE OTHER LOAN DOCUMENTS AND AUTHORIZES THE ADMINISTRATIVE AGENT TO TAKE
SUCH ACTIONS ON ITS BEHALF AND TO EXERCISE SUCH POWERS AS ARE DELEGATED TO THE
ADMINISTRATIVE AGENT BY THE TERMS HEREOF OR THEREOF, TOGETHER WITH SUCH ACTIONS
AND POWERS AS ARE REASONABLY INCIDENTAL THERETO.  THE PROVISIONS OF THIS ARTICLE
ARE SOLELY FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT, THE LENDERS AND THE L/C
ISSUER, AND NEITHER ANY BORROWER NOR ANY OTHER LOAN PARTY SHALL HAVE RIGHTS AS A
THIRD PARTY BENEFICIARY OF ANY OF SUCH PROVISIONS.


(B)           THE ADMINISTRATIVE AGENT SHALL ALSO ACT AS THE “COLLATERAL AGENT”
UNDER THE LOAN DOCUMENTS, AND EACH OF THE LENDERS (IN ITS CAPACITIES AS A
LENDER, POTENTIAL HEDGE BANK AND POTENTIAL CASH MANAGEMENT BANK) AND THE L/C
ISSUER HEREBY IRREVOCABLY APPOINTS AND AUTHORIZES THE ADMINISTRATIVE AGENT TO
ACT AS THE AGENT OF SUCH LENDER AND THE L/C ISSUER FOR PURPOSES OF ACQUIRING,
HOLDING AND ENFORCING ANY AND ALL LIENS ON COLLATERAL GRANTED BY ANY OF THE LOAN
PARTIES TO SECURE ANY OF THE OBLIGATIONS, TOGETHER WITH SUCH POWERS AND
DISCRETION AS ARE REASONABLY INCIDENTAL THERETO.  IN THIS CONNECTION, THE
ADMINISTRATIVE AGENT, AS “COLLATERAL AGENT” AND ANY CO-AGENTS, SUB-AGENTS AND
ATTORNEYS-IN-FACT APPOINTED BY THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 9.05
FOR PURPOSES OF HOLDING OR ENFORCING ANY LIEN ON THE COLLATERAL (OR ANY PORTION
THEREOF) GRANTED UNDER THE COLLATERAL DOCUMENTS, OR FOR EXERCISING ANY RIGHTS
AND REMEDIES THEREUNDER AT THE DIRECTION OF THE ADMINISTRATIVE AGENT), SHALL BE
ENTITLED TO THE BENEFITS OF ALL PROVISIONS OF THIS ARTICLE IX AND ARTICLE X
(INCLUDING SECTION 10.04(C), AS THOUGH SUCH CO-AGENTS, SUB-AGENTS AND
ATTORNEYS-IN-FACT WERE THE “COLLATERAL AGENT” UNDER THE LOAN DOCUMENTS) AS IF
SET FORTH IN FULL HEREIN WITH RESPECT THERETO.

9.02        Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03        Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its

113


--------------------------------------------------------------------------------


opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrowers or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by a Borrower, a
Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04        Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and
reasonably believed by it to have been made by the proper Person, and shall not
incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05        Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or

114


--------------------------------------------------------------------------------


through any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

9.06        Resignation of Administrative Agent.  The Administrative Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuer and
the Borrowers.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrowers, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrowers and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements

115


--------------------------------------------------------------------------------


satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

9.07        Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08        No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Syndication Agent, the Co-Documentation Agents, the
Sole Lead Arranger or the Sole Book Manager listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.

9.09        Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding or otherwise

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements

116


--------------------------------------------------------------------------------


and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

9.10        Collateral and Guaranty Matters.  The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, or (iii)
subject to Section 10.01, if approved, authorized or ratified in writing by the
Required Lenders;

(b)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01 other than Liens permitted by
paragraph (m) of the definition of Permitted Liens; and

(c)           to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.


ARTICLE X.
MISCELLANEOUS

10.1        Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrowers or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrowers or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

(a)           waive any condition set forth in Section 4.01(a) without the
written consent of each Lender;

117


--------------------------------------------------------------------------------


 

(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

(c)           postpone any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment of principal, interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Aggregate Commitments hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (v) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate or (ii) except as otherwise provided in clause (i) below, to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Borrowing or to reduce any fee payable hereunder;

(e)           change Section 2.13 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender;

(f)            change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent (other than the
definition specified in clause (ii) of this Section 10.01(f)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders” without the written consent of each Revolving Lender;

(g)           impose any greater restriction on the ability of any Lender to
assign any of its rights or obligations hereunder without the written consent of
Lenders having more than 50% of the Aggregate Credit Exposures then in effect
within each of the following classes of Commitments, Loans and other Credit
Extensions:  (i) the class consisting of the Revolving Commitment, and (ii) the
class consisting of the Term Loan Commitment.  For purposes of this clause the
aggregate amount of each Revolving Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans shall be deemed to be held
by such Revolving Lender; or

(h)           release any Guarantor from the Guaranty (except as specified
therein) or to release or subordinate any portion of the Collateral having an
aggregate value in excess of $10,000,000 without the written consent of each
Lender;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and

118


--------------------------------------------------------------------------------


signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement; (iii)
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) Section 10.06(h) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; and (v) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
nor will such Defaulting Lender’s Commitment or Loans be included for the
purposes of determining Aggregate Revolving Commitments, the Term Loan
Commitments or the Total Outstandings or the Required Lenders for purposes of
this Section 10.01, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, CCR may replace such
non-consenting Lender in accordance with Section 10.13; provided that such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by CCR to be made pursuant to this paragraph); provided,
further, that the failure of any such non-consenting Lender to execute an
Assignment and Assumption shall not render such sale and purchase (and the
corresponding assignment) invalid and such assignment shall be recorded in the
Register.

10.02      Notices; Effectiveness; Electronic Communication.


(A)           NOTICES GENERALLY.  EXCEPT IN THE CASE OF NOTICES AND OTHER
COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND EXCEPT AS
PROVIDED IN SUBSECTION (B) BELOW), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED
FOR HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT
COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY TELECOPIER AS
FOLLOWS, AND ALL NOTICES AND OTHER COMMUNICATIONS EXPRESSLY PERMITTED HEREUNDER
TO BE GIVEN BY TELEPHONE SHALL BE MADE TO THE APPLICABLE TELEPHONE NUMBER, AS
FOLLOWS:

(I)            IF TO THE BORROWERS, THE ADMINISTRATIVE AGENT, THE L/C ISSUER OR
THE SWING LINE LENDER, TO THE ADDRESS, TELECOPIER NUMBER, ELECTRONIC MAIL
ADDRESS OR TELEPHONE NUMBER SPECIFIED FOR SUCH PERSON ON SCHEDULE 10.02; AND

(II)           IF TO ANY OTHER LENDER, TO THE ADDRESS, TELECOPIER NUMBER,
ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

119


--------------------------------------------------------------------------------



(B)           ELECTRONIC COMMUNICATIONS.  NOTICES AND OTHER COMMUNICATIONS TO
THE LENDERS AND THE L/C ISSUER HEREUNDER MAY BE DELIVERED OR FURNISHED BY
ELECTRONIC COMMUNICATION (INCLUDING E-MAIL AND INTERNET OR INTRANET WEBSITES)
PURSUANT TO PROCEDURES APPROVED BY THE ADMINISTRATIVE AGENT, PROVIDED THAT THE
FOREGOING SHALL NOT APPLY TO NOTICES TO ANY LENDER OR THE L/C ISSUER PURSUANT TO
ARTICLE II IF SUCH LENDER OR THE L/C ISSUER, AS APPLICABLE, HAS NOTIFIED THE
ADMINISTRATIVE AGENT THAT IT IS INCAPABLE OF RECEIVING NOTICES UNDER SUCH
ARTICLE BY ELECTRONIC COMMUNICATION.  THE ADMINISTRATIVE AGENT OR THE BORROWERS
MAY, IN THEIR DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT
HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT,
PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES
OR COMMUNICATIONS.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(C)           THE PLATFORM.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, THE SYNDICATION
AGENT, THE CO-DOCUMENTATION AGENTS OR ANY OF THEIR RESPECTIVE RELATED PARTIES
(COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWERS, ANY
LENDER, THE L/C ISSUER OR ANY OTHER PERSON FOR LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR EXPENSES OF ANY KIND (WHETHER IN TORT, CONTRACT OR OTHERWISE)
ARISING OUT OF THE BORROWERS’ OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
BORROWER MATERIALS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THAT SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY A FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH AGENT PARTY; PROVIDED, HOWEVER,
THAT IN NO EVENT SHALL ANY AGENT PARTY HAVE ANY LIABILITY TO THE BORROWERS, ANY
LENDER, THE L/C ISSUER OR ANY OTHER PERSON FOR INDIRECT, SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES).


(D)           CHANGE OF ADDRESS, ETC.  EACH OF THE BORROWERS, THE ADMINISTRATIVE
AGENT, THE L/C ISSUER AND THE SWING LINE LENDER MAY CHANGE ITS ADDRESS,
TELECOPIER OR TELEPHONE NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY
NOTICE TO THE OTHER PARTIES HERETO.  EACH OTHER LENDER MAY CHANGE ITS ADDRESS,
TELECOPIER OR TELEPHONE NUMBER FOR NOTICES AND OTHER

 

120


--------------------------------------------------------------------------------


Communications hereunder by notice to the Borrowers, the Administrative Agent,
the L/C Issuer and the Swing Line Lender.  In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
materials and/or information provided by on or behalf of the Borrowers hereunder
that are not made available through the “Public Side Information” portion of
IntraLinks or another similar electronic system and that may contain material
non-public information with respect to the Borrowers or their securities for
purposes of United States Federal or state securities laws.


(E)           RELIANCE BY ADMINISTRATIVE AGENT, L/C ISSUER AND LENDERS.  THE
ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS SHALL BE ENTITLED TO RELY
AND ACT UPON ANY NOTICES (INCLUDING TELEPHONIC COMMITTED LOAN NOTICES AND SWING
LINE LOAN NOTICES) PURPORTEDLY GIVEN BY OR ON BEHALF OF THE BORROWERS EVEN IF
(I) SUCH NOTICES WERE NOT MADE IN A MANNER SPECIFIED HEREIN, WERE INCOMPLETE OR
WERE NOT PRECEDED OR FOLLOWED BY ANY OTHER FORM OF NOTICE SPECIFIED HEREIN, OR
(II) THE TERMS THEREOF, AS UNDERSTOOD BY THE RECIPIENT, VARIED FROM ANY
CONFIRMATION THEREOF.  THE BORROWERS SHALL INDEMNIFY THE ADMINISTRATIVE AGENT,
THE L/C ISSUER, EACH LENDER AND THE RELATED PARTIES OF EACH OF THEM FROM ALL
LOSSES, COSTS, EXPENSES AND LIABILITIES RESULTING FROM THE RELIANCE BY SUCH
PERSON ON EACH NOTICE PURPORTEDLY GIVEN BY OR ON BEHALF OF THE  BORROWERS.  ALL
TELEPHONIC NOTICES TO AND OTHER TELEPHONIC COMMUNICATIONS WITH THE
ADMINISTRATIVE AGENT MAY BE RECORDED BY THE ADMINISTRATIVE AGENT, AND EACH OF
THE PARTIES HERETO HEREBY CONSENTS TO SUCH RECORDING.

10.03   No Waiver; Cumulative Remedies.  No failure by any Lender, the L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

10.04   Expenses; Indemnity; Damage Waiver.


(A)           COSTS AND EXPENSES.  THE BORROWERS SHALL PAY (I) ALL REASONABLE
OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT AND ITS AFFILIATES
(INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE
ADMINISTRATIVE AGENT AND OF THE CONSTRUCTION CONSULTANT), IN CONNECTION WITH THE
SYNDICATION OF THE CREDIT FACILITIES PROVIDED FOR HEREIN, THE PREPARATION,
NEGOTIATION, EXECUTION, DELIVERY AND ADMINISTRATION OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS OR ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE
PROVISIONS HEREOF OR THEREOF (WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY SHALL BE CONSUMMATED), (II) ALL REASONABLE OUT-OF-POCKET
EXPENSES INCURRED BY THE L/C ISSUER IN CONNECTION WITH THE ISSUANCE, AMENDMENT,
RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR ANY DEMAND FOR PAYMENT
THEREUNDER

121


--------------------------------------------------------------------------------


and (iii) all reasonable out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including the reasonable fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the L/C
Issuer), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.


(B)           INDEMNIFICATION BY THE BORROWERS.  THE BORROWERS SHALL INDEMNIFY
THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER AND THE L/C
ISSUER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM,
ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES (INCLUDING
THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE) INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY
THIRD PARTY OR BY THE BORROWERS OR ANY OTHER LOAN PARTY ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER, THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, OR, IN THE CASE OF THE ADMINISTRATIVE AGENT (AND
ANY SUB-AGENT THEREOF) AND ITS RELATED PARTIES ONLY, THE ADMINISTRATION OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, (II) ANY LOAN OR LETTER OF CREDIT OR THE
USE OR PROPOSED USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE L/C
ISSUER TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS
PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS
OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF
HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWERS
OR ANY OF THEIR SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY
TO THE BORROWERS OR ANY OF THEIR SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE
CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD
PARTY OR BY THE BORROWERS OR ANY OTHER LOAN PARTY, AND REGARDLESS OF WHETHER ANY
INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES (X) ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM
BROUGHT BY THE BORROWERS OR ANY OTHER LOAN PARTY AGAINST AN INDEMNITEE FOR
BREACH IN BAD FAITH OF SUCH INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT, IF THE BORROWERS OR SUCH LOAN PARTY HAS OBTAINED A FINAL
AND NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT
OF COMPETENT JURISDICTION.


(C)           REIMBURSEMENT BY LENDERS.  TO THE EXTENT THAT THE BORROWERS FOR
ANY REASON FAIL TO PAY ANY AMOUNT REQUIRED UNDER SUBSECTION (A) OR (B) OF THIS
SECTION TO BE PAID BY IT TO THE ADMINISTRATIVE AGENT (OR ANY SUB-AGENT THEREOF),
THE L/C ISSUER OR ANY RELATED PARTY OF ANY OF THE FOREGOING, EACH LENDER
SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT), THE
L/C ISSUER OR SUCH RELATED PARTY, AS THE CASE MAY BE, SUCH LENDER’S PRO RATA
SHARE (DETERMINED AS OF THE TIME THAT THE APPLICABLE UNREIMBURSED EXPENSE OR
INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT, PROVIDED THAT THE
UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM, DAMAGE, LIABILITY OR RELATED
EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR ASSERTED AGAINST THE
ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) OR THE L/C ISSUER IN ITS CAPACITY
AS

122


--------------------------------------------------------------------------------


such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or L/C Issuer in connection with
such capacity.  The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).


(D)           WAIVER OF CONSEQUENTIAL DAMAGES, ETC.  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE BORROWERS SHALL NOT ASSERT, AND HEREBY WAIVE,
ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL,
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL
DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR LETTER OF CREDIT OR THE
USE OF THE PROCEEDS THEREOF.  NO INDEMNITEE REFERRED TO IN SUBSECTION (B) ABOVE
SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF
ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS,
ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.


(E)           PAYMENTS.  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE NOT
LATER THAN TEN BUSINESS DAYS AFTER DEMAND THEREFOR.


(F)            SURVIVAL.  THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE
RESIGNATION OF THE ADMINISTRATIVE AGENT AND THE L/C ISSUER, THE REPLACEMENT OF
ANY LENDER, THE TERMINATION OF THE AGGREGATE COMMITMENTS AND THE REPAYMENT,
SATISFACTION OR DISCHARGE OF ALL THE OTHER OBLIGATIONS.

10.05   Payments Set Aside.  To the extent that any payment by or on behalf of
the Borrowers is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agree to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06   Successors and Assigns.


(A)           SUCCESSORS AND ASSIGNS GENERALLY.  THE PROVISIONS OF THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY, EXCEPT THAT
NEITHER ANY BORROWER NOR ANY OTHER LOAN PARTY MAY ASSIGN OR OTHERWISE TRANSFER
ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF
THE ADMINISTRATIVE AGENT AND EACH LENDER AND NO LENDER MAY ASSIGN OR OTHERWISE
TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT (I) TO AN ELIGIBLE
ASSIGNEE IN ACCORDANCE WITH

123


--------------------------------------------------------------------------------


the provisions of subsection (b) of this Section, (ii) by way of participation
in accordance with the provisions of subsection (d) of this Section, (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section, or (iv) to an SPC in accordance with the
provisions of subsection (h) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.


(B)           ASSIGNMENTS BY LENDERS.  ANY LENDER MAY AT ANY TIME ASSIGN TO ONE
OR MORE ELIGIBLE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENTS AND THE LOANS
(INCLUDING FOR PURPOSES OF THIS SUBSECTION (B), PARTICIPATIONS IN L/C
OBLIGATIONS AND IN SWING LINE LOANS) AT THE TIME OWING TO IT); PROVIDED THAT

(I)            EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A
PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT WITH RESPECT TO THE LOANS OR THE COMMITMENT ASSIGNED, EXCEPT THAT
THIS CLAUSE (I) SHALL NOT APPLY TO RIGHTS IN RESPECT OF SWING LINE LOANS;

(II)           ANY ASSIGNMENT OF A TERM LOAN COMMITMENT MUST BE APPROVED BY THE
ADMINISTRATIVE AGENT (WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED) UNLESS THE PERSON THAT IS THE PROPOSED ASSIGNEE IS ITSELF A LENDER, AN
AFFILIATE OF A LENDER OR AN APPROVED FUND (WHETHER OR NOT THE PROPOSED ASSIGNEE
WOULD OTHERWISE QUALIFY AS AN ELIGIBLE ASSIGNEE);

(III)          ANY ASSIGNMENT OF A REVOLVING COMMITMENT MUST BE APPROVED BY (A)
THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE SWING LINE LENDER (WHICH
APPROVALS SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED) UNLESS THE PERSON THAT
IS THE PROPOSED ASSIGNEE IS ITSELF A LENDER (WHETHER OR NOT THE PROPOSED
ASSIGNEE WOULD OTHERWISE QUALIFY AS AN ELIGIBLE ASSIGNEE) AND (B) SO LONG AS NO
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE BORROWERS (WHICH APPROVAL
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED) UNLESS THE PERSON THAT IS THE
PROPOSED ASSIGNEE IS ITSELF A LENDER, AN AFFILIATE OF A LENDER OR AN APPROVED
FUND (WHETHER OR NOT THE PROPOSED ASSIGNEE WOULD OTHERWISE QUALIFY AS AN
ELIGIBLE ASSIGNEE); AND

(IV)          THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION, TOGETHER WITH A PROCESSING
AND RECORDATION FEE IN THE AMOUNT, IF ANY, REQUIRED AS SET FORTH IN SCHEDULE
10.06, AND THE ELIGIBLE ASSIGNEE, IF IT SHALL NOT BE A LENDER, SHALL DELIVER TO
THE ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the

124


--------------------------------------------------------------------------------


interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05, and 10.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment.  Upon request, the Borrowers (at
their expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.


(C)           REGISTER.  THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS
PURPOSE AS AN AGENT OF THE BORROWERS, SHALL MAINTAIN AT THE ADMINISTRATIVE
AGENT’S OFFICE A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A
REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE
COMMITMENTS OF, AND PRINCIPAL AMOUNTS OF THE LOANS AND L/C OBLIGATIONS OWING TO,
EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”). 
THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, AND THE BORROWERS, THE
ADMINISTRATIVE AGENT AND THE LENDERS SHALL TREAT EACH PERSON WHOSE NAME IS
RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR
ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY EACH OF THE BORROWERS AND THE L/C
ISSUER AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR
NOTICE.  IN ADDITION, AT ANY TIME THAT A REQUEST FOR A CONSENT FOR A MATERIAL OR
SUBSTANTIVE CHANGE TO THE LOAN DOCUMENTS IS PENDING, ANY LENDER MAY REQUEST AND
RECEIVE FROM THE ADMINISTRATIVE AGENT A COPY OF THE REGISTER.


(D)           PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME, WITHOUT THE CONSENT
OF, OR NOTICE TO, THE BORROWERS OR THE ADMINISTRATIVE AGENT, SELL PARTICIPATIONS
TO ANY PERSON (OTHER THAN A NATURAL PERSON OR THE BORROWERS OR ANY OF THE
BORROWERS’ AFFILIATES OR SUBSIDIARIES) (EACH, A “PARTICIPANT”) IN ALL OR A
PORTION OF SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND/OR THE LOANS (INCLUDING SUCH
LENDER’S PARTICIPATIONS IN L/C OBLIGATIONS AND/OR SWING LINE LOANS) OWING TO
IT); PROVIDED THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL
REMAIN UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER
PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (III) THE BORROWERS,
THE ADMINISTRATIVE AGENT, THE LENDERS AND THE L/C ISSUER SHALL CONTINUE TO DEAL
SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Each Lender that sells a
participation shall, solely for this purpose as a non-fiduciary agent of the
Borrowers, maintain a register on which it enters the name and address of each
participant and the principal amounts of each participant’s interest in

125


--------------------------------------------------------------------------------


the Loans or L/C Obligations held by it (the “Participant Register”).  The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such Loan or other obligation hereunder as
the owner thereof for all purposes of this Agreement notwithstanding any notice
to the contrary.  Any such Participant Register shall be available for
inspection by the Administrative Agent at any reasonable time and from time to
time upon reasonable prior notice.  Subject to subsection (e) of this Section,
the Borrowers agree that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section,
provided that any such payment shall make the Lender granting such participation
subject to the terms of Section 10.13.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender.  Section 10.18 shall apply to any Lender that has a
Participant that is Disqualified, unless such Lender replaces such Participant
or repurchases such Participant’s interest in the Commitment and/or the Loans.


(E)           LIMITATIONS UPON PARTICIPANT RIGHTS.  A PARTICIPANT SHALL NOT BE
ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER SECTION 3.01 OR 3.04 THAN THE
APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE
PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO
SUCH PARTICIPANT IS MADE WITH THE BORROWERS’ PRIOR WRITTEN CONSENT.  A
PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A LENDER SHALL NOT BE
ENTITLED TO THE BENEFITS OF SECTION 3.01 UNLESS THE BORROWERS ARE NOTIFIED OF
THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE
BENEFIT OF THE BORROWERS, TO COMPLY WITH SECTION 3.01(E) AS THOUGH IT WERE A
LENDER.


(F)            CERTAIN PLEDGES.  ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A
SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT
(INCLUDING UNDER ITS NOTE, IF ANY) TO SECURE OBLIGATIONS OF SUCH LENDER,
INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE
BANK; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE SUCH LENDER FROM
ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR
SUCH LENDER AS A PARTY HERETO.


(G)           ELECTRONIC EXECUTION OF ASSIGNMENTS.  THE WORDS “EXECUTION,”
“SIGNED,” “SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY ASSIGNMENT AND ASSUMPTION
SHALL BE DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR THE KEEPING OF RECORDS IN
ELECTRONIC FORM, EACH OF WHICH SHALL BE OF THE SAME LEGAL EFFECT, VALIDITY OR
ENFORCEABILITY AS A MANUALLY EXECUTED SIGNATURE OR THE USE OF A PAPER-BASED
RECORDKEEPING SYSTEM, AS THE CASE MAY BE, TO THE EXTENT AND AS PROVIDED FOR IN
ANY APPLICABLE LAW, INCLUDING THE FEDERAL ELECTRONIC SIGNATURES IN GLOBAL AND
NATIONAL COMMERCE ACT, THE NEW YORK STATE ELECTRONIC SIGNATURES AND RECORDS ACT,
OR ANY OTHER SIMILAR STATE LAWS BASED ON THE UNIFORM ELECTRONIC TRANSACTIONS
ACT.


(H)           SPECIAL PURPOSE FUNDING VEHICLES.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, ANY LENDER (A “GRANTING LENDER”) MAY GRANT TO A
SPECIAL PURPOSE FUNDING VEHICLE IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME
BY THE GRANTING LENDER TO THE ADMINISTRATIVE AGENT AND THE BORROWERS (AN “SPC”)
THE OPTION TO PROVIDE ALL OR ANY PART OF ANY COMMITTED LOAN THAT SUCH GRANTING
LENDER WOULD OTHERWISE BE OBLIGATED TO MAKE PURSUANT TO THIS AGREEMENT; PROVIDED
THAT (I) NOTHING HEREIN SHALL CONSTITUTE A COMMITMENT BY ANY SPC TO FUND ANY

126


--------------------------------------------------------------------------------


Committed Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Committed Loan, the Granting
Lender shall be obligated to make such Committed Loan pursuant to the terms
hereof or, if it fails to do so, to make such payment to the Administrative
Agent as is required under Section 2.12(b)(ii).  Each party hereto hereby agrees
that (i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrowers under this Agreement (including its obligations
under Section 3.04), (ii) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder.  The making of a Committed Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Committed Loan were made by such Granting Lender.  In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof.  Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrowers and the Administrative Agent and with the payment of a
processing fee in the amount of $2,500, assign all or any portion of its right
to receive payment with respect to any Committed Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Committed Loans to any rating agency, commercial paper dealer or
provider of any surety or Guarantee or credit or liquidity enhancement to such
SPC.


(I)            RESIGNATION AS L/C ISSUER OR SWING LINE LENDER AFTER ASSIGNMENT. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IF AT ANY TIME BANK
OF AMERICA ASSIGNS ALL OF ITS REVOLVING COMMITMENT AND LOANS PURSUANT TO
SUBSECTION (B) ABOVE, BANK OF AMERICA MAY, (I) UPON 30 DAYS’ NOTICE TO THE
BORROWERS AND THE REVOLVING LENDERS, RESIGN AS L/C ISSUER AND/OR (II) UPON 30
DAYS’ NOTICE TO THE BORROWERS, RESIGN AS SWING LINE LENDER.  IN THE EVENT OF ANY
SUCH RESIGNATION AS L/C ISSUER OR SWING LINE LENDER, THE BORROWERS SHALL BE
ENTITLED TO APPOINT FROM AMONG THE REVOLVING LENDERS A SUCCESSOR L/C ISSUER OR
SWING LINE LENDER HEREUNDER; PROVIDED, HOWEVER, THAT NO FAILURE BY THE BORROWERS
TO APPOINT ANY SUCH SUCCESSOR SHALL AFFECT THE RESIGNATION OF THE PREVIOUS L/C
ISSUER OR SWING LINE LENDER, AS THE CASE MAY BE.  A RESIGNING L/C ISSUER SHALL
RETAIN ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE L/C ISSUER HEREUNDER
WITH RESPECT TO ALL LETTERS OF CREDIT OUTSTANDING AS OF THE EFFECTIVE DATE OF
ITS RESIGNATION AS L/C ISSUER AND ALL L/C OBLIGATIONS WITH RESPECT THERETO
(INCLUDING THE RIGHT TO REQUIRE THE REVOLVING LENDERS TO MAKE BASE RATE
COMMITTED LOANS OR FUND RISK PARTICIPATIONS IN UNREIMBURSED AMOUNTS PURSUANT TO
SECTION 2.03(C)).  A RESIGNING SWING LINE LENDER SHALL RETAIN ALL THE RIGHTS OF
THE SWING LINE LENDER PROVIDED FOR HEREUNDER WITH RESPECT TO SWING LINE LOANS
MADE BY IT AND OUTSTANDING AS OF THE EFFECTIVE DATE OF SUCH RESIGNATION,
INCLUDING THE RIGHT TO REQUIRE THE REVOLVING LENDERS TO MAKE BASE RATE COMMITTED
LOANS OR FUND RISK PARTICIPATIONS IN OUTSTANDING SWING LINE LOANS PURSUANT TO
SECTION 2.04(C).  UPON THE APPOINTMENT OF A SUCCESSOR L/C ISSUER AND/OR SWING
LINE LENDER, (A) SUCH SUCCESSOR SHALL SUCCEED TO AND BECOME VESTED WITH ALL OF
THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING L/C ISSUER OR SWING
LINE LENDER, AS THE CASE MAY BE, AND (B) THE SUCCESSOR L/C ISSUER SHALL ISSUE
LETTERS OF CREDIT IN SUBSTITUTION FOR THE LETTERS OF CREDIT, IF ANY, OUTSTANDING
AT THE TIME OF SUCH SUCCESSION OR MAKE OTHER

127


--------------------------------------------------------------------------------


arrangements satisfactory to the resigning L/C Issuer to effectively assume the
obligations of the resigning L/C Issuer with respect to such Letters of Credit.

10.07   Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any bona-fide assignee of or Participant in, or any Eligible Assignee invited to
be a Lender pursuant to Section 10.06(b), or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrowers and their obligations, (g) with
the consent of the Borrowers or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender, the L/C Issuer or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Borrowers and not known to them to be under any duty of confidentiality
to the Borrowers or their Subsidiaries.

For purposes of this Section, “Information” means all information received from
the Loan Parties or their Affiliates relating to any Loan Party, any Affiliate
thereof, any Borrower or any of its Subsidiaries or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by the Borrowers or any Subsidiary.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrowers or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.

10.08   Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
are hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other

128


--------------------------------------------------------------------------------


obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the
Borrowers or any other Loan Party against any and all of the obligations of the
Borrowers or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or the L/C Issuer, irrespective of
whether or not such Lender or the L/C Issuer shall have made any demand under
this Agreement or any other Loan Document and although such obligations of the
Borrowers or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender or the L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness.  The rights of
each Lender, the L/C Issuer and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the L/C Issuer or their respective Affiliates may have. 
Anything in this Agreement to the contrary notwithstanding, each Lender hereby
agrees with each other Lender that no Lender shall take any action to protect or
enforce its rights arising out of this Agreement or any other Loan Document
(including exercising any rights of setoff) without first obtaining the prior
written consent of Agent and Required Lenders, it being the intent of Lenders
that any such action to protect or enforce rights under this Agreement and the
other Loan Documents shall be taken in concert and at the direction or with the
consent of Agent or Required Lenders.

10.09   Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers.  In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder, in each case, provided that the
Loan Parties are not thereby required to make any greater payments hereunder
than would be required prior to any such action.

10.10   Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

10.11   Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery

129


--------------------------------------------------------------------------------


hereof and thereof.  Such representations and warranties have been or will be
relied upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

10.12   Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13   Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender ceases to make Eurodollar Rate Loans pursuant
to Section 3.02, or if any Lender is a Defaulting Lender or if any other
circumstance exists hereunder that gives the Borrowers the right to replace a
Lender as a party hereto, then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:

(a)           the Borrowers shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);

(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in avoidance of or a reduction in such
compensation or payments thereafter; and

(d)           such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, such Lender waives receipt of compensation under Section 3.04 or
payment to it or on its

130


--------------------------------------------------------------------------------


behalf of additional amounts pursuant to Section 3.01 and such Lender reimburses
Borrowers for any amounts previously paid.

Notwithstanding the foregoing, if on or prior to the first anniversary of the
Effective Date any amendment lowering the Applicable Rate becomes effective,
each Lender not consenting to such amendment which is removed pursuant to this
Section 10.13 shall be paid a prepayment fee equal to 1.00% of the aggregate
amount of its Loans assigned pursuant to this Section 10.13.

10.14   Governing Law; Jurisdiction; Etc.


(A)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(B)           SUBMISSION TO JURISDICTION.  THE BORROWERS AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMIT, FOR THEMSELVES AND THEIR PROPERTY,
TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEVADA
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWERS OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.


(C)           WAIVER OF VENUE.  THE BORROWERS AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B)
OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

131


--------------------------------------------------------------------------------



(D)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15   Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16   USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA Patriot Act (Title III of Pub.  L.  107-56 (signed into law October
26, 2001)) (the “Act”), it is required to obtain, verify and record information
that identifies the Borrowers, which information includes the name and address
of the Borrowers and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrowers in accordance
with the Act.

10.17   Cooperation with Gaming Boards.  The Administrative Agent and each of
the Lenders hereunder agree to cooperate with the Gaming Boards in connection
with the administration of their regulatory jurisdiction over Borrowers and
their Subsidiaries, including the provision of such documents or other
information as may be requested by such Gaming Boards relating to Borrowers or
any of the Subsidiaries or to the Loan Documents.  The Borrowers and each of
their Affiliates hereby consent to any such disclosure by the Lenders and
Administrative Agent to any Gaming Board and releases such parties from any
liability for any such disclosure.  The rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of the Gaming Laws and if prior
approval of any Gaming Boards is required therefor, such approval shall be
obtained.

10.18   Removal of a Lender.  Borrower shall have the right to remove a Lender
as a party to this Agreement in accordance with this Section if such Lender is
the subject of a Disqualification.  If Borrower is entitled to remove a Lender
pursuant to this section, upon notice from Borrower, the Lender being removed
shall execute and deliver an Assignment and Assumption Agreement covering any
and all of the Lender’s Commitments hereunder and the Loans at any time owing to
it hereunder in favor of one or more Eligible Assignees designated by Borrower
(and acceptable to the Administrative Agent, which acceptance shall not be
unreasonably delayed or withheld), subject to the payment of a purchase price by
such Eligible Assignee equal to all principal and accrued interest, fees and
other amounts payable to such Lender under this Agreement through the date of
assignment.

132


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

CANNERY CASINO RESORTS, LLC

 

 

 

 

 

By:

 

 

 

Name:

William J. Paulos

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

WASHINGTON TROTTING ASSOCIATION, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

S-1


--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

S-2


--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A., as a Lender and L/C Issuer

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

S-3


--------------------------------------------------------------------------------


 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Syndication Agent

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

S-4


--------------------------------------------------------------------------------


 

CIT LENDING SERVICES CORPORATION,
as Co-Documentation Agent

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

S-5


--------------------------------------------------------------------------------


 

COMMERZBANK AG, LOS ANGELES BRANCH,
as Co-Documentation Agent

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

S-6


--------------------------------------------------------------------------------


 

 

NEVADA STATE BANK,
as Co-Documentation Agent

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

S-7


--------------------------------------------------------------------------------


 

[                                                ], as Lender

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

S-8


--------------------------------------------------------------------------------